Exhibit 10.21

 

LEASE AGREEMENT

 

by and between

 

GRE KEYSTONE TECHNOLOGIES ONE LLC

 

LANDLORD

 

and

 

LIQUIDIA TECHNOLOGIES, INC.

 

TENANT

 

Dated as of: June 29, 2007

 

 

© 2006 Capital Associates.  All rights reserved.

 

--------------------------------------------------------------------------------

 

1

--------------------------------------------------------------------------------

 

 

ARTICLE 1 - LEASED PREMISES

1

 

 

 

1.01

Leased Premises

1

 

 

 

ARTICLE 2 - BASIC LEASE PROVISIONS

1

 

 

 

2.01

Basic Lease Provisions

1

 

 

 

ARTICLE 3 - TERM AND POSSESSION

3

 

 

 

3.01

Term

3

 

 

 

3.02

Commencement

3

 

 

 

3.03

Tenant’s Delay

4

 

 

 

3.04

Tenant’s Possession

4

 

 

 

3.05

Acceptance of Leased Premises

4

 

 

 

3.06

Holdover

4

 

 

 

3.07

Condition of Leased Premises

4

 

 

 

ARTICLE 4 - RENT AND SECURITY FOR THE LEASE

5

 

 

 

4.01

Base Rent

5

 

 

 

4.02

Payment of Rent

5

 

 

 

4.03

Additional Rent

5

 

 

 

4.04

TICAM Expense Adjustment

6

 

 

 

4.05

Cost of Living Adjustment

9

 

 

 

4.06

Net Lease

10

 

 

 

4.07

Security for the Lease

10

 

 

 

4.08

Late Charge

10

 

 

 

4.09

Amortization of Excess Upfit

10

 

ii

--------------------------------------------------------------------------------

 

 

ARTICLE 5 - SERVICES

11

 

 

 

5.01

Services

11

 

 

 

5.02

Interruption of Services

11

 

 

 

5.03

Additional Charges

11

 

 

 

ARTICLE 6 - USE AND OCCUPANCY

12

 

 

 

6.01

Use and Occupancy

12

     

6.02

Care of the Leased Premises

12

 

 

 

6.03

Hazardous or Toxic Materials

13

 

 

 

6.04

Entry for Repairs and Inspection

14

 

 

 

6.05

Compliance with Laws; Rules of Building

15

 

 

 

6.06

Access to Building

15

 

 

 

6.07

Peaceful Enjoyment

15

 

 

 

6.08

Relocation

16

 

 

 

ARTICLE 7 - CONSTRUCTION, ALTERATIONS AND REPAIRS

16

 

 

 

7.01

Construction

16

 

 

 

7.02

Alterations

16

 

 

 

7.03

Maintenance and Repairs by Tenant

17

 

 

 

7.04

Maintenance/Service Contract

18

 

 

 

7.05

Tenant’s Waiver of Claims Against Landlord

18

 

 

 

7.06

Landlord’s Right to Effect Repairs

18

 

 

 

ARTICLE 8 - CONDEMNATION, CASUALTY, INSURANCE AND INDEMNITY

19

 

 

 

8.01

Condemnation

19

 

 

 

8.02

Damages from Certain Causes

19

 

 

 

8.03

Fire or Other Casualty

18

 

 

 

8.04

Insurance Policies

20

 

 

 

8.05

Waiver of Subrogation Rights

20

 

 

 

8.06

Indemnity/Waiver of Liability

21

 

 

 

8.07

Limitation of Landlord’s Personal Liability

21

 

 

 

8.08

Survival of Article 8

22

 

iii

--------------------------------------------------------------------------------

 

 

ARTICLE 9 - LANDLORD’S LIEN, DEFAULT, REMEDIES AND SUBORDINATION

22

 

 

 

9.01

Lien for Rent

22

 

 

 

9.02

Default by Tenant

22

 

 

 

9.03

Landlord’s Remedies

23

 

 

 

9.04

Mitigation of Damages

25

     

9.05

Rights of Landlord in Bankruptcy

25

 

 

 

9.06

Default by Landlord

25

 

 

 

9.07

Non-Waiver

25

 

 

 

9.08

Attorney’s Fees

26

 

 

 

9.09

Subordination; Estoppel Certificate

26

 

 

 

9.10

Attornment

26

 

 

 

9.11

Accord and Satisfaction

27

 

 

 

9.12

Survival of Article 9

27

 

 

 

ARTICLE 10 - ASSIGNMENT AND SUBLEASE

27

 

 

 

10.01

Assignment or Sublease

27

 

 

 

10.02

Assignment by Landlord

28

 

 

 

ARTICLE 11 - TENANT WARRANTIES; INCORPORATION OF EXHIBITS; COMMISSION(S),
CONFIDENTIALITY

28

 

 

 

11.01

Tenant Warranties

28

 

 

 

11.02

Incorporation of Exhibits

28

 

 

 

11.03

Commission(s)

29

 

 

 

11.04

Confidentiality

29

 

 

 

11.05

Survival

29

 

 

 

11.06

Notices

29

 

 

 

11.07

Binding Effect

29

 

 

 

11.08

Miscellaneous

29

 

 

 

ARTICLE 12 - ENTIRE AGREEMENT AND LIMITATION OF WARRANTIES

31

 

 

 

12.01

ENTIRE AGREEMENT AND LIMITATION OF WARRANTIES

31

 

iv

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBITS

 

 

 

 

 

A-1

-

Floor Plan(s)

 

 

 

 

 

A-2

-

The Land

 

 

 

 

 

A-3

-

The Project

 

 

 

 

 

B

-

Acceptance of Leased Premises Memorandum

 

 

 

 

 

C

-

Workletter Agreement

 

 

 

 

 

C-l

-

Schematic Space Plan

 

 

 

 

 

D

-

Building Rules

 

 

 

 

 

E

-

Form of Estoppel Certificate

 

 

 

 

 

F

-

Itemized Inventory of Hazardous or Toxic Materials

 

 

 

 

 

G

-

Renewal Options

 

 

 

 

 

H

-

First Offer Right

 

v

--------------------------------------------------------------------------------

 

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of this 29th day
of June, 2007 (the “Execution Date”), by and between GRE Keystone Technology
Park One LLC, Delaware limited liability company authorized to conduct business
in the State of North Carolina (“Landlord”), and Liquidia Technologies, Inc.,
Delaware corporation authorized to conduct business in the State of North
Carolina (“Tenant”).  In consideration of the representations and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged.  Landlord and Tenant hereby agree
as follows:

 

 

ARTICLE 1 - LEASED PREMISES

 

1.01                        Leased Premises.

 

Landlord leases to Tenant and Tenant leases from Landlord the space (the “Leased
Premises”) set forth in Subsections (a) and (b) of the Basic Lease Provisions
below and shown on the floor plan(s) attached hereto as Exhibit A-l upon the
terms and conditions set forth in this Lease.  The building in which the Leased
Premises are located, the land on which the building is located (the “Land”,
described on Exhibit A-2 attached hereto), the parking facilities and all
improvements and appurtenances to the building are collectively referred to as
the “Building”.  The Building may be part of a larger complex, and if so, then
the Building and any larger complex of which the Building is a part are
collectively referred to as the “Project”, as shown on Exhibit A-3, attached
hereto.  No easement for light, air or view is granted hereunder or included
within or appurtenant to the Leased Premises.

 

ARTICLE 2 - BASIC LEASE PROVISIONS

 

2.01                        Basic Lease Provisions.

 

The following provisions set forth various basic terms of this Lease and are
sometimes referred to as the “Basic Lease Provisions”.

 

(a)

Building Name:

Keystone Technology Park - Building IV

 

Address:

419 Davis Drive
Durham, North Carolina 27713 (street address)
Morrisville, North Carolina 27560 (mailing address)

 

 

 

(b)

Floor(s):

First (1”)

 

Suite Number:

600

 

Square Feet Area in the Leased Premises:

Approximately 21,210

 

 

 

(c)

Total Area of Building:

Approximately 77,260 square feet

 

Total Improved Leasable Area of Building:

Approximately 64,779 square feet

 

 

 

(d)

Base Rent:

 

 

Initial per Square Foot/Annum:

$10.50

 

Initial Annual Base Rent:

$222,705.00

 

Initial Monthly Base Rent:

$18,558.75

 

Payment Schedule:

See chart below:

 

Full
Month(s) of
the Term

 

Targeted Date(s)

 

Price Per
Square Foot
(rounded)

   

Square
Feet

   

Annual (or for
time period
noted) Base Rent

   

Monthly
Base Rent

 

1 through 12

 

11/1/07 through 10/31/08

  $ 10.50       21,210     $ 222,705.00     $ 18,558.75  

13 through 24

 

11/1/08 through 10/31/09

  $ 10.81       21,210     $ 229,386.12     $ 19,115.51  

25 through 36

 

11/1/09 through 10/31/10

  $ 11.14       21,210     $ 236,267.76     $ 19,688.98  

37 through 48

 

11/1/10 through 10/31/11

  $ 11.47       21,210     $ 243,355.80     $ 20,279.65  

49 through 60

 

11/1/11 through 10/31/12

  $ 11.82       21.210     $ 250,656.48     $ 20,888.04  

 

1

--------------------------------------------------------------------------------

 

 

Keystone Technology Park

 

Full
Month(s) of
the Term

 

Targeted Date(s)

 

Price Per
Square Foot
(rounded)

   

Square
Feet

   

Annual (or for
time period
noted) Base Rent

   

Monthly
Base Rent

 

61 through 72

 

11/1/12 through 10/31/13

  $ 12.17       21.210     $ 258,176.16     $ 21,514.68  

73 through 84

 

11/1/13 through 10/31/14

  $ 12.54       21,210     $ 265,921.44     $ 22,160.12  

 

(e)

TICAM Expenses for the initial calendar year of the Term:

 

Per Square Foot, Per Annum:

$2.80 per square foot leased

 

Initial Monthly Payment:

$4,949.00

 

 

 

(f)

Parking:

4.0 unreserved parking spaces per each 1,000 square feet of space leased
(rounded down to nearest whole number). Included in the above parking ratio will
be four (4) unreserved parking spaces marked for “visitors” to the Building.

 

Monthly Rent per Parking Space:

No additional charge to Tenant

 

 

 

(g)

Term:

7 Year(s) 0Month(s)

 

 

 

(h)

Target Commencement Date:

November 1,2007

 

Target Expiration Date:

October 31, 2014

 

 

 

(i)

Security for the Lease:

$25,000.00

 

 

 

(j)

Permitted Use:

General office, laboratory, research and development, and light manufacturing

 

Permitted Maximum Occupancy:

84 persons (rounded down to nearest whole number)

 

 

 

(k)

Addresses for notices and other communications (except for Rent payments) under
this Lease:

 

 

 

Landlord

 

GRE Keystone Technology Park
One LLC
c/o Capital Associates
1100 Crescent Green, Suite 200
Cary, North Carolina 27518
(919)233-9901

Tenant

 

Liquidia Technologies, Inc.

627 Davis Drive, Suite 500
Durham, North Carolina 27713 (street address)
Morrisville, North Carolina 27560 (mailing address)
Attn: Bruce Boucher
(919)       

 

 

 

 

 

With a copy to:
Kathy Worm, Esq.
Hutchison Law Group PLLC
5410 Trinity Road, Suite 400
Raleigh, North Carolina 27607
(919) 829-4321

 

 

 

 

Landlord’s address for Rent payments under this Lease:
GRE Keystone Technology Park One LLC
P.O.  Box277327
Atlanta. GA 30384-7327

 

 

(l)

Broker:
Co-Broker:

Capital Associates
Colliers Pinkard

 

2

--------------------------------------------------------------------------------

 

 

(m)          Tenant’s Other Lease.  Landlord and Tenant specifically acknowledge
and agree that, as of the date of this Lease, (i) Tenant is in occupancy of
approximately 4,401 rentable square feet of flex space contained in Suite 500 of
another building in the Project, known as Keystone Technology Park - Building
VII and located at 627 Davis Drive, Durham, North Carolina 27713, pursuant to a
separate lease agreement with an execution date of April 14, 2005, by and
between another landlord in the Project, GRE Keystone Technology Park Two LLC,
successor by acquisition of Technology V1I-IX, LLC and Tenant (as such may be
amended, “Tenant’s Other Lease”), and (ii) Tenant’s Other Lease has an
expiration date of August 31, 2010.

 

ARTICLE 3 - TERM AND POSSESSION

 

3.01          Term.

 

(a)          This Lease shall be and continue in full force and effect for the
term set forth in Subsection 2.01(g), as it may be modified, renewed and
extended pursuant to Exhibit G or by written agreement between Landlord and
Tenant (the “Term”).  Subject to the remaining provisions of this Article, the
“Commencement Date” shall be the date on which Landlord tenders possession of
the Leased Premises to Tenant, which such date is anticipated to be the Target
Commencement Date shown in Subsection 2.01(h).  The Term shall commence on the
Commencement Date and shall expire, without notice to Tenant, on the last day of
the last month of the Term (the “Expiration Date”) (i.e. if the Commencement
Date is other than the first (1) day of the month, the Expiration Date shall
nevertheless be the last day of the last month of the Term).

 

(b)          If the Commencement Date and Expiration Date are different from the
Target Commencement Date and the Target Expiration Date, respectively, as set
forth in Subsection 2.01(h), Landlord shall prepare and, Landlord and Tenant
shall execute an amendment to the Lease setting forth such actual dates, and
adjusting any Base Rent payment schedule, if applicable.  If such amendment is
not executed, the Commencement Date and Expiration Date shall be conclusively
deemed to be the Target Commencement Date and the Target Expiration Date set
forth in Subsection 2.01(h).

 

(c)          Upon the expiration or other termination of this Lease, Landlord
shall have the right to immediately re-enter and take possession of the Leased
Premises.

 

3.02          Commencement.

 

(a)          Subject to Section 3.03 hereof, if, (i) any of the work described
in Exhibit C that is required to be performed by Landlord or Landlord’s
contractors) to prepare the Leased Premises for occupancy has not been
substantially completed on or before the Target Commencement Date or
(ii) Landlord is unable to tender possession of the Leased Premises to Tenant on
the Target Commencement Date, then the Commencement Date (and commencement of
installments of Base Rent) shall be postponed until Landlord is able to tender
possession of the Leased Premises to Tenant with the work to be performed in the
Leased Premises having been substantially completed and the postponement shall
operate to extend the Expiration Date in order to give full effect to the stated
duration of the Term.

 

(b)          The Leased Premises shall be deemed to be substantially complete
the day after inspection and approval for occupancy for the intended use,
whether permanent, conditional, or temporary, by the City of Durham, North
Carolina, provided said approval is subsequently evidenced by a certificate of
occupancy, whether permanent, conditional, or temporary, issued by said
municipality, which such certificate of occupancy may be dated when actually
processed by such municipality, rather than the date of the inspection and
approval for occupancy.

 

3

--------------------------------------------------------------------------------

 

 

(c)          The deferment of installments of Base Rent shall be Tenant’s
exclusive remedy for postponement of the Commencement Date, and Tenant shall
have no, and waives any, claim against Landlord because of any such delay.

 

3.03          Tenant’s Delay.

 

No delay in the completion of the Leased Premises resulting from delay or
failure on the part of Tenant in furnishing information or other matters
required in Exhibit C, and no delay resulting from any cause set forth in
Section 6 of Exhibit C, shall delay the Commencement Date, Expiration Date or
commencement of payment of Rent (as defined in Section 4.02 below).  In addition
to the foregoing, in the event any laboratory related material(s), equipment, or
fixtures contained in the Upfit (defined in Exhibit C) requires more than eight
(8) weeks to deliver to the Leased Premises for construction as part of the
Upfit, then the time that is greater than eight (8) weeks for Landlord’s receipt
of such item shall also constitute a Tenant delay (e.g., if it takes nine
(9) weeks for Landlord to receive an item contained in the Upfit then one
(1) week of such time shall be a Tenant delay).

 

3.04          Tenant’s Possession.

 

Except as specifically set forth in Exhibit C, Section 7, if, prior to the
Commencement Date, Tenant shall enter into possession of all or any part of the
Leased Premises and conducts any portion of its business operations therein, the
Term, the payment of monthly installments of Base Rent and all other obligations
of Tenant to be performed during the Term shall commence on, and the
Commencement Date shall be deemed to be, the date of such entry; provided, no
such early entry shall operate to change the Expiration Date.

 

3.05          Acceptance of Leased Premises.

 

Tenant shall confirm its acceptance of the Leased Premises by execution of the
Acceptance of Leased Premises Memorandum attached hereto as Exhibit B.  Tenant
shall execute and deliver such Acceptance of Leased Premises Memorandum to
Landlord within ten (10) business days of receipt thereof, and Tenant’s failure
to do same shall be considered an event of default under this Lease.

 

3.06          Holdover.

 

If Tenant shall remain in possession of the Leased Premises after the expiration
or earlier termination of this Lease without the execution of a new lease or an
amendment to this Lease extending the Term, Tenant shall become a tenant-at-
sufferance, and for a period of sixty (60) calendar days after such termination
or expiration, as the case may be, shall pay daily rent at one hundred fifty
percent (150%) of the per day Rent (as defined in Section 4.02) payable with
respect to the last full calendar month immediately prior to the end of the Term
or termination of this Lease, but otherwise shall be subject to all of the
terms, conditions, provisions and obligations of this Lease, and such tenancy
may be terminated at any time on seven (7) calendar days’ prior written notice. 
After such sixty (60) day period Tenant shall continue to be a
tenant-at-sufferance, terminable on one (1) day’s notice, and shall pay daily
rent at double the per day Rent payable with respect to the last full calendar
month immediately prior to the end of the Term or termination of this Lease, but
otherwise shall be subject to all of the obligations of Tenant under this
Lease.  Tenant shall indemnify Landlord (i) against all claims for damages by
any other tenant to whom Landlord may have leased all or any part of the Leased
Premises effective upon the termination or expiration of this Lease, and
(ii) for all other losses, costs and expenses, including consequential damages
and reasonable attorneys’ fees, sustained or incurred by reason of such holding
over.  In the event of any holdover and failure of Tenant to pay the holdover
rent set forth herein, Landlord shall have the right to immediately apply the
Security (as defined and set forth in Section 4.07) to the Rent, at the holdover
rate set forth herein, for as many days as would be represented by the amount of
the Security.  Nothing contained herein shall be construed as a consent by
Landlord to any holding over by Tenant.  The rights and obligations contained in
this Section shall survive the expiration or other termination of this Lease.

 

3.07          Condition of Leased Premises.

 

(a)          As of the Commencement Date of the Lease, to the best of Landlord’s
knowledge, the Leased Premises and the Total Improved Leasable Area of Building
(including the roof) (i) shall comply with all applicable laws, statutes,
orders, ordinances, rules and regulations, including, without limitation, all
applicable mechanical, electrical and plumbing codes (the “Laws”), (ii) shall be
suitable for the purpose for which they are let, and (iii) shall be in good
repair and condition.

 

4

--------------------------------------------------------------------------------

 

 

(b)          (i) Notwithstanding the foregoing, Tenant expressly understands and
agrees that Tenant shall be obligated to fully pay for any work and materials
required to bring the Leased Premises into compliance with all applicable laws,
statutes, orders, ordinances, rules, regulations and mechanical, electrical and
plumbing codes when such required work arises out of any one (1) or more of the
following: (A) Tenant’s use of the Leased Premises, or a portion of the Leased
Premises, for anything other than general office purposes (i.e., “other than
general office purposes” shall include, but not be limited to, laboratory,
research and development, and light manufacturing purposes); (B) the fact that
the square footage of the Leased Premises is less than that of the Total
Improved Leasable Area of Building as such is stated in Section 2.01(c);
(C) Tenant’s desired configuration of the Leased Premises or a portion of the
Leased Premises; (D) any changes in applicable laws, statutes, orders,
ordinances, rules, regulations and/or mechanical, electrical and plumbing codes
which become effective after the Commencement Date.  Landlord expressly
understands and agrees that any work and the need for materials arising out of
that which is described in subsections (b)(i)(A) through (b)(i)(D) above may be
paid for out of the Allowance and/or the Additional Allowance (as described and
set forth in Exhibit C and Section 4.09).

 

(ii)          Subject to subsections (b)(i) (A) through (C) above.  Landlord
shall be fully responsible for any costs associated with any work or materials
required to be completed in order to make the Leased Premises and the Total
Improved Leasable Area of Building compliant with the Laws as of the
Commencement Date, and, notwithstanding Section 9.06 of this Lease (Default by
Landlord), in the event a violation of the Laws is discovered during
construction of the Upfit, and such violation does not arise out of any of the
circumstances stated in subsection (b)(i) (A) through (C) above, Landlord shall,
in good-faith and using commercially reasonable efforts, diligently proceed to
remedy any such violation.

 

(c)          Landlord further agrees to use its best efforts to cause the Upfit
(defined in Exhibit C) to be constructed in a good and workmanlike manner.  Upon
the completion of the Upfit, Landlord and Tenant shall perform a “walk-through”
of the Leased Premises and shall compile a “punch-list” of remaining Upfit items
to be completed by Landlord within thirty (30) days of the walk-through of the
Leased Premises.

 

ARTICLE 4 - RENT AND SECURITY FOR THE LEASE

 

4.01          Base Rent.

 

Tenant shall pay to Landlord rent (“Base Rent”) beginning on the Commencement
Date and throughout the Term in the amount of the Annual Base Rent.  Tenant’s
obligation to pay Rent is independent of any obligation of Landlord under this
Lease.  Base Rent shall be payable in monthly installments in the amount set
forth in Subsection 2.01(d) (“Monthly Base Rent”) in advance and without demand,
deduction or offset, on the first day of each and every calendar month during
the Term.  If the Commencement Date is not the first day of a month, Tenant
shall be required to pay on the Commencement Date a pro rata portion of the
Initial Monthly Base Rent for the first partial month of the Term.  However, any
references to any “month” of the Term elsewhere in this Lease shall mean a full
month of the Term.

 

4.02          Payment of Rent.

 

As used in this Lease, “Rent” shall mean the Base Rent, Additional Rent (defined
below), late charges, and all other amounts required to be paid by Tenant
pursuant to this Lease.  The Rent shall be paid at the times and in the amounts
provided herein by check drawn on a United States of America bank to Landlord at
its address specified in Subsection 2.01(k) above, or to such other person or at
such other address as Landlord may from time to time designate in writing.  The
Rent shall be paid without notice, demand, abatement, deduction or offset except
as may be expressly set forth in this Lease.

 

4.03          Additional Rent

 

The term “Additional Rent” shall mean the total of the “TICAM Expense
Adjustment”, as such term is defined below, and any other amounts in addition to
Base Rent which Tenant is required to pay to Landlord under this Lease,
including, but not limited to, Tenant’s repayment to Landlord of the Amortized
Allowance (defined in Section 4.09).

 

5

--------------------------------------------------------------------------------

 

 

4.04          TICAM Expense Adjustment

 

(a)          If the TICAM Expenses (defined below) for the Building for any
calendar year, expressed on a per square foot basis, exceed the TICAM Expenses
for the initial calendar year of the Term specified in Subsection 2.01(e),
Tenant shall pay to Landlord increased Rent (a “TICAM Expense Adjustment”) in an
amount equal to the product of such excess times the square feet of the Leased
Premises as stated in Subsection 2.01(b).  The TICAM Expense Adjustment shall be
payable in monthly installments on the first day of each calendar month based on
Landlord’s estimate of the TICAM Expenses for the then current year.

 

(b)          Landlord may at any time give Tenant written notice specifying
Landlord’s estimate of the TICAM Expenses for the then current calendar year or
the subsequent calendar year and specifying the TICAM Expense Adjustment to be
paid by Tenant for each such year, and Tenant shall adjust its payments
accordingly beginning with the monthly installment immediately following
Landlord’s notice.

 

(c)          Within one hundred twenty (120) calendar days after the end of each
calendar year, Landlord shall give written notice to Tenant specifying the
actual TICAM Expenses for the prior calendar year and any necessary adjustment
to the TICAM Expense Adjustment paid by Tenant for that calendar year (the
“Notice”).  Tenant shall pay any deficit amount to Landlord within thirty (30)
calendar days after receipt of Landlord’s written notice.  Any excess payment by
Tenant for the prior calendar year shall reduce the TICAM Expense Adjustment for
the following calendar year.  If there is any excess payment applicable to the
last year of the Term, Landlord shall refund such excess to Tenant within thirty
(30) calendar days of sending the Notice applicable to the final year of the
term.  This obligation shall survive termination of this Lease Notwithstanding
the foregoing, for purposes of determining Tenant’s annual TICAM Expense
Adjustment in any calendar year of the Term, the TICAM Expenses which are
controllable by Landlord (the “Controllable Expenses”) shall not exceed the
Controllable Expenses for the first (1st) calendar year of the Term increased at
a rate of five percent (5%), compounded annually.  There shall be no such
limitation with respect to taxes, insurance, utilities, refuse collection, snow
removal, and any other TICAM Expense item not within Landlord’s reasonable
control (the “Uncontrollable Expenses”).  All other TICAM Expenses, other than
the Uncontrollable Expenses, shall be Controllable Expenses.

 

(d)          Tenant shall have the right, one (1) time per year, upon written
notice to Landlord, within sixty (60) calendar days of receipt of the Notice, to
have Landlord’s books and records relating solely to TICAM Expenses contained in
the statement for the prior year, reviewed.  If Landlord’s calculation of TICAM
Expenses fails to comply with the requirements of this Section 4.4 or contains
any other error, as determined by the review, Tenant’s past payments of its
proportionate share of TICAM Expenses for the subject year shall be adjusted in
accordance with the results of the review, and appropriate payments shall be
made by Landlord or Tenant, as the case may be, within forty-five (45) calendar
days after completion of the review.

 

(e)          All books and records necessary to accomplish any review permitted
under this Section 4.04 shall be retained by Landlord for a period of one
(1) year, and shall be made available to the person conducting the review at the
Building, Project or the office of Landlord’s property manager, during normal
business hours.  All of Landlord’s and Tenant’s costs of the review shall be
paid by Tenant unless the review reveals that total TICAM Expenses controllable
by Landlord were misstated by five percent (5%) or more in the calendar year
reviewed, in which case Landlord shall reimburse Tenant for Tenant’s reasonable
cost of the review, not to exceed One Thousand Five Hundred Dollars
($1,500.00).  The rights and obligations contained in this Section 4.04 shall
survive the expiration or other termination of this Lease.

 

(f)          The term “TICAM Expenses” shall mean, except as otherwise specified
in this definition, all expenses, costs, and disbursements of every kind and
nature, computed on an accrual basis, which Landlord shall pay or become
obligated to pay because of or in connection with the ownership and operation of
the Building, or Landlord’s efforts to reduce TICAM Expenses, including, without
limitation:

 

(1)          wages and salaries of all employees to an extent commensurate with
such employees’ involvement in the operation, repair, replacement, maintenance,
and security of the Building, including, without limitation, amounts
attributable to the employer’s Social Security Tax, unemployment taxes, and
insurance, and any other amount which may be levied on such wages and salaries,
and the cost of all insurance and other employee benefits related thereto;

 

6

--------------------------------------------------------------------------------

 

 

(2)          all supplies and materials used in the operation, maintenance,
repair, replacement and security of the Building;

 

(3)          the rental costs of any and all leased capital improvements and the
annual amortization of any and all capital improvements made to the Building
which, although capital in nature, can reasonably be expected to reduce the
normal operating costs of the Building, to the extent of the lesser of such
expected reduction in TICAM Expenses or the annual amortization of such capital
improvements, as well as all capital improvements made in order to comply with
any legal requirement hereafter promulgated by any governmental authority
including, but not limited to, requirements relating to the environment, energy,
conservation, public safety, access for the disabled or security, as amortized
over the useful life of such improvements by Landlord for federal income tax
purposes;

  

(4)          the cost of all utilities for the Building, other than the cost of
utilities supplied to tenants of the Building which are separately metered or
reimbursed to Landlord by such tenants;

 

(5)          the cost of all maintenance and service agreements with respect to
the operation of the Building or any part thereof, including, without
limitation, trash removal from a Building common area dumpster, management fees,
alarm service, equipment, landscape maintenance and parking area maintenance and
operation;

 

(6)          the cost of all insurance relating to the Building and each of the
premises contained therein, including, without limitation, casualty and
liability insurance applicable to the Building and Landlord’s personal property
used in connection therewith;

 

(7)          all taxes and assessments and governmental charges, whether
federal, state, county, or municipal, and whether by taxing districts or
authorities presently taxing or by others, subsequently created or otherwise,
including all taxes levied or assessed against or for leasehold improvements and
any other taxes and assessments attributable to the Building and the operation
thereof, together with the reasonable cost (including attorneys, consultants and
appraisers) of any negotiation, contest or appeal pursued by Landlord in an
effort to reduce any such tax, assessment or charge, excluding, however, federal
and state taxes on Landlord’s income, but including all rental, sales, use and
occupancy taxes or other similar taxes, if any, levied or imposed by any city,
state, county, or other governmental body having j jurisdiction;

 

(8)          the cost of all repairs, replacements, removals and general
maintenance with respect to the Building, including without limitation, the
exterior walls, doors, windows, roof, paving, walkways, landscaping and signage;

 

(9)          the cost of all repairs, replacements, removals and general
maintenance of any common plumbing, mechanical, and electrical systems,
including without limitation, any fire sprinkler system, whether interior or
exterior;

 

(10)        the cost of all repairs, replacements, removals and general
maintenance for any structural component of the Building; and

 

7

--------------------------------------------------------------------------------

 

 

(11)        pro rata assessments, based upon acreage, for the costs and expenses
of maintaining the common areas of the Building and Project, if applicable, and
any assessments owed to any property owners’ association.

 

(g)          Specifically excluded from TICAM Expenses are:

 

(1)          expenses for capital improvements made to the Building, other than
capital improvements described in Section 4.04(f)(3) above and except for items
which, though capital for accounting purposes, are properly considered
maintenance and repair items, such as painting of the Building exterior and
painting and/or wallpapering of common areas and like items;

 

(2)          expenses for repair, replacement and general maintenance paid by
proceeds of insurance or by Tenant or other third parties;

 

(3)          alterations attributable solely to tenants of the Building other
than Tenant;

 

(4)          increases in taxes resulting from higher valuations of the Building
attributable to Tenant’s Upfit (defined in Exhibit C) or alterations made by
Tenant in excess of typical up fits in the Building, which increase shall be
paid by Tenant as Additional Rent;

 

(5)          depreciation of the Building;

 

(6)          leasing commissions; and

 

(7)          federal and state income taxes imposed on Landlord.

 

Notwithstanding anything to the contrary in the specific exclusions from TICAM
Expenses set forth above, TICAM Expenses shall, also, not include the following:

 

(i)          Landlord’s general corporate overhead and general administrative
expenses, other than charges for property management and in-house labor provided
for maintenance of the Building;

 

(ii)         costs arising from Landlord’s charitable or political
contributions;

 

(iii)        federal and state income and franchise taxes of Landlord or any
other such taxes not in the nature of real estate taxes, except taxes on Rent;

 

(iv)        management fees to the extent they exceed the greater of
(a) reasonable, similar costs incurred in comparable office buildings in the
Raleigh, North Carolina area, or (b) five percent (5%) of the gross receipts of
the Building;

 

(v)          salaries, wages or other compensation paid to officers or
executives of Landlord above the level of property manager in their respective
capacities;

 

(vi)         overhead and profit increments paid to subsidiaries or affiliates
of Landlord for services on or to the Building or Project, to the extent only
that the costs of such services exceed competitive costs of such services were
they not rendered by a subsidiary or affiliate;

 

(vii)        any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;

 

8

--------------------------------------------------------------------------------

 

 

(viii)       capital expenditures required by Landlord’s gross negligence or
willful misconduct to comply with laws enacted on or before the Commencement
Date of the Lease;

 

(ix)         costs incurred by Landlord for the repair of damage to the
Building, to the extent Landlord is reimbursed by insurance proceeds;

 

(x)          renovating or otherwise improving or decorating, painting or
redecorating space leased to other tenants or other occupants of the Building;

 

(xi)         costs for sculpture, paintings or other objects of art;

 

(xii)        electrical power costs and other services for which any tenant
directly contracts with the local service company;

 

(xiii)       expenses in connection with services or other benefits which are
not available to Tenant or for which Tenant is charged directly, but which are
not provided to another tenant or occupant of the Building;

 

(xiv)        all items and services for which Tenant has reimbursed Landlord or
has paid to third persons;

 

(xv)         any ground lease rental;

 

(xvi)        interest, principal, points and fees on debts, or amortization on
any mortgage or other debt instrument encumbering the Building or the Land;

 

(xvii)       legal and other costs associated with the mortgaging, refinancing
or sale of the Building, Land or Project or any interest therein;

 

(xviii)      tax penalties incurred as a result of Landlord’s gross negligence,
willful misconduct or inability to make payments when due;

 

(xix)        any costs and expenses related to or incurred in connection with
disputes with tenants of the Building or Land or any lender for the Building or
Land; and

 

(xx)          costs associated with leasing or marketing space in the Building,
including tenant improvements, advertising, lease commissions, legal fees to
negotiate leases, space planning and marketing materials.

 

(h)          If the average occupancy rate for the Building is less than
ninety-five percent (95%) in any calendar year of the Term, or if Landlord is
providing less than ninety-five percent (95%) of the Building with any item or
items of work or service which would constitute a TICAM Expense hereunder, then
the amount of the TICAM Expenses for such period shall be adjusted to include
any and all items enumerated under the definition of TICAM Expenses set forth in
this Subsection which Landlord reasonably determines Landlord would have
incurred if the Building had been at least ninety-five percent (95%) leased and
occupied with all tenant improvements constructed or if Landlord had been
providing such item or items of work or service to at least ninety-five percent
(95%) of the Building.  If the actual occupancy rate for the Building is
ninety-five percent (95%) or greater, then the actual TICAM Expenses shall be
used for purposes of determining the TICAM Expense Adjustment described in
this Section 4.04.

 

4.05          Cost of Living Adjustment.

 

Intentionally deleted.

 

9

--------------------------------------------------------------------------------

 

 

4.06          Net Lease.

 

It is the intention of Landlord and Tenant that, except for the costs and
expenses specifically provided for herein to the contrary, all costs, expenses
and obligations of every kind relating directly or indirectly in any way,
foreseen or unforeseen, to Tenant’s use, occupancy, possession, maintenance,
repair and replacement of the Leased Premises, or any part thereof, which may
arise or become due during the Term shall be paid promptly and in full by Tenant
and that Landlord shall be indemnified by Tenant therefrom.

 

4.07          Security for the Lease.

 

(a)          Tenant shall deposit with Landlord on the date Tenant executes this
Lease, security for the payment of all Rent and other charges owed by Tenant
pursuant to this Lease and the performance by Tenant of all of Tenant’s
obligations under this Lease in the amount specified in Subsection 2.01(i) (the
“Security”) on the understanding that: (i) the Security or any portion thereof
may be applied to the curing of any default, or the payment of any damages
sustained by Landlord due to Tenant’s failure to perform its obligations,
including, but not limited to, the payment of Rent and any alteration and repair
obligations under Article 7 herein, without prejudice to any other remedy or
remedies at law or in equity which Landlord may have on account thereof, and
upon such application Tenant shall pay Landlord on demand, by check drawn on a
United States of America bank, the amount SC applied which shall be added to the
remaining balance of the Security so the same will be restored to its original
amount; (ii) Landlord shall not be obligated to hold the Security as a separate
fund, and may commingle it with other funds; and (iii) within thirty (30)
calendar days after the expiration of the Term, provided Tenant is not in
default at the expiration of the Term and has delivered exclusive possession of
the Leased Premises to Landlord, the remaining balance of the Security shall be
returned tc Tenant, without interest, which shall belong to Landlord.  Tenant
acknowledges that any mortgagee of Landlord will not be liable for the refund of
any amount Tenant has paid to Landlord as Security to the extent such amount is
not delivered to the mortgagee.

 

(b)          The rights and obligations contained in this Section 4.07 shall
survive the expiration or other termination of this Lease.

 

4.08          Late Charge.

 

If Tenant fails or refuses to pay any installment of Rent when due, Landlord,
shall have the right to collect a late charge of five percent (5%) of the amount
of the late payment to compensate Landlord for the additional expense involved
in handling delinquent payments and not as interest; provided, however, that
Tenant shall be allowed one (1) late payment of Rent in each calendar year of
the Term, which late payment shall not be subject to a late charge hereunder so
long as such Rent is paid within five (5) calendar days of the due date.  If the
payment of a late charge required by this Section is found to constitute
interest notwithstanding the contrary intention of Landlord and Tenant, the late
charge shall be limited to the maximum amount of interest that lawfully may be
collected by Landlord under applicable law, and if any payment is determined to
exceed such lawful amount the excess shall be applied to any unpaid Rent then
due and payable hereunder and/or credited against the next succeeding
installment of Rent payable hereunder.  If all Rent payable hereunder has been
paid in full, any excess shall be refunded to Tenant Tenant shall reimburse
Landlord for any processing fees charged to Landlord as a result of Tenant’s
checks having been returnee for insufficient funds.

 

4.09          Amortization of Excess Upfit

 

If (i) the actual cost of designing and constructing the Upfit (as defined
in Exhibit C) exceeds the amount of the Allowance (as defined in Exhibit C) (the
“Excess Original Upfit”), and (ii) Tenant has not been in default in the payment
of Ren or other sums due more than one (1) time during the Term, and
(iii) Tenant provides written notice to Landlord that Tenant elect:  to make
additional Landlord-approved improvements to the Leased Premises on or before
the end of the twenty-fourth (24th) month after the Commencement Date (unless
otherwise agreed to by Landlord and Tenant) (the “Additional Upfit”), then
Landlord shall pay for, and then receive from Tenant as set forth herein, such
excess amount, up to a maximum of Seven Hundred Sixty-Eight Thousand Eight
Hundred Sixty-two Dollars and Fifty Cents ($768,862.50) (the “Amortized
Allowance”).  Such Amortize Allowance shall be amortized using an annual
interest rate of seven percent (7%) and shall be payable by Tenant as Additional
Rent.  Tenant may use all or a portion of such Amortized Allowance for either
the Excess Original Upfit or the Additional Upfit To the extent that Tenant uses
any portion of the Amortized Allowance for the Excess Original Upfit, then
Tenant shall commence payment of such amount on the Commencement Date and such
amount shall be amortized over the Term (but not any Renewal Term as defined
in Exhibit G) and payable by Tenant as Additional Rent.  To the extent that
Tenant uses any portion of the Amortized Allowance for the Additional Upfit,
then Tenant shall commence payment of such amount as Additional Rent in the
month following completion of such Additional Upfit and such amount shall be
amortized over the remaining Term (but not an} renewal Term).  In the event
Tenant desires to exercise this option, Tenant shall so notify Landlord, in
writing, and Landlord am Tenant shall promptly enter into an amendment to this
Lease setting forth the amount of such Additional Rent.

 

10

--------------------------------------------------------------------------------

 

 

ARTICLE 5 - SERVICES

 

5.01          Services.

 

(a)          From and after the Commencement Date, Tenant shall pay or cause to
be paid directly to the supplier all rents charges and rates for all utility
services related to Tenant’s use of the Leased Premises, which may include,
without limitation, gas electricity, water, sewer, telephone, trash removal from
the Leased Premises and the like, including all utilities necessary for heating
and air conditioning the Leased Premises.

 

(b)          If any such utilities are not separately metered or assessed or are
only partially separately metered or assessed and are available for use in
common with other tenants in the Building, Tenant shall pay to Landlord within
ten (10) calendar days of receipt of Landlord’s invoice, a proportionate share
of such charges for utilities available for use in common based on square
footage of space leased to each tenant using such common facilities.  Landlord
may install re-registering meters and collect any and all utility charges as
aforesaid from Tenant, making returns to the proper public utility company or
governmental unit, provided that Tenant shall not be charged more than the rates
it would be charged for the same services if furnished directly to the Leased
Premises by such companies or governmental units.

 

(c)          At the option of Landlord, any utility or related service which
Landlord may at any time elect to provide to the Leased Premises may be
furnished by Landlord or any agent employed by or independent contractor
selected by Landlord, and Tenant shall accept the same therefrom to the
exclusion of all other suppliers so long as the rates charged by the Landlord or
by the supplier of such utility or related service are competitive.

 

(d)          If Tenant fails to pay any utility bills when due, Landlord shall
have the right, after giving Tenant ten (10) calendar days’ written notice of
Tenant’s failure to pay such utility bills, to thereafter pay such delinquent
utility bills.  Tenant shall reimburse Landlord, within ten (10) calendar days
of receipt of Landlord’s invoice, for the amount of such delinquent utility
bills paid by Landlord together with a surcharge of fifteen percent (15%) of the
amount due.  Such sums shall be added to the Rent next due hereunder and shall
become Additional Rent for the purposes hereof.  Tenant shall be solely
responsible for any janitorial service to the Leased Premises.

 

(e)          If (i) the services which Landlord is obligated to provide are
continuously interrupted for four (4) consecutive business days
(“Interruption”), and (ii) Tenant is unable to conduct business in the Leased
Premises, and (iii) Tenant has notified Landlord immediately in writing that
Tenant is unable to conduct its business, and (iv) the Interruption is due to
the gross negligence or willful misconduct of Landlord, its employees or agents,
and such services are not restored by Landlord, if under Landlord’s reasonable
control, Tenant shall be entitled to an abatement of Rent on a day-for-day
basis.  The abatement shall begin on the fifth (5th) consecutive business day of
the Interruption and shall end automatically when the services are restored.

 

5.02          Interruption of Services.

 

Except as otherwise set forth herein, Landlord shall have no liability to Tenant
for disruption, interruption or curtailment of any utility service to the Leased
Premises, whether or not furnished by Landlord, and in no event shall such
disruption, interruption or curtailment constitute constructive eviction or
entitle Tenant to an abatement of rent or other charges, nor relieve Tenant from
its obligation to fulfill any covenant or agreement hereof.

 

5.03          Additional Charges.

 

In the event that any charge or fee is required after the Commencement Date by
the State of North Carolina, or by any agency, subdivision or instrumentality
thereof, or by any utility company furnishing services or utilities to the
Leased Premises, as a condition precedent to furnishing or continuing to furnish
utilities or services to the Leased Premises, such charge or fee shall be deemed
to be a utility charge payable by Tenant.  The provisions of
this Section 5.03 shall include, but not be limited to, any charges or fees for
present or future water or sewer capacity to serve the Leased Premises, any
charges for the underground installation of gas or other utilities or services,
and other charges relating to the extension of or change in the facilities
necessary to provide the Leased Premises with adequate utility services.  In the
event that Landlord has paid any such charge or fee after the date hereof,
Tenant shall reimburse Landlord for such utility charge with the payment thereof
to be Additional Rent for purposes hereof.

 

11

--------------------------------------------------------------------------------

 

 

ARTICLE 6 - USE AND OCCUPANCY

 

6.01          Use and Occupancy.

 

(a)          Tenant (and its permitted assignees, subtenants, invitees,
customers, and guests) shall use and occupy the Leased Premises solely for the
purpose that is specified in Subsection 2.01(i).  However, upon Landlord’s prior
written agreement.  Tenant may change such purpose.

 

(b)          Tenant shall not use or occupy the Leased Premises, or permit any
portion of the Leased Premises to be used or occupied, for any business or
purpose, or in any manner, by any number of persons greater than that specified
in Subsection 2.01(j).

 

(c)          Tenant shall not use or occupy the Leased Premises, or permit any
portion of the Leased Premises to be used or occupied, for any business or
purpose, or in any manner, which (i) is unlawful, disreputable or deemed to be
extra-hazardous on account of fire or exposure to or interference from
electromagnetic rays and/or fields, (ii) violates the Building Rules, and/or
(iii) unreasonably increases the rate of fire insurance coverage on the Building
or its contents.

 

(d)          Tenant shall conduct its business and control its employees and
agents and all other persons entering the Building under the express or implied
invitation of Tenant, in such manner as not to create any nuisance, or interfere
with, annoy or disturb any other tenant or Landlord in its operation of the
Building.

 

(e)          Tenant shall not grant any concession or license within the Leased
Premises or allow any person other than Tenant, its partners, managers, members,
officers, directors, employees, consultants and agents to occupy or use the
Leased Premises or any portion thereof.

 

(f)          Landlord shall provide Tenant with the number of unreserved parking
spaces set forth in Subsection 2.01(f) of this Lease (which number includes
Tenant’s pro rata share of the total number of spaces for the Building
designated for handicapped or visitors), at no additional charge.  Landlord
shall identify four (4) of such unreserved parking spaces for visitors to the
Building.  Tenant shall notify Landlord promptly of any additional parking
needs, which needs may, in Landlord’s sole discretion, be considered on a
case-by-case basis.

 

(g)          Tenant may, at Tenant’s sole cost and expense, and with prior
written approval from Landlord, which approval shall not be unreasonably
withheld, and the City of Durham, North Carolina, install Tenant’s trademarked
logo and tradename with stylized print on the parapet of the Building at or near
Tenant’s primary entry.  Tenant may also install vinyl identification graphics
on the front window adjacent to the front door at the Leased Premises.  All such
signage shall be (i) tastefully and professionally done in a manner consistent
with the standard(s) for the Building (but in accordance with Tenant’s stylized
print), (ii) non-exclusive, and (iii) shall be subject to all federal, state,
and local statutes, ordinances, codes and regulations.  Following the expiration
or earlier termination of this Lease, Landlord shall remove all of Tenant’s
signage on the parapet of the Building, if any, and repair the Building from any
damage caused by such signage, at Tenant’s sole cost and expense.

 

6.02          Care of the Leased Premises.

 

(a)          Tenant shall not commit or allow to be committed any waste or
damage to any portion of the Leased Premises, or the Building or the Project, if
applicable, nor permit or suffer any overloading of the floors or other use of
the improvements that would place an undue stress on the same or any portion
thereof beyond that for which the same was designed, and, at the termination of
this Lease, by lapse of time or otherwise, Tenant shall deliver up the Leased
Premises to Landlord in as good a condition as existed on the date of possession
by Tenant, ordinary wear and tear, and loss by insured casualty and condemnation
excepted.

 

12

--------------------------------------------------------------------------------

 

 

(b)          Tenant shall not use, suffer or permit the Leased Premises, or any
portion thereof, to be used by Tenant, any third party or the public in such
manner as might reasonably tend to impair Landlord’s title to the Leased
Premises, or any portion thereof, or in such manner as might reasonably make
possible a claim or claims of adverse usage or adverse possession by the public,
as such, or third persons, or of implied dedication of the Leased Premises, or
any portion thereof.  Tenant shall have no authority, express or implied, to
create or place any lien or encumbrance of any kind or nature whatsoever upon,
or in any manner to bind, the interest of Landlord in the Leased Premises for
any claim in favor of any person dealing with Tenant including those who may
furnish materials or perform labor for any construction or repairs, and each
such claim shall affect and each such lien shall attach to, if at all, only the
interest of Tenant in the Leased Premises.  Tenant shall pay or cause to be paid
all sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Leased
Premises, and Tenant shall save and hold Landlord harmless from any and all
loss, cost or expense based on or arising out of asserted claims or liens
against the Leased Premises or Tenant’s interest therein or against the rights,
titles and interests of Landlord in the Leased Premises or under the terms of
this Lease.

 

(c)          Tenant shall notify Landlord at least ten (10) business days prior
to vacating the Leased Premises and shall arrange to meet with Landlord to
jointly inspect the Leased Premises.  If Tenant does not give such notice or
meet for such joint inspection, then Landlord’s inspection of the Leased
Premises shall be deemed accurate for the purpose of determining Tenant’s
responsibility for repair and restoration of the Leased Premises.

 

(d)          In the event Tenant has not removed all of its equipment and
personal property from the Leased Premises within five (5) calendar days of the
expiration or other termination of this Lease, then Landlord shall have the
right to (i) remove Tenant equipment and personal property from the Leased
Premises, and/or (ii) retain, dispose of or sell any or all of Tenant’s
equipment and persona] property, all without incurring any liability to Tenant
whatsoever, and in the event of any such sale, Landlord shall have the right to
immediately apply the proceeds of the sale and/or the Security to any
amount(s) due under this Lease, including the costs of such removal, retention,
disposal and/or sale.

 

(e)          The rights and obligations contained in this Section 6.02 shall
survive the expiration or other termination of this Lease.

 

6.03          Hazardous or Toxic Materials.

 

(a)          When used herein, the term “Hazardous or Toxic Material(s)” shall
include all materials and substances which have been determined to be hazardous
to health or the environment and are regulated by applicable federal, state
and/or local laws, as the same may be amended from time to time, and all rules,
regulations, ordinances, opinions, orders and directives issued or promulgated
pursuant to or in connection with said laws by any governmental or
quasi-governmental agency, body or authority having jurisdiction (“Environmental
Law(s)”).

 

(b)          Tenant shall not cause or allow to occur any violation of any
Environmental Laws on, under or about the Leased Premises, the Building or the
Project.  Whenever any Environmental Law requires the “owner or operator” to do
any act, Tenant shall do such act at its sole cost and expense with respect to
matters or conditions arising out of Tenant’s use or occupancy of the Leased
Premises.

 

(c)          Except as otherwise set forth herein, Tenant shall not cause or
allow the receipt, storage, use, generation, manufacture, refining production,
processing, location, handling or disposal anywhere in, on, under or about the
Leased Premises, the Building or the Project, or the transportation to or from
the Leased Premises, the Building or the Project, of any product, material or
merchandise which is explosive, highly inflammable, injurious to health, or a
Hazardous or Toxic Material.

 

(d)          Notwithstanding the foregoing, Tenant shall not be in breach of
this provision as a result of the presence in the Leased Premises of Hazardous
or Toxic Materials which are in quantities reasonably necessary for or
incidental to Tenant’s normal and customary conduct of business and are in
strict compliance with all Environmental Laws.

 

13

--------------------------------------------------------------------------------

 

 

(e)          Landlord acknowledges that Tenant will be using the substances
listed in Exhibit F.  as such Exhibit may be amended in writing from time to
time by the parties, in the Leased Premises, which use shall nevertheless be in
accordance with all Environmental Laws.  During the Term, Tenant shall provide
to Landlord all information regarding the use, generation, storage,
transportation and/or disposal of Hazardous or Toxic Materials within ten
(10) business days of Landlord’s written request (which such request may be sent
by electronic mail (e-mail)).  If Tenant fails to fulfill any duty imposed under
this subsection (e) within said ten (10) business day period.  Landlord shall
have the right to prepare, and in such case Tenant shall fully cooperate with
Landlord in the preparation of, all documents Landlord reasonably deems
necessary or appropriate to determine the applicability of any Environmental
Laws to the Premises and Tenant’s use thereof, and for compliance therewith, and
Tenant shall execute all such documents within five (5) business days of
Landlord’s request.  No such action by Landlord and no attempt(s) made by
Landlord to mitigate damages under any Environmental Law shall constitute a
waiver of any of Tenant’s obligations under this Lease.

 

(f)          Tenant shall, at Tenant’s own cost and expense: (i) comply with all
Environmental Laws, and (ii) make all submissions to, provide all information
required by, and comply with all requirements of all governmental and
quasi-governmental agencies, bodies and authorities having jurisdiction (the
“Authority(ies)”) under the Environmental Laws arising in connection with its
obligations under this Section 6.03.

 

(g)          Should any Authority or any third party demand that a cleanup plan
be prepared and that a cleanup be undertaken because any deposit, spill,
discharge or other release of Hazardous or Toxic Material(s) occurs in the
Leased Premises, the Building or elsewhere in the Project (and such deposit,
spill, discharge or other release of Hazardous or Toxic Material(s) was caused
by Tenant or Tenant’s partners, managers, members, officers, directors,
employees, shareholders, agents, contractors, customers or any person entering
the Leased Premises, Building or Project under the express or implied invitation
of Tenant) during the Term from Tenant’s use or occupancy of the Leased
Premises, then Tenant shall, at Tenant’s own cost and expense, prepare and
submit the required plans and all related bonds and other financial assurances,
and Tenant shall carry out all such cleanup plans at Tenant’s own expense, or at
Landlord’s option, reimburse Landlord for the cost of each of the foregoing.

 

(h)          In addition to the foregoing, Tenant acknowledges that Landlord
shall have the right to obtain, at Tenant’s sole cost and expense, a report from
an independent third-party consultant that is satisfactory to Landlord (with
Landlord acting reasonably in its selection), in a form that provides detailed
information about the extent to which any Hazardous or Toxic Materials are
present in the Leased Premises and that includes a warranty of the accuracy of
the information provided, at the request of Landlord at least sixty (60)
calendar days prior to the scheduled Expiration Date (as such may be extended
per written agreement between Landlord and Tenant) or other termination of this
Lease.  In the event such report indicates the presence of any Hazardous or
Toxic Materials in the Leased Premises above the levels established by the
applicable Authorities, Tenant shall arrange for the clean-up of the Leased
Premises by a company that is satisfactory to Landlord (with Landlord acting
reasonably in its approval), in strict and complete compliance with all
applicable Environmental Laws, prior to the Expiration Date or other termination
of this Lease, at Tenant’s sole cost and expense, and Tenant shall arrange to
have the Leased Premises re-inspected by such consultant and to have another
report issued.  Tenant’s responsibility to arrange and pay for such
clean-up(s) and re- inspection^) shall continue until the consultant’s report
warrants that the Leased Premises are completely free of Hazardous or Toxic
Materials or that the residue levels of any such Hazardous or Toxic Materials
are within legal limits.

 

(i)          The rights and obligations contained in this Section 6.03 shall
survive the expiration or other termination of this Lease.

 

6.04          Entry for Repairs and Inspection.

 

Tenant shall, upon at least twenty-four (24) hours advance notice by Landlord,
except in the case of an emergency when no notice is required, permit Landlord
and its contractors, agents and representatives to enter into and upon any part
of the Leased Premises at all reasonable hours and for a reasonable length of
time to inspect the same, make repairs, or show the same to prospective lenders
or purchasers at any time during the Term and during the last six (6) months of
the Term (or, in the event Tenant is not in occupancy of the Leased Premises,
during the last twelve (12) months of the Term) show the same to prospective
tenants, and for any other purpose as Landlord may deem necessary or desirable. 
Landlord or its contractor(s), agent(s) or representative(s) shall be
accompanied by a representative of Tenant at all times while in the Leased
Premises, except in the case of an emergency or as otherwise agreed to by
Landlord and Tenant.  Tenant shall not be entitled to any abatement or reduction
of Rent by reason of any such entry.  In the event of an emergency, when entry
to the Leased Premises shall be necessary, and if Tenant shall not be personally
present to open and permit entry into the Leased Premises, Landlord or
Landlord’s agent may enter the same by master key, code, card or switch, or may
forcibly enter the same, without rendering Landlord or such agents liable
therefor, and without, in any manner, affecting the obligations and covenants of
this Lease.

 

14

--------------------------------------------------------------------------------

 

 

6.05          Compliance with Laws; Rules of Building.

 

(a)          Tenant shall comply with, and Tenant shall cause its employees and
agents and all other persons entering the Building under the express or implied
invitation of Tenant to comply with, all laws, ordinances, orders, rules,
regulations (state, federal, municipal and other agencies or bodies having any
jurisdiction thereof), and any recorded covenants, conditions and restrictions
of the Project, which relate to the use, condition or occupancy of the Leased
Premises, the Building or the Project, including, without limitation, all local,
state and federal environmental laws, and the Building Rules, attached hereto
and incorporated herein as Exhibit D.  as such are reasonably altered by
Landlord from time to time, provided that Tenant receives a written copy of such
amended Building Rules.

 

(b)          Landlord represents and warrants, to the best of its knowledge and
based upon no independent investigation that, as of the date of this Lease,
Landlord has complied with all laws, ordinances, orders, rules and regulations
(state, federal, municipal and other agencies or bodies having any jurisdiction
thereof) relating to the use, condition or occupancy of the Building, including
the Americans with Disabilities Act of 1990 (“ADA”).

 

6.06          Access to Building.

 

(a)          Subject to Section 6.01 and the other terms and conditions set
forth below, Subject to the terms and conditions set forth below and in this
Lease, Tenant and its employees shall have access to the Building and the Leased
Premises twenty-four (24) hours a day, three hundred sixty-five (365) days per
year.  Except as set forth herein, Tenant shall have no right of access to the
roof of the Leased Premises or the Building or to the roof of any building in
the Project.  Tenant shall have right of access to the roof of the Building in
case of a roof malfunction or mechanical failure of equipment located on the
roof of the Building when resolution of the problem is critical to the conduct
of Tenant’s business; provided, however, Tenant must notify Landlord in advance
of any such roof access, and Landlord’s representative shall accompany Tenant
and provide Tenant with such roof access to the Building.  In the event Landlord
fails to provide such roof access to Tenant within four (4) hours of Tenant’s
notification to Landlord, then Tenant may then gain access to the roof of the
Building without Landlord’s representative accompanying Tenant.  In addition to
the foregoing, Tenant may, with forty-eight (48) hours advance notice to
Landlord, and provided Tenant is accompanied by a representative of Landlord,
have access to the rooftop of the Building for normal maintenance of the
mechanical systems that are located thereon.  Landlord expressly reserves the
right, in its sole discretion, to temporarily or permanently change the location
of, close, block and otherwise alter any entrances, corridors, skywalks,
tunnels, doorways and walkways leading to or providing access to the Building or
any part thereof and otherwise restrict the use of same provided such activities
do not unreasonably impair Tenant’s access to the Leased Premises, common areas
and parking areas.  Landlord shall not incur any liability whatsoever to Tenant
as a consequence thereof.  Such activities shall not be deemed to be a breach of
any of Landlord’s obligations hereunder.  Landlord shall exercise good faith in
notifying Tenant a reasonable time in advance of any alterations, modifications
or other actions of Landlord under this Section.

 

(b)          Unless caused by the gross negligence or willful misconduct of
Landlord, Tenant expressly agrees that neither Landlord nor Landlord’s partners,
managers, members, agents, officers, directors or employees shall be liable to
Tenant or Tenant’s partners, managers, members, agents, officers, directors and
employees, or to any person entering, for any reason whatsoever, the Leased
Premises, Building or Project, for any injury, death, loss or damage arising out
of any crime attempted or committed in the Leased Premises, Building or Project.

 

6.07          Peaceful Enjoyment

 

Tenant shall and may peacefully have, hold and enjoy the Leased Premises without
interference from any party claiming by or through Landlord, subject to the
terms of this Lease, provided Tenant pays the Rent and other sums required to be
paid by Tenant and performs all of Tenant’s covenants and agreements herein
contained.  This covenant and any and all other covenants of Landlord contained
in this Lease shall be binding upon Landlord and its successors only with
respect to breaches occurring during its and their respective ownership of
Landlord’s interest in the Building.  Landlord shall not be responsible for the
acts or omissions of any other tenant or third party that may interfere with
Tenant’s use and enjoyment of the Leased Premises; provided, however, that
Landlord shall use its reasonable best efforts to enforce the Building Rules.

 

15

--------------------------------------------------------------------------------

 

 

6.08          Relocation.

 

Intentionally deleted.

 

ARTICLE 7 - CONSTRUCTION, ALTERATIONS AND REPAIRS

 

7.01          Construction.

 

(a)          Prior to the start of the Term, Landlord shall, at its expense up
to the amount of the Allowance (as defined in Exhibit C) design and construct
the Upfit (as defined in Exhibit C) in the Leased Premises in accordance with
the Workletter Agreement set forth in Exhibit C.  Any cost incurred by Landlord
for the design, demolition (if applicable), and construction of the Upfit, in
excess of the Allowance shall be paid by Tenant as stated in Exhibit C. 
Notwithstanding the foregoing, any increases in taxes resulting from higher
valuations of the Building attributable to Tenant’s Upfit or alterations in
excess of typical up fits in the Building shall be paid by Tenant as Additional
Rent.

 

(b)          In addition to the Upfit (i.e., the costs of construction of the
loading dock will not be deducted from or part of the Allowance) , on or before
the Commencement Date, Landlord shall, at a cost to be borne equally between
Landlord and Tenant, construct a commercially reasonable loading dock on the
back of the Leased Premises.  Landlord shall pay for the construction of the
loading dock and Tenant shall pay its portion of the loading dock construction
within ten (10) business days of receipt of Landlord’s invoice therefor,

 

7.02          Alterations.

 

(a)          Tenant shall make no alterations, installations, additions or
improvements in, on or to the Leased Premises without Landlord’s prior written
consent, which consent shall not be conditioned or delayed.  All such work shall
be designed and made in a manner, and by architects, engineers, workmen and
contractors, reasonably satisfactory to Landlord.  All alterations,
installations, additions and improvements (including, without limitation,
paneling, partitions, millwork and fixtures) made by or for Tenant to the Leased
Premises shall remain upon and be surrendered with the Leased Premises and
become the property of Landlord at the expiration or termination of this Lease
or the termination of Tenant’s right to possession of the Leased Premises;
provided. Landlord may require Tenant to remove any or all of such items that
are not Building standard upon the expiration or termination of this Lease or
the termination of Tenant’s right to possession of the Leased Premises in order
to restore the Leased Premises to the condition existing at the time Tenant took
possession.  Landlord shall inform Tenant, at the time of Tenant’s request for
any such non-Building standard alterations, installations, additions or
improvements, of Landlord’s requirement to have same removed at the expiration
or other termination of this Lease.

 

(b)          In addition to the foregoing, Tenant shall, within fifteen (15)
calendar days of Landlord’s written request, provided such Landlord request is
made within three (3) months after the expiration or earlier termination of this
Lease, remove all telephone, data wiring and fire suppression systems installed
by Tenant from the Leased Premises, and Tenant shall repair any damage to the
Leased Premises caused by any such removal.  Tenant shall bear the costs of
removal of Tenant’s property from the Building and of all resulting repairs
thereto.

 

(c)          All work performed bv Tenant with respect to the Leased Premises
shall (i) not alter the exterior appearance of the Building or adversely affect
the structure, safety, systems or services of the Building; (ii) comply with all
Building safety, fire and other codes and governmental and insurance
requirements; (iii) be completed promptly and in a good and workmanlike manner;
(iv) be performed in a manner that does not cause interference or disharmony
with any labor used by Landlord, Landlord’s contractors or mechanics or by any
other tenant or such other tenant’s contractors or mechanics; and (v) not cause
any mechanic’s, materialman’s or other similar liens to attach to Tenant’s
leasehold estate.  Tenant shall not permit, or be authorized to permit, any
liens (valid or alleged) or other claims to be asserted against Landlord or
Landlord’s rights, estates and interests with respect to the Building, the
Project or this Lease in connection with any work done by or on behalf of
Tenant, and Tenant shall indemnify and hold Landlord harmless against any such
liens.  Tenant shall provide Landlord with a copy of all final lien waivers from
any general contractor and any subcontractors or suppliers) of goods or services
in connection with any work done by or on behalf of Tenant in the Leased
Premises.

 

16

--------------------------------------------------------------------------------

 

 

(d)          Notwithstanding the foregoing, Tenant shall, at Tenant’s sole cost
and expense, with Landlord’s consent, which consent shall not be unreasonably
withheld, have the right to make minor, non-structural improvements or minor
decorations within the Leased Premises which are cosmetic in nature, employing
contractors selected by Tenant and approved by Landlord in Landlord’s reasonable
discretion, provided such improvements/decorations: (i) are in keeping with the
standards of Tenant’s existing Leased Premises, (ii) do not affect the structure
of the Building or the electrical, mechanical, plumbing or life safety systems
of the Building, and (iii) do not cost, or result in expenses of.  more than Ten
Thousand Dollars ($10,000.00) total per annum.

 

(e)          (i)      Further notwithstanding the foregoing, Landlord shall
allow Tenant to install, at Tenant’s sole cost and expense, one (1) diesel
fueled back-up generator (the “Back-up Generator”) to serve the Leased Premises,
and no other back-up or emergency generator shall be allowed.  The Back-up
Generator shall be located on the Land in a location selected by Landlord in
Landlord’s sole discretion.  The Back-up Generator and all equipment associated
with the Back-up Generator shall be placed and screened in a manner acceptable
to Landlord, at Landlord’s sole discretion.  The diesel fuel tank shall be
factory integrated by the manufacturer of the Back-up Generator, shall be above
ground, shall have a containment area under and around the fuel tank, and shall
be subject to all of the same provisions and conditions as for the Back-up
Generator.  If requested by Landlord before the Expiration Date, Tenant shall
remove any such Back-up Generator at the expiration or earlier termination of
this Lease or any renewals of the Term.  If requested by Landlord after the
Expiration Date or earlier termination of this Lease, Tenant shall remove any
such Back-up Generator within sixty (60) calendar days following Landlord’s
request.  In either case.  Tenant shall repair any damage caused by such removal
at Tenant’s sole cost and expense.  Tenant hereby specifically agrees that all
periodic testing of the Back-up Generator and/or Back-up Generator equipment
shall be conducted either before or after normal business hours (normal business
hours are 8:00 a.m. through 6:00 p.m. Monday through Friday) in order to avoid
disruption to other tenants in the Building.  In addition to the foregoing. 
Tenant shall indemnify and hold harmless Landlord, its members, managers,
agents, employees, and other tenants in the Building, from all loss, costs,
expense, liability or damages incurred due to the presence, operation,
maintenance and/or repair of the Back-up Generator and the diesel fuel tank
reference herein or any replacements of same.

 

(ii)     Tenant, at Tenant’s sole cost and expense, shall be solely responsible
for the operation (including all electrical costs), maintenance, repairs) and
replacement(s) for and to the Back-up Generator, shall ensure that performance
of the same shall be conducted in a commercially reasonable fashion, and shall
provide Landlord with copies, at least one (1) time per year, of all service
contracts evidencing such maintenance and all documentation related to repairs
and replacements.

 

(iii)    Tenant shall ensure that the Back-up Generator and all items related
thereto shall be, as of their respective installation dates, and shall remain,
in full compliance with all applicable laws, rules, regulations and orders
(including environmental).

 

(f)          The provisions of this Section 7.02 shall survive the expiration or
other termination of this Lease.

 

7.03          Maintenance and Repairs by Tenant.

 

(a)          Tenant, at its sole cost and expense and at all times, throughout
the term of this Lease, shall take good care of the Leased Premises, and shall
keep the same safe and in good order, condition and repair, and irrespective of
such agreement to repair, shall make and perform all routine maintenance thereof
and all necessary repairs thereto, which are nonstructural, ordinary and
extraordinary, foreseen and unforeseen, and of every nature, kind and
description, but excluding the items listed in Sections 4.4(f) (9) and (10). 
Notwithstanding anything to the contrary in this Lease, Tenant shall also
maintain its exterior heating, ventilating and air conditioning systems, as well
as any other improvements installed for or by Tenant in or on the exterior of
the Building which are not used by other tenants in the Building.  Further,
Tenant shall keep the Leased Premises safe for human occupancy and use.  When
used in this Section 7.03, “repairs” shall include all necessary replacements,
renewals, alterations, additions and betterments.  All repairs made by Tenant
shall be at least equal in quality and cost to the original work and shall be
made by Tenant in accordance with all laws, ordinances and regulations, whether
heretofore or hereafter enacted.  The necessity for or adequacy of maintenance
and repairs shall be measured by the standards which are appropriate for
improvements of similar construction and class, provided that Tenant shall in
any event make all repairs necessary to avoid any structural damage or other
damage or injury to the Leased Premises.

 

17

--------------------------------------------------------------------------------

 

 

(b)          Notwithstanding the above provisions to the contrary, except where
the need for the HVAC Capital Repair (as defined below) is caused by Tenant’s or
its agents’, employees’ or invitees’ negligent or willful acts or Tenant’s
failure to keep the required HVAC maintenance contract continuously in effect,
Tenant’s repair obligations under this Lease with respect to the HVAC system
serving the Premises as of the Execution Date shall be limited to ordinary and
reasonable maintenance of, and shall not include any capital repair/replacements
(the “HVAC Capital Repair”), to, that system.  Landlord, after notice of a need
for an HVAC Capita] Repair is received from Tenant, shall, at its own expense,
promptly- and diligently cause the HVAC Capital Repair to be made.  Tenant shall
nevertheless reimburse Landlord, within fifteen (15) business days, for Tenant’s
Allocable Share (as defined below) of all reasonably necessary costs incurred by
Landlord in completing the HVAC Capital Repair (the “HVAC Capital Repair
Costs”).  “Tenant’s Allocable Share” shall equal the HVAC Capital Repair Costs
times a fraction, the numerator of which is the number of months remaining in
the current Term of the Lease as of the date of the substantial completion of
the HVAC Capital Repair (as certified by the subcontractor making the
repair/replacement) and the denominator of which is eighty-four (84).  In the
event Tenant properly exercises its Renewal Option, Tenant’s Allocable Share
shall be recalculated by adding the total number of months in the Renewal Term
to the numerator and denominator described above.  The difference between the
original calculation and this recalculation shall be paid by Tenant to Landlord
prior to the commencement of the Renewal Term.  For purposes of this subsection,
a repair/replacement will be deemed “capital” in nature if the reasonable cost
of that repair/replacement exceeds fifty percent (50%) of the replacement costs
for the FTVAC System.  The parties acknowledge that the provisions of this
Section shall not apply to that portion of the Premises’ HVAC system installed
as part of the Upfit, the repair of which, whether capital or not, shall remain
Tenant’s responsibility as provided in Section 7.03(a) above.

 

7.04          Maintenance/Service Contract

 

Tenant, at its own cost and expense, covenants and agrees to enter into
regularly scheduled preventative maintenance/service contracts with maintenance
contractors for servicing any heating, ventilating, and air conditioning systems
and other equipment which would benefit therefrom which are within or are
serving the Leased Premises.  Each maintenance contractor and contract must be
approved in advance by Landlord, in its reasonable discretion.  The service
contract must include all services suggested by the equipment manufacturer
within the operation/maintenance manual (a copy of such operation/maintenance
manual shall be delivered to Tenant on or before the Commencement Date) and must
become effective (and a copy thereof delivered to Landlord) within thirty (30)
days of the date Tenant takes possession of the Leased Premises.  Tenant’s duty
to maintain its heating, ventilating and air conditioning systems shall
specifically include the duty to inspect such systems, to replace filters as
recommended and to perform other recommended periodic servicing.

 

7.05          Tenant’s Waiver of Claims Against Landlord.

 

Except as otherwise set forth herein.  Landlord shall not be required to furnish
any services or facilities or to make any repairs or alterations in, about or to
the Leased Premises or any improvements hereafter erected thereon.  Tenant
hereby assumes the full and sole responsibility for the condition, operation,
repair, replacement, maintenance and management of the Leased Premises and all
improvements hereafter erected thereon, and Tenant hereby waives any rights
created by any law now or hereafter in force to make repairs to the Leased
Premises or improvements hereafter erected thereon at Landlord’s expense, except
as otherwise set forth herein.

 

7.06          Landlord’s Right to Effect Repairs.

 

If Tenant should fail to perform any of its obligations under this Article 7, 
then Landlord may, if it so elects, in addition to any other remedies provided
herein, effect such repairs and maintenance.  Any sums expended by Landlord in
effecting such repairs and maintenance shall be due and payable, immediately
upon receipt of Landlord’s invoice therefor, together with an additional charge
of fifteen percent (15%).

 

18

--------------------------------------------------------------------------------

 

 

ARTICLE 8 - CONDEMNATION, CASUALTY, INSURANCE AND INDEMNITY

 

8.01          Condemnation.

 

If all or substantially all of the Leased Premises is taken by virtue of eminent
domain or for any public or quasi-public use or purpose, this Lease shall
terminate on the date the condemning authority takes possession.  If only a part
of the Leased Premises is so taken, or if a portion of the Building not
including the Leased Premises is taken, this Lease shall, at the election of
Landlord, either (i) terminate on the date the condemning authority takes
possession by giving notice thereof to Tenant within thirty (30) calendar days
after the date of such taking of possession or (ii) continue in full force and
effect as to that part of the Leased Premises not so taken, in which case Rent
shall be reduced on a square footage basis by the amount of square footage of
the Leased Premises taken or condemned.  All proceeds payable from any taking or
condemnation of all or any portion of the Leased Premises and the Building shall
belong to and be paid to Landlord, and Tenant hereby expressly assigns to
Landlord any and all right, title and interest of Tenant now or hereafter
arising in and to any such awards.  Tenant shall have no, and waives any, claim
against Landlord and the condemner for the value of any unexpired term.  Tenant
shall have the right to pursue a condemnation award from the condemning party,
but only to the extent that an award to Tenant (i) is separately stated, and
(ii) does not diminish any award to Landlord.

 

8.02          Damages from Certain Causes.

 

Neither Landlord nor Tenant shall be liable or responsible to the other party
for any injury, loss, damage or inconvenience to any person, property or
business occasioned by theft, fire, act of God, public enemy, injunction, riot,
strike, insurrection, war, court order, requisition order of governmental body
or authority, or any other cause beyond such other party’s control.

 

8.03          Fire or Other Casualty.

 

(a)          In the event of a fire or other casualty in the Leased Premises,
Tenant shall immediately give written notice thereof to Landlord.

 

(b)          If the Leased Premises or any portion of the Building and/or
Project is damaged by fire or other casualty, Landlord shall have the right, but
not the duty, to terminate this Lease or to repair the Leased Premises with
reasonable dispatch, subject to delays resulting from adjustment of the loss and
any other cause beyond Landlord’s reasonable control.

 

(c)          Landlord shall provide written notice to Tenant within thirty (30)
calendar days after the date of any casualty as to Landlord’s election to
terminate or repair.  The notice shall provide Landlord’s reasonable estimate as
to whether the repair and restoration can be completed within one hundred eighty
(180) calendar days after the date of such notice.  In the event Landlord’s
notice provides that repair or restoration will take more than one hundred
eighty (180) calendar days after the date of such notice.  Tenant shall have the
right to terminate this Lease, provided that Tenant must deliver written notice
of its election to terminate within ten (10) calendar days after receipt of
Landlord’s notice thereof.  If Tenant fails to deliver such notice in the time
period specified above, Tenant shall be deemed to have waived its right to
terminate.

 

(d)          Subject to Force Majeure (defined in Section 11.08) in the event
Landlord has not completed the repair(s) or restoration of the Leased Premises
within eight (8) months after the date of Landlord’s notice to Tenant as set
forth in Section 8.03(c), Landlord shall provide written notice of such delay,
and Tenant shall then have the right to terminate this Lease, provided that
(i) Tenant must deliver written notice of its election to terminate within five
(5) calendar days after receipt of Landlord’s notice thereof and (ii) Landlord
shall not have completed the repairs) or restoration of the Leased Premises
within such five (5) calendar day period.  If Tenant fails to deliver such
notice in the time period specified above, Tenant shall be deemed to have waived
its right to terminate.

 

(e)          Anything in this Lease to the contrary notwithstanding, Landlord
shall not be required, but rather it shall be Tenant’s duty, to repair or
replace any of the following: (i) furniture, furnishings or other personal
property which Tenant may be entitled to remove from the Leased Premises and
(ii) any installations in excess of those improvements made to the Leased
Premises by Landlord or at Landlord’s expense.  Until Landlord’s repairs are
completed, the Rent shall be abated in proportion to the portions of the Leased
Premises, if any, which are untenantable commencing on the date of the
casualty.  Notwithstanding anything contained in this Section.  Landlord shall
only be obligated to restore or rebuild the Leased Premises to improvements made
to the Leased Premises by Landlord or at Landlord’s expense, and Landlord shall
not be required to expend more funds than the amount received by Landlord from
the proceeds of any insurance carried by Landlord.  Notwithstanding the
preceding, Landlord shall have no duty to restore, repair, replace or rebuild
the Leased Premises in the event that any mortgagee of Landlord should require
that insurance proceeds received as a result of such fire or other casualty be
applied to payment of the mortgage debt, and, in such event.  Landlord shall
have the right to terminate this Lease immediately.

 

19

--------------------------------------------------------------------------------

 

 

8.04          Insurance Policies.

 

(a)          Landlord shall maintain (i) policies of insurance covering damage
to the Leased Premises and all Building- standard tenant improvements provided
by Landlord or at Landlord’s expense in the amount of not less than one hundred
percent (100%) of the replacement value thereof providing protection against all
perils included within the classification of fire and extended coverage,
including endorsements for vandalism, malicious mischief, and fire sprinkler
leakage; (ii) a policy or policies of commercial general liability insurance,
such insurance to afford minimum protection (which may be effected by primary or
excess coverage) of not less than $2,000,000.00 for personal injury or death in
any one occurrence and of not less than $1,000,000.00 for property damage in any
one occurrence; and (iii) a policy or policies of loss-of-rent/business
interruption insurance covering the full amount of Rent due under this Lease for
a period of twelve (12) months from the date of the interruption.  Tenant shall
reimburse Landlord for Tenant’s pro rata share of the cost of the premiums for
all such insurance policies, which premiums shall be payable upon demand as
Additional Rent hereunder.

 

(b)          Tenant shall, at its expense, maintain in full force and effect
during the Term (i) standard fire and extended coverage insurance on all of its
personal property, including removable trade fixtures, located in the Leased
Premises and on its non-Building standard leasehold improvements and all other
additions and improvements (including fixtures) made by Tenant; (ii) a policy or
policies of commercial general liability insurance, such policy or policies to
afford, through primary and/or excess coverage, minimum protection of not less
than Two Million Dollars ($2,000,000,00) for bodily injury and/or property
damage, including personal injury, in any one occurrence; and (iii) a policy or
policies, if available, insuring against injury or damage from exposure to or
interference from electromagnetic rays and/or fields.

 

(c)          All insurance policies required to be maintained by Tenant shall
(i) be issued by and binding upon solvent insurance companies licensed to
conduct business in the State of North Carolina, and which are rated A-:VII1 or
better by Best’s Key Rating Guide, (ii) have all premiums fully paid on or
before the due dates, (iii) name Landlord and such other persons or entities as
Landlord may from time to time designate as additional insureds without
restriction, (iv) provide that they shall not be cancelable and/or the coverage
thereunder shall not be reduced without at least ten (10) calendar days advance
written notice to Landlord, (v) contain a provision whereby the insurer waives
all rights of subrogation against Landlord, and Landlord’s officers, partners,
managers, members, directors, employees, agents and assigns, and (vi) state that
coverage provided by Tenant shall be primary to any other insurance that
Landlord may carry.

 

(d)          Tenant shall deliver to Landlord certified copies of all policies
or, at Landlord’s option, certificates of insurance in a form satisfactory to
Landlord not less than fifteen (15) calendar days prior to the Commencement Date
and, also, the expiration of the then-current policies.

 

(e)          One (1) time per calendar year of the Term, if, in the written
opinion of Landlord’s insurance advisor, the amount or scope of such coverage is
deemed inadequate during the Term, Tenant shall increase such coverage to such
amounts or scope as Landlord’s insurance advisor deems adequate.

 

8.05          Waiver of Subrogation Rights.

 

(a)          Anything in this Lease to the contrary notwithstanding, Landlord
and Tenant each hereby (i) waives any and all rights of recovery, claims,
actions or causes of action, including defense costs, against the other, its
agents, members, managers, partners, shareholders, officers and employees, for
any loss or damage that may occur to the Leased Premises or the Building, or any
improvements thereto, or any personal property of such party therein, by reason
of fire, the elements, and any other cause which is insured against under the
terms of the standard fire and extended coverage insurance policies referred to
in Section 8.04 hereof, only to the extent of recovery for same under said
insurance policies since this waiver is not intended to nor shall it release a
party from its indemnification obligations as set forth in this Article 8, and
regardless of cause or origin, including but not limited to the sole or
contributory negligence of the other party hereto, its agents, members,
managers, officers, partners, shareholders or employees, and (ii) covenants that
no insurer shall hold any right of subrogation against such other party.

 

20

--------------------------------------------------------------------------------

 

 

(b)          If the respective insurers of Landlord and Tenant do not permit
such a waiver without an appropriate endorsement to such party’s insurance
policy, Landlord and Tenant shall notify the insurers of the waiver set forth
herein and shall secure from each such insurer an appropriate endorsement to its
respective insurance policy concerning such waiver, and if insurance policies
with waiver of subrogation provisions are obtainable only at a premium, the
party seeking the policy shall pay that additional premium.

 

(c)          This provision shall survive the expiration or other termination of
this Lease.

 

8.06          Indemnity/Waiver of Liability.

 

(a)          Landlord shall not be liable to Tenant or Tenant’s partners,
managers, members, officers, directors, employees, shareholders, agents,
contractors, customers or any person entering the Leased Premises, Building or
Project under the express or implied invitation of Tenant, for any damage or
injury to person or property arising out of any act, omission or neglect of
Tenant, its partners, managers, members, officers, directors, employees,
shareholders, agents, contractors, customers or any other person entering the
Leased Premises, Building or Project under the express or implied invitation of
Tenant, including, but not limited to, any claims which may be made for
compensation or damages based upon exposure to or interference from
electromagnetic rays and/or fields, and, subject to the mutual waivers of
subrogation set forth in this Lease, Tenant agrees to indemnify and hold
harmless Landlord and its successors and assigns and their respective partners,
managers, members, agents, officers, directors, and employees from and against
all claims, damages, losses, liabilities, lawsuits, costs and expenses for any
such damage or injury, including, without limitation, court costs, and actual,
reasonable attorneys’ fees and costs of investigation.

 

(b)          Subject to the insurance requirements and mutual waivers of
subrogation rights set forth in this Lease, Landlord shall indemnify and hold
Tenant harmless from and against any and all claims, damages, losses,
liabilities, lawsuits, costs and expenses (including, without limitation, court
costs, and actual, reasonable attorneys’ fees and costs of investigation)
arising out of any act, omission or neglect of Landlord, or any officer,
employee, or contractor of Landlord.  Tenant’s failure to obtain any insurance
coverage required under the terms of this Lease shall void Landlord’s indemnity
obligation to the extent such insurance would have provided coverage for the
claim.

 

(c)          This indemnification and hold harmless obligation is expressly
conditioned on the following: (i) that the indemnifying party shall be notified
by the party requesting indemnification in writing promptly of any such claim or
demand and whether said claim or demand is made by a third party; (ii) that the
indemnifying party shall have sole control of the defense of any action or
settlement or compromise; and (iii) that Landlord and Tenant shall cooperate
with each other in a reasonable way to facilitate the settlement or defense of
such claim or demand.

 

(d)          Landlord’s and Tenant’s respective rights and obligations under
this Section 8.06 shall survive the expiration or other termination of this
Lease.

 

8.07          Limitation of Landlord’s Personal Liability.

 

Tenant shall look solely to Landlord’s interest in the Building and the Land for
the recovery of any judgment against Landlord, and Landlord, its partners,
managers, members, officers, directors, employees, shareholders and agents shall
never be personally liable for any such judgment.  The provisions contained in
the foregoing sentence are not intended to, and shall not, limit any right that
Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord’s successors in interest or any suit or action in connection with
enforcement or collection of amounts which may become owing or payable under or
on account of liability insurance maintained by Landlord.

 

21

--------------------------------------------------------------------------------

 

 

8.08          Survival of Article 8.

 

The rights and obligations contained in this Article 8 shall survive the
expiration or other termination of this Lease.

 

ARTICLE 9 - LANDLORD’S LIEN, DEFAULT, REMEDIES AND SUBORDINATION

 

9.01          Lien for Rent.

 

Intentionally deleted.

 

9.02          Default by Tenant.

 

(a)          Any failure by Tenant to fully and completely perform or comply
with any covenant, condition, term or provision on the part of Tenant to be
performed or complied with under any Article of, and/or Exhibit to, this Lease
shall constitute a breach of this Lease.

 

(b)          Landlord shall have the right to treat the occurrence of any one or
more of the following events as a default under this Lease (provided, no such
levy, execution, legal process or petition as set forth in Subsections
(3) through (7) below filed against Tenant shall constitute a default under this
Lease if Tenant shall vigorously contest the same by appropriate proceedings,
and shall remove or vacate the same within thirty (30) calendar days from the
date of its creation, service or filing):

 

(1)          Tenant does not pay Rent or any other sum to be paid by Tenant
under this Lease when due; provided, however, that Tenant shall be allowed one
(1) late payment of Rent in each calendar year of the Term, which late payment
shall not be deemed a default hereunder so long as such Rent is paid within five
(5) calendar days of the due date; or

 

(2)          Tenant does not perform or comply with any covenant, condition,
term or provision on the part of Tenant to be performed or complied with under
any Article of, and/or Exhibit to, this Lease, and (i) such non-performance or
non-compliance continues for thirty (30) calendar days after written notice to
Tenant or such longer period of time not to exceed forty-five (45) calendar
days, provided (A) Tenant is exercising due diligence to effect such cure,
(B) Tenant cannot reasonably cure such default within thirty (30) calendar days,
(C) such default does not impact any other tenant(s) in the Building and
(D) such default does not cause any additional liability to Landlord, or
(ii) such non-performance or non-compliance is the same as or substantially
similar to that of which Tenant has previously received written notice of
non-performance or non-compliance from Landlord; or

 

(3)          the interest of Tenant under this Lease is levied on under
execution or other legal process; or

 

(4)          any petition is filed by or against Tenant to declare Tenant a
bankrupt or to delay, reduce or modify Tenant’s debts or obligations; or

 

(5)          any petition is filed to reorganize or modify Tenant’s debts or
obligations; or

 

(6)          any petition is filed to reorganize or modify Tenant’s capital
structure; or

 

(7)          Tenant is declared insolvent according to law; or

 

22

--------------------------------------------------------------------------------

 

 

(8)          any assignment of Tenant’s property is made for the benefit of
creditors; or

 

(9)          a receiver or trustee is appointed for Tenant or its property; or

 

(10)        Tenant vacates or abandons the Leased Premises or any part thereof
at any time during the Term, unless such abandonment or vacancy does not
adversely affect the appearance of the Building, and the Leased Premises appears
occupied (lights on throughout and area(s) visible from the lobby or any
public/common areas of the Building, completely furnished with quality
furniture, accessories, pictures, etc. to maintain a high quality public image);
or

 

(11)        Tenant is a corporation and Tenant ceases to exist as a corporation
in good standing in the state of its incorporation; or

 

(12)        Tenant is a partnership or other entity and Tenant is dissolved or
otherwise liquidated.

 

(c)          If Tenant has been in monetary default of this Lease as defined
in Section 9.02, and as evidenced by receipt of written notice from Landlord of
such monetary default, more than two (2) times during the Term, and Tenant has
been in non-monetary default under this Lease, as evidenced by receipt of
written notice from Landlord of such non-monetary default, more than four
(4) times during the Term, which event(s) of default are not cured within the
applicable time period(s) set forth in this Section 9.02, then any
option(s) which Tenant may have for the modification of the Term or for
expansion of the Leased Premises shall automatically become null and void upon
receipt of written notice from Landlord of a sixth (6th) default by Tenant,
whether monetary or non-monetary.

 

(d)          Tenant expressly acknowledges and agrees that this Lease, as well
as any invoices and notices relating thereto, constitutes evidence of an
indebtedness within the meaning of North Carolina General Statutes
Section 6-21.2.

 

9.03          Landlord’s Remedies.

 

Upon the occurrence of any default by Tenant under Section 9.02, Landlord shall
have the right to do and perform any one or more of the following, in addition
to, and not in limitation of, any other right or remedy permitted Landlord under
this Lease or at law or in equity:

 

(a)          Continue this Lease in full force and effect through the stated
Term of this Lease, and this Lease shall continue in full force and effect as
long as Landlord does not terminate this Lease, and Landlord shall have the
right to collect Rent, Additional Rent and other charges when due;

 

(b)          Terminate this Lease and repossess the Leased Premises as
authorized hereby or terminate Tenant’s right to possession without terminating
this Lease and, under either circumstance, be entitled to recover as damages a
sum of money equal to the total of the following:

 

(1)          the cost of recovering the Leased Premises (including, but not
limited to, actual, reasonable attorneys’ fees and costs of suit); and

 

(2)          the unpaid Rent and any other sums accrued hereunder as of the date
of Lease termination; and

 

(3)          the then present value (discounted at a rate equal to the then
issued treasury bill having a maturity approximately equal to the remaining Term
of this Lease had such default not occurred) of (i) the total Rent which would
have been payable hereunder by Tenant for the period beginning with the day
following the date of such termination and ending with the Expiration Date of
the Term as originally scheduled hereunder, minus (ii) the aggregate rental
value of the Leased Premises for the same period as estimated by a real estate
broker selected by Landlord who is licensed in North Carolina, who has at least
ten (10) years’ experience immediately prior to the date in question in
evaluating commercial office space, taking into account all relevant factors
including, without limitation, the length of the remaining Term, the then
current market conditions in the general area, the likelihood of relating for a
period equal to the remainder of the Term, net effective rates then being
obtained by landlords for similar type space in similar buildings in the general
area, vacancy levels in the general area, current levels of new construction in
the general area and how that would affect vacancy and rental rates during the
period equal to the remainder of the Term and inflation; and

 

23

--------------------------------------------------------------------------------

 

 

(4)          the reasonable costs and expenses of removing and storing any of
Tenant’s or any other occupant’s property left in the Leased Premises, Building
or Project after the date of Lease termination or after the date of termination
of possession; and

 

(5)          the reasonable costs and expenses of refurbishing the Leased
Premises to the condition necessary to attempt to re-lease the Leased Premises
at the prevailing market rental rate, normal wear and tear excepted; and

 

(6)          any brokerage fees or commissions payable by Landlord in connection
with any re-leasing or attempted re-leasing; and

 

(7)          all administrative costs and expenses in connection with any
re-leasing or attempted re-leasing; and

 

(8)          any increase in insurance premiums caused by the vacancy of the
Leased Premises; and

 

(9)          the amount of any unamortized leasing commissions, any Upfit
expenses, any Upfit allowance or any other allowances, and concessions
previously made by Landlord to Tenant; and,

 

(10)        any other sum of money, and damages owed by Tenant to Landlord, plus
interest on (1) through (7) above at the rate of the lesser of eighteen percent
(18%) per annum or the highest rate allowed by applicable law.

 

(c)          File suit to recover any sums falling due under the terms of
this Section 9.03, from time to time within the applicable statutes of
limitation, and no delivery to or recovery by Landlord of any portion due
Landlord shall be any defense in any action to recover any amount not
theretofore reduced to judgment in favor of Landlord;

 

(d)          Enter upon the Leased Premises.as authorized hereby and do whatever
Tenant is obligated to do under the terms of this Lease, and Tenant shall
reimburse Landlord on demand for any reasonable expenses which Landlord may
incur in effecting compliance with Tenant’s obligations under this Lease plus
fifteen percent (15%) of such cost to cover overhead, and Tenant expressly
agrees that Landlord shall not be guilty of trespass or liable for any damages
resulting to Tenant from such action.  No action taken by Landlord under
this Section 9.03 shall relieve Tenant from any of its obligations under this
Lease or from any consequences or liabilities arising from the failure to
perform such obligations;

 

(e)          Without waiving such default, apply all or any part of any
Security;

 

(f)          Change all door locks and other security devices of Tenant at the
Leased Premises, the Building and/or the Project, and Landlord shall not be
required to provide the new key or security device to Tenant except during
Tenant’s regular business hours, and only upon the condition that Tenant has
cured any and all defaults hereunder, and in the case where Tenant owes Rent to
Landlord, reimbursed Landlord for all Rent and other sums due Landlord
hereunder.  Landlord, on terms and conditions satisfactory to Landlord in its
sole, reasonable discretion, may upon request from Tenant’s employees, enter the
Leased Premises for the purpose of retrieving therefrom personal property of
such employees; however, Landlord shall have no obligation to do so; and

 

24

--------------------------------------------------------------------------------

 

 

(g)          Request Tenant’s written acknowledgement (to be provided to
Landlord within ten (10) business days of Landlord’s request) that Tenant,
through its default, has released possession of the Leased Premises and that
Landlord has the right to lease the Leased Premises to a third party.

 

9.04          Mitigation of Damages.

 

(a)          Landlord shall use commercially reasonable efforts to re-lease the
Leased Premises and otherwise mitigate Landlord’s damages under this Lease. 
Landlord shall be deemed to have used objectively reasonable efforts to fill the
Leased Premises by advising Landlord’s leasing agent of the availability of the
Leased Premises and advising at least one (1) outside commercial brokerage
entity of the availability of the Leased Premises; provided, however, that
Landlord shall not be obligated to re-lease the Leased Premises before leasing
any other unoccupied portions of the Building, Project and any other property
under the ownership or control of Landlord.

 

(b)          Tenant hereby expressly agrees that Tenant’s failure to provide the
acknowledgement described in Section 9.03(e) will impair Landlord’s ability to
mitigate its damages by re-leasing the Leased Premises.

 

(c)          If Landlord receives any payments from the re-leasing of the Leased
Premises, any such payments shall reduce the damages to Landlord as provided
in Subsection 9.03(b) and elsewhere in this Lease.

 

9.05          Rights of Landlord in Bankruptcy.

 

Nothing in this Lease shall limit or prejudice the right of Landlord to prove
for and obtain in proceedings for bankruptcy or insolvency, by reason of the
expiration or termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to in
this Article 9.  In the event that under applicable law, the trustee in
bankruptcy or Tenant has the right to affirm this Lease and continue to perform
the obligations of Tenant hereunder, such trustee or Tenant shall, in such time
period as may be permitted by the bankruptcy court having jurisdiction, cure all
defaults of Tenant outstanding as of the date this Lease is so affirmed and
provide to Landlord such adequate assurances as may be necessary to ensure
Landlord of the continued performance of Tenant’s obligations under this Lease.

 

9.06          Default by Landlord.

 

Except as otherwise set forth herein, in the event Landlord, due to its willful
misconduct or gross negligence, fails to perform or observe any of its
obligations under this Lease, provided any such failure is not a result of any
act of God, force majeure or act or omission of Tenant, and any such failure
continues for fifteen (15) calendar days after written notice from Tenant, which
notice shall specify the nature and extent of the default, and Landlord is not
proceeding to cure said default, and has not disputed Tenant’s claim of
Landlord’s default, Tenant’s sole remedies shall be the legal remedy of actual
damages or the equitable remedy of specific performance.  Landlord shall have
such additional time as is reasonably necessary to cure the default so long as
Landlord commenced the cure of such default within said fifteen (15) day period
and is diligently proceeding to cure the same.  In such event.  Tenant shall
have no right to sue for damages or specific performance, until such additional
period of time shall have expired, so long as Landlord shall be diligently
pursuing the cure of such default.

 

9.07          Non-Waiver.

 

Failure of Landlord to declare any default immediately upon occurrence thereof,
or delay in taking any action in connection therewith, shall not waive such
default and Landlord shall have the right to declare any such default at any
time and take such action as might be lawful or authorized in this Lease or at
law or in equity.

 

25

--------------------------------------------------------------------------------

 

 

9.08          Attorney’s Fees.

 

Upon the occurrence of any default by Tenant under Section 9.02, Landlord shall
have the right to arrange for legal representation regarding the enforcement of
all or any part of this Lease, the collection of any Rent or other sums due or
to become due, or recovery of the possession of the Leased Premises, and Tenant
shall reimburse Landlord for all actual, reasonable attorneys’ fees, whether
suit is actually filed or not, and any costs of investigation and court costs.

 

9.09          Subordination; Estoppel Certificate.

 

(a)          This Lease is and shall be subject and subordinate to any and all
ground or similar leases affecting the Building, and to all mortgages which may
now or hereafter encumber or affect the Building and to all renewals,
modifications, consolidations, replacements and extensions of any such leases
and mortgages; provided that, at the option of any such landlord or mortgagee,
this Lease shall be superior to the lease or mortgage of such landlord or
mortgagee.

 

(b)          The provisions of this Section shall be self-operative and shall
require no further consent or agreement by Tenant.  Tenant shall, however,
execute and return any estoppel certificate (substantially in the form attached
hereto as Exhibit E), subordination agreement, consent or other agreement
reasonably requested by any such landlord or mortgagee, or by Landlord, within
ten (10) calendar days after receipt of same; provided that Tenant receives a
non-disturbance agreement from such mortgagee.

 

(c)          With respect to any mortgage entered into by Landlord after the
execution of this Lease, Landlord shall use commercially reasonable efforts to
obtain a non-disturbance agreement from such mortgagee.

 

(d)          In the event Tenant does not execute and return such documents in
accordance with this Section 9.08, Tenant shall be deemed to have ratified such
documents, and the information contained therein shall be deemed to be correct
and binding upon Tenant.

 

(e)          Tenant shall, at the request of Landlord or any mortgagee of
Landlord secured by a lien on the Building or any landlord to Landlord under a
ground lease of the Building, famish such mortgagee and/or landlord with written
notice of any default by Landlord at least sixty (60) calendar days prior to the
exercise by Tenant of any rights and/or remedies of Tenant hereunder arising out
of such default.

 

(f)          Notwithstanding the foregoing, Landlord agrees to use commercially
reasonable efforts to obtain for Tenant a subordination, non-disturbance and
attornment agreement (“SNDA”) from its existing and any future lender on such
lender’s standard form.  Landlord’s failure or inability to obtain an SNDA as
aforesaid shall not constitute a default under this Lease.

 

9.10          Attornment

 

If any ground or similar lease or mortgage is terminated or foreclosed, Tenant
shall, upon request, attorney to the landlord under such lease or the mortgagee
or purchaser at such foreclosure sale, as the case may be, and execute
instrument(s) confirming such attornment.  In the event of such a termination or
foreclosure and upon Tenant’s attornment as aforesaid, Tenant shall
automatically become the tenant of the successor to Landlord’s interest without
change in the terms or provisions of this Lease; provided, such successor to
Landlord’s interest shall not be bound by (i) any payment of rent for more than
one month in advance except prepayments of Security for the Lease, if any, or
(ii) any amendments or modifications of this Lease made without the prior
written consent of such landlord or mortgagee.  Notwithstanding the foregoing,
no mortgagee shall be bound by any amendments or modifications of this Lease
made without such mortgagee’s written consent while such mortgagee is holding a
mortgage on the Building.  Notwithstanding anything to the contrary contained in
this Section, Tenant shall be obligated to attorney to a new landlord only if
the holder of any recorded first mortgage or deed of trust lien grants Tenant a
non-disturbance agreement providing that Tenant shall have the right to remain
in possession of the Leased Premises in accordance with the terms of this Lease
so long as Tenant is not in default hereunder.

 

26

--------------------------------------------------------------------------------

 

 

9.11          Accord and Satisfaction.

 

No payment by Tenant or receipt by Landlord of an amount less than is due under
this Lease shall be deemed to be other than payment towards or on account of the
earliest portion of the amount then due, nor shall any endorsement or statement
on any check or payment in any letter accompanying any check or payment be
deemed an accord and satisfaction, and Landlord shall have the right to accept
any such check or payment without prejudice to Landlord’s right to recover the
balance of such amount or to pursue any other remedy available to Landlord.

 

9.12          Survival of Article 9.

 

The rights and obligations contained in this Article 9 shall survive the
expiration or other termination of this Lease.

 

ARTICLE 10 - ASSIGNMENT AND SUBLEASE

 

10.01          Assignment or Sublease.

 

(a)          Tenant shall not, voluntarily, by operation of law, or otherwise,
(i) assign, transfer, mortgage, pledge, or otherwise transfer or encumber
(collectively, “assign”) all or any part of Tenant’s right and interest in this
Lease or in the Leased Premises or, (ii) sublease the Leased Premises or any
part thereof without the

prior written consent of Landlord, which such consent shall not be unreasonably
withheld, and any attempt to do any of the foregoing without such written
consent shall be null and void and shall constitute a default under this Lease. 
Relevant criteria in determining reasonability of consent will include, but will
not be limited to, any adverse effect of a proposed assignment or assignee or
sublease or subtenant on any other existing tenant in the Building, credit
history or references from prior landlord(s) of proposed assignee or subtenant,
and any material change or intensification (including occupancy or parking) of
the use of the Leased Premises or the Building.  Any one or more of the actions
described in Subsection 10.01(a) shall be deemed a “Transfer”.

 

(b)          In no event shall Tenant assign this Lease or sublease the Leased
Premises to (i) any other tenant in the Project, (ii) any entity engaged in the
commercial real estate business, including, without limitation, property
management or the brokerage, ownership or development of competitive properties,
or (iii) which would cause Landlord to be in default of another lease in the
Building or Project.

 

(c)          Landlord’s consent to any assignment or sublease hereunder does not
constitute a waiver of its right to disapprove of any further assignment or
sublease.

 

(d)          If Tenant desires to assign this Lease or sublease the Leased
Premises or any part thereof, Tenant shall give Landlord written notice of such
desire at least thirty (30) calendar days in advance of the date on which Tenant
desires to make such assignment or sublease, together with a non-refundable fee
of Seven Hundred Fifty Dollars ($750.00) (the “Administration Fee”).  The
Administration Fee shall be waived for the first (1st) assignment or sublease,
but shall be charged for each assignment or sublease thereafter.  Landlord shall
then have a period of fifteen (15) calendar days following receipt of such
notice within which to notify Tenant in writing that Landlord elects (i) to
terminate this Lease as to the space so affected as of the date so specified by
Tenant, in which event Tenant shall be relieved of all further obligations
hereunder as to such space, or (ii) to permit Tenant to assign this Lease or
sublease such space, or (iii) to refuse to consent to Tenant’s assignment or
subleasing such space and to continue this Lease in full force and effect as to
the entire Leased Premises.  If Landlord should fail to notify Tenant in writing
of such election within the fifteen (15) calendar day period, Landlord shall be
deemed to have elected option (iii) above.

 

(e)          If Landlord elects option (ii) above and approves the assignment or
sublease, then (i) if the rent agreed upon between Tenant and subtenant is
greater than the Monthly Base Rent that Tenant is obligated to pay to Landlord
under this Lease, fifty percent (50%) of such excess rent (exclusive of Tenant’s
reasonable, documented costs of subleasing the Leased Premises, including, but
not limited to, commissions, marketing costs and tenant improvements) shall be
deemed Additional Rent owed by Tenant and payable to Landlord in the same manner
that Tenant pays the Rent hereunder, and (ii) Tenant shall be solely responsible
for all costs, including but not limited to, the cost of any work required due
to any changes in the building, fire or other municipal, state, or federal codes
(including the Americans with Disabilities Act) after the date of this Lease,
together with all costs of providing any additional certificate of occupancy
required for the subleased space or assigned premises.

 

27

--------------------------------------------------------------------------------

 

 

(f)          In addition to the Administration Fee, Tenant shall pay Landlord’s
actual reasonable attorneys’ fees associated with any requested assignment or
sublease hereunder regardless of whether Landlord consents to any such
assignment or sublease.

 

(g)          No assignment or subleasing by Tenant shall relieve Tenant of any
obligations under this Lease, and Tenant shall remain fully liable hereunder.

 

(h)          Any assignment or sublease agreement shall include the right by
Landlord to relocate the assignee or subtenant to alternative space in the
Building or Project, provided that the alternative space is comparable in size
and quality and that such relocation is at Landlord’s cost and expense.

 

(i)          If Tenant is not a public company that is registered on a national
stock exchange or that is required to register its stock with the Securities and
Exchange Commission under Section 12(g) of the Securities and Exchange Act of
1934, any change in a majority of the voting rights or other controlling rights
or interests of Tenant shall be deemed an assignment for the purposes hereof.

 

(j)          Notwithstanding the foregoing, Tenant shall have the right, subject
to the conditions contained in this Section 10.01, including obtaining
Landlord’s consent prior to such assignment or sublease, and also provided
Tenant pays the Administration Fee (only if such assignment or sublease is not
the first such assignment or sublease) and Landlord’s actual reasonable
attorneys’ fees associated with Landlord’s review and documentation of same
promptly upon receipt of Landlord’s invoice therefor, to assign this Lease or
sublet all or any portion of the Leased Premises to (i) any entity resulting
from a merger or consolidation with Tenant; (ii) any entity succeeding to the
business and assets of Tenant; (iii) any subsidiary or affiliate of Tenant,
(iv) any company that acquires all or substantially all of the assets or stock
of Tenant; and (v) any entity which is part of or affiliated with Tenant (any of
the foregoing shall be deemed an “Affiliate”), so long as such Affiliate shall
be of at least the same net worth value and credit worthiness as Tenant, in
Landlord’s sole discretion, at the time of the transfer, and none of the same
shall release Tenant, and Tenant shall remain liable to Landlord for full
performance of Tenant’s obligations under this Lease.

 

10.02          Assignment by Landlord.

 

Landlord shall have the right to transfer and assign, in whole or in part, all
its rights and obligations hereunder and in the Building and all other property
referred to herein, and in such event and upon such transfer (any such
transferee to have the benefit of, and be subject to, the provisions
of Section 6.07 and Section 8.07 hereof) no further liability or obligation
shall thereafter accrue against Landlord under this Lease.

 

ARTICLE 11 - TENANT WARRANTIES; INCORPORATION OF EXHIBITS; COMMISSION(S),
CONFIDENTIALITY.  SURVIVAL, NOTICES, BINDING EFFECT AND MISCELLANEOUS

 

11.01          Tenant Warranties.

 

Tenant warrants that any and all consents and approvals required of third
parties (including, without limitation, its Board of Directors or partners,
where applicable) for the execution, delivery and performance of this Lease have
been obtained, that Tenant has the right and authority to enter into and perform
its covenants contained in this Lease, and that Tenant has the right and
authority to conduct business in the State of North Carolina, and shall maintain
all such right and authority during the Term.  Tenant warrants further that
neither Tenant, nor any shareholder, partner, member or affiliate of Tenant, has
ever been the subject of a petition for relief under the United States
Bankruptcy Code, whether voluntarily or involuntarily.

 

11.02          Incorporation of Exhibits.

 

The terms and provisions of Exhibits A-H described herein and attached hereto
are hereby made a part hereof for all purposes; provided, however, that, unless
otherwise expressly stated, in the event of a conflict between the terms of this
Lease and the terms of any Exhibit attached hereto, the terms of this Lease
shall control.

 

28

--------------------------------------------------------------------------------

 

 

11.03          Commission(s).

 

Landlord shall pay to the Broker named in Subsection 2.01(l), a real estate
brokerage commission only as set forth in a separate management, listing and/or
commission agreement(s).  Broker, and not Landlord, shall pay to the Co-Broker,
if any, named in Subsection 2.01(l), a real estate brokerage commission by the
Broker only as set forth in a separate co-brokerage commission agreement. 
Landlord and Tenant each hereby represent and warrant to the other that they
have not employed or contracted with any agents, brokers or parties in
connection with this Lease, other than those named in Subsection 2.01(j) and
each agrees that it shall hold the other harmless from and against any and all
claims of all other agents, brokers or other parties claiming by, through or
under the respective indemnifying party.  The rights and obligations contained
in this Section shall survive the expiration or other termination of this Lease.

 

11.04          Confidentiality.

 

Tenant, its partners, members, managers, officers, employees and agents shall
not disclose the terms and conditions of this Lease to any third party, except
for purposes of accounting and legal review of Tenant’s business, and Landlord
may treat any such unauthorized disclosure as a default of this Lease, which may
be subject to injunctive relief in addition to all other remedies available at
law or in equity, including the remedy of specific performance and Landlord’s
right to recover damages.  The rights and obligations contained in this
Section shall survive the expiration or other termination of this Lease.

 

11.05          Survival.

 

Provisions intended by their terms or context to survive the expiration or any
other termination of this Lease shall so survive with respect to events
occurring during the Term of this Lease but shall expire pursuant to applicable
statutes of limitation.

 

11.06          Notices.

 

Except as otherwise provided in this Lease, any statement, notice, or other
communication which Landlord or Tenant may desire or is required to give to the
other shall be in writing and shall be deemed sufficiently given or rendered
(i) if hand delivered, as of the date of written acknowledgement of the delivery
by any representative or agent of the party to whom the delivery is made, or
(ii) if sent by registered or certified mail, postage prepaid, return receipt
requested, or Federal Express or similar overnight courier as of the date noted
on the written affirmation of delivery, to the addresses for Landlord and Tenant
set forth in Subsection 2.01(k), or at such other address(es) as either party
shall designate from time to time by ten (10) calendar days prior written notice
to the other party.  Tenant shall obtain written acknowledgement from Landlord
recognizing any change in Tenant’s address for the purposes of this Section, or
such change shall not be effective as against Landlord.

 

11.07          Binding Effect

 

Upon execution by Tenant, this Lease and all of the covenants, conditions and
agreements contained herein shall be binding upon, and inure to the benefit of,
Tenant, its legal representatives and successors, and, to the extent assignment
may be approved by Landlord hereunder, Tenant’s assigns.  Upon execution by
Landlord, this Lease and all of the covenants, conditions and agreements
contained herein shall be binding upon and inure to the benefit of Landlord, its
legal representatives, successors and assigns.

 

11.08          Miscellaneous.

 

(a)          No custom or practice which may evolve between the parties in the
administration of the provisions of this Lease shall waive or diminish the right
of Landlord to require performance by Tenant in complete accordance with the
provisions of this Lease.

 

(b)          Section headings are included for convenience only and are not to
be used to construe or interpret this Lease.  Pronouns of any gender shall
include the other genders, and either the singular or the plural shall include
the other.

 

29

--------------------------------------------------------------------------------

 

 

(c)          All rights and remedies of Landlord under this Lease shall be
cumulative, and none shall exclude any other rights or remedies allowed by law. 
This Lease is declared to be a North Carolina contract, and all of the terms
hereof shall be construed according to the laws of the State of North Carolina.

 

(d)          This Lease is for the sole benefit of Landlord and Tenant, and no
third party shall be deemed a third party beneficiary of this Lease without the
express written consent of Landlord and Tenant.

 

(e)          This Lease may not be altered, changed or amended, except by an
instrument in writing executed by all parties hereto.  Further, the terms and
provisions of this Lease shall not be construed against or in favor of a party
hereto merely because such party is the “Landlord” or the “Tenant” hereunder or
such party or its counsel is the draftsman of this Lease.

 

(f)          Whenever in this Lease there is imposed upon Landlord the
obligation to use its best efforts, reasonable efforts or diligence, Landlord
shall be required to do so only to the extent the same is economically feasible
and otherwise will not impose upon Landlord extreme financial or other business
burdens.

 

(g)          If any term or provision of this Lease, or the application thereof
to any person or circumstance, shall to any extent be invalid or unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
shall be enforceable to the extent permitted by law.

 

(h)          Tenant is prohibited from recording this Lease or any memorandum
thereof without the prior written consent of Landlord.

 

(i)          “Square feet” or “square foot” as used in this Lease includes the
area contained within the space occupied by Tenant, measured from the
center-line of demising walls, together with a common area percentage factor of
Tenant’s space proportionate to the total Building areas.  Common areas include
the space from the “glass walls” to the “dripline” of the Building, and the
sprinkler riser room, mechanical room and electrical room for the Building.

 

(j)          “Business day(s)” as used in this Lease shall mean the days of the
week which are Monday through Friday, except when any such day is also a holiday
that is listed on the Building Rules.

 

(k)          Tenant understands and agrees that the property manager for the
Building is the agent of Landlord and is acting at all times in the best
interest of Landlord.  Any and all information pertaining to this Lease that is
received by the property manager shall be treated as though received directly by
Landlord.

 

(l)          This Lease may be executed in any number of counterparts, each of
which shall be an original, but all of which taken together shall constitute one
and the same instrument.

 

(m)          One (1) time during each calendar year of the Term and at any time
Tenant is in monetary default of this Lease, Tenant shall provide Landlord, upon
ten (10) calendar days’ written notice, a true, accurate and complete copy of
Tenant’s financial statements, including income and expense statements and
balance sheets, which shall reflect the most recent quarter and most recent
year-end at the time of such review.  Landlord shall keep all such financial
information confidential and shall not disclose such information to third
parties, unless legally compelled to do so.

 

(n)          Landlord shall have the right to use Tenant’s name in marketing
literature and releases to news media.

 

(o)          Neither Landlord nor Tenant shall be required to perform any term,
provision, agreement, condition or covenant in this Lease (other than the
obligations of Tenant to pay Rent as provided herein) so long as such
performance is delayed or prevented by “Force Majeure”, which shall mean acts of
God, strikes, injunctions, lockouts, material or labor restrictions by any
governmental authority, civil riots, floods, fire, theft, public enemy,
insurrection, war, court order, requisition or order of governmental body or
authority, and any other like cause not reasonably within the control of
Landlord or Tenant and which by the exercise of due diligence Landlord or Tenant
is unable, wholly or in part, to prevent or overcome.  Neither Landlord nor any
mortgagee shall be liable or responsible to Tenant for any loss or damage to any
property or person occasioned by any Force Majeure, or for any damage or
inconvenience which may arise through repair or alteration of any part of the
Project as a result of any Force Majeure.

 

(The remainder of this page intentionally left blank.)

 

30

--------------------------------------------------------------------------------

 

 

ARTICLE 12 - ENTIRE AGREEMENT AND LIMITATION OF WARRANTIES

 

12.01          ENTIRE AGREEMENT AND LIMITATION OF WARRANTIES.

 

TENANT AGREES THAT THIS LEASE AND THE EXHIBITS ATTACHED HERETO CONSTITUTE THE
ENTIRE AGREEMENT OF THE PARTIES AND THAT ANY AND ALL PRIOR CORRESPONDENCE,
MEMORANDA, AGREEMENTS AND UNDERSTANDINGS (WRITTEN AND ORAL) ARE SUPERSEDED BY
THIS LEASE.  TENANT FURTHER AGREES THAT THERE ARE NO, AND TENANT EXPRESSLY
WAIVES ANY AND ALL, WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY SET FORTH IN
THIS LEASE OR IMPLIED WARRANTIES OF MERCHANTABILITY, HABITABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT OF THIS LEASE.

 

IN TESTIMONY WHEREOF, the parties hereto have caused this Lease to be executed
by their respective duly authorized representatives, as of the date first
aforesaid.

 

 

LANDLORD:

 

 

 

GRE Keystone Technology Park One LLC, a Delaware limited liability company

 

 

 

By:

GRE Keystone Technology Park Holdings LLC, a Delaware limited liability company,
its Sole Member

 

 

 

 

 

By:

Capital Associates Management, LLC, a North Carolina limited liability company,
acting as Investment Manager for GRE Keystone Technology Park Holdings LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen P. Pairterfield

 

 

 

Stephen P. Pairterfield, Delegate

 

 

 

Manager

 

 

 

 

 

TENANT:

 

 

 

Liquidia Technologies, Inc., a Delaware corporation

 

 

 

 

 

By:

/s/ Bruce Boucher

   

Bruce Boucher, President

 

31

--------------------------------------------------------------------------------

 

 

Exhibit A-1

 

Keystone Technology Park - Building IV
419 Davis Drive, Suite 600
Durham, North Carolina 27713

 

 
[image16.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A-2

 

THE LAND

 

Being all of that lot described as Tract I-D according to that plat entitled
“Subdivision for Tract 1C & ID, Keystone Technology Park” recorded in Plat Book
139, Page 171, Durham County Registry, to which plat reference is made for
greater certainty of description.  Save and excepting that twenty (20) foot
strip of land dedicated to the City of Durham by that plat recorded in Plat Book
144, Page 172, Durham County Registry.

 

Save and Except all of that property taken in the condemnation proceeding
reported in the Memorandum of Action recorded in Book 4715, Page 266, Durham
County Registry.

 

AS TO PARCELS 1, 2, 3 & 4:  Together with appurtenant rights and easements under
the Cross-Access Agreement recorded in Book 2731, Page 236, Durham County
Registry.

 

(The remainder of this page intentionally left blank.)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-3

 

THE PROJECT

 

[image17.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ACCEPTANCE OF LEASED PREMISES MEMORANDUM

 

Pursuant to the Lease dated         2007, by and between GRE Keystone Technology
Park One LLC, a Delaware limited liability company authorized to conduct
business in the State of North Carolina (“Landlord”), and Liquidia
Technologies, Inc., Delaware corporation authorized to conduct business in the
State of North Carolina (“Tenant”), for the Leased Premises located in
Suite 600, at Keystone Technology Park - Building IV, 419 Davis Drive, Durham,
North Carolina 27713, with a Commencement Date of        , 2007, Landlord and
Tenant hereby agree that:

 

1.           Except for those items shown on the attached “punch list”, which
Landlord shall use reasonable efforts to remedy within thirty (30) calendar days
after the date hereof, Landlord has fully completed the construction work
required of Landlord under the terms of the Lease and the work letter attached
as Exhibit C thereto.

 

2.           The Leased Premises are tenantable, Landlord has no further
obligation for construction (except as specified above), and Tenant acknowledges
that the Leased Premises are satisfactory in all respects, subject to Landlord’s
representation of the condition of the Leased Premises as set forth in this
Lease.

 

All other terms and conditions of the Lease are hereby acknowledged to be
unchanged.

 

Agreed and Executed this     day of            , 20  .

 

 

 

TENANT:

 

 

 

 

 

Liquidia Technologies, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

Attest:

 

 

 

 

 

Name:

 

 

 

 

 

 

By:

 

 

Title:

 

 

           Secretary

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

WORKLETTER AGREEMENT

 

1.          Existing Condition and Unfit.  The condition of the Leased Premises
as of the date of this Lease, as is and with all faults, shall be deemed the
“Existing Condition”.  All demolition of and improvements made to the Existing
Condition of the Leased Premises in accordance with the Schematic Space Plan and
Detailed Plans (both defined below) shall be deemed the “Upfit”.

 

2.          Allowances.

 

(a)          Landlord shall provide Tenant with a tenant improvement allowance
in an amount not to exceed the sum of (i) Four Hundred Twenty-four Thousand Two
Hundred Dollars (S424.200.00) and (ii) Two Hundred Ninety-one Thousand Six
Hundred Thirty-seven Dollars and Fifty Cents ($291,637.50) for a total amount of
Seven Hundred Fifteen Thousand Eight Hundred Thirty-seven Dollars and Fifty
Cents ($715,837.50) (the “Allowance”), to pay for all costs and expenses
incurred by Landlord for the design and construction of the Upfit, including
(A) any demolition related thereto, (B) any architectural work, and (C) any
plumbing, mechanical and electrical work, as set forth below.

 

(b)          In addition to the foregoing Allowance, in the event the cost of
the Upfit exceeds the amount of the Allowance, and Tenant provides written
notice to Landlord that Tenant so elects, then Landlord shall pay for an amount
in excess of the Allowance, up to a maximum of Seven Hundred Sixty-eight
Thousand Eight Hundred Sixty-two Dollars and Fifty Cents ($768,862.50) (the
Amortized Allowance, defined in Section 4.091, as such shall be amortized and
repaid to Landlord, pursuant to Section 4.09.  Any amount in excess of the total
of the Allowance and the Amortized Allowance shall be due and payable to
Landlord in accordance with Section 4 herein.

 

3.          Design.  Landlord shall cause an architect and one or more
engineers, each of whom shall be designated by Landlord in its sole discretion,
to consult with Tenant and to prepare architectural, plumbing, mechanical and
electrical plans that are (i) consistent with the “Schematic Space Plan” for the
Leased Premises, which shall be completed on or before ten (10) calendar days
after the Execution Date, and when executed by both parties, shall automatically
become attached to this Lease as Exhibit C-l, (ii) sufficiently detailed for
pricing, approval and construction of the Upfit, and (iii) subject to Landlord’s
approval, in its reasonable discretion (the “Detailed Plans”).  All partitions,
doors, hardware, ceiling tile, window coverings, plumbing, HVAC, lighting
fixtures, switches, outlets and life safety items shall be designed in
Landlord’s standard manner.  Carpet, paint, wall covering, and millwork shall be
selected and designed in Landlord’s standard manner and from Landlord’s standard
finishes, unless otherwise requested by Tenant, in accordance
with Section 4 herein.  Tenant shall famish to Landlord all other information
and technical data reasonably necessary for the preparation of the Detailed
Plans within five (5) business days of Landlord’s request therefor, or as
otherwise agreed to by Tenant and Landlord, so as not to delay the design,
pricing, approval and construction of the Upfit by the Target Commencement Date.

 

4.          Approval of Plans and Cost.  Landlord shall cause a general
contractor or contractors designated by Landlord, at its sole discretion, to
prepare detailed pricing of construction of the Upfit pursuant to the Detailed
Plans.  Landlord shall submit to Tenant for Tenant’s approval (i) the Detailed
Plans and (ii) an itemized cost statement of all design and construction costs
related to the Upfit (the “Cost Statement”).  Such Cost Statement shall include,
but not be limited to, all costs associated with any contractor’s general
conditions, permits (including any new or changes to development, facility or
transportation impact fees), taxes, insurance and fees.  Landlord shall not
charge Tenant any commercially unreasonable overtime rates to ensure the
completion of the office portion of the Upfit by the Target Commencement Date. 
Within five (5) business days after its receipt of the Detailed Plans and Cost
Statement, Tenant shall approve the Detailed Plans and the Cost Statement in
writing, subject to any modifications or changes in the Detailed Plans requested
by Tenant.  Landlord, in its sole discretion, shall retain final approval rights
for the Detailed Plans.  After Tenant’s approval of the Detailed Plans and the
Cost Statement or in the event Tenant does not respond to Landlord within such
five (5) business day period, the Detailed Plans and the Cost Statement shall be
deemed to be approved by Tenant, and such approved Detailed Plans shall be
thereafter deemed the “Plans”.  Notwithstanding anything to the contrary
contained herein, if the architectural and engineering design, demolition (if
applicable), and construction costs of the Upfit as approved by Tenant, exceed
the Allowance and the Amortized Allowance, then Tenant shall be obligated to pay
for all such excess costs.  Landlord shall submit an invoice to Tenant for such
excess costs at the time the Detailed Plans and Cost Statement are approved or
deemed approved by Tenant, and Tenant shall pay such excess costs within fifteen
(15) calendar days of receipt of Landlord’s invoice therefor.  Any subsequent
changes or modifications to the Plans shall be made and accepted in writing by
Landlord and Tenant and shall constitute an amendment to the Lease, and Tenant
shall pay for any additional sums caused by such changes or modifications to the
Plans immediately upon receipt of Landlord’s invoice therefor.  If the cost of
designing and constructing the Upfit as approved by Tenant is less than the
Allowance, Tenant shall not be entitled to any refund of the unused portion of
the Allowance, but Tenant shall be allowed to apply any such unused portion of
the Allowance to the Additional Upfit, as set forth in Section 4.09.

 

 

--------------------------------------------------------------------------------

 

 

5.          Construction.  After Tenant (i) approves the Detailed Plans and the
Cost Statement, (or if Tenant does not respond to Landlord regarding the
Detailed Plans and the Cost Statement, as set forth in Section 4 herein), and
(ii) pays any and all costs in excess of the Allowance as set forth in Section 4
herein, then Landlord shall be entitled to cause, and shall cause, the general
contractor designated by Landlord to construct the Upfit in accordance with the
Plans and the Cost Statement.

 

6.          Delay.  The Commencement Date, Expiration Date, and commencement of
installments of Monthly Base Rent shall not be postponed or delayed as a result
of any of the following:

 

(1)          Tenant’s failure to furnish information or consult with Landlord or
Landlord’s architects or engineers when requested in order to prepare the
Detailed Plans (including, failure to complete the Schematic Space Plan within
ten (10) business days of the Execution Date of this Lease);

 

(2)          Any laboratory related material(s), equipment, or fixtures
contained in the Upfit requiring more than eight (8) weeks to deliver to the
Leased Premises for construction as part of the Upfit;

 

(3)          Tenant’s failure to approve the Cost Statement or to pay any excess
cost as provided in Section 5 herein;

 

(4)          Changes to the Plans requested or caused by Tenant after Tenant’s
approval of the Detailed Plans and Cost Statement; or,

 

(5)          Any other delay from any other cause attributable to Tenant, its
agents, consultants, contractors, subcontractors or employees.

 

7.          Tenant’s Access to Leased Premises.  Landlord shall permit Tenant
and its agents reasonable access to the Leased Premises during normal business
hours thirty (30) calendar days prior to the Target Commencement Date for the
purpose of installing telephone and computer cabling, equipment, fixtures and
other personal property, and such entry and use of the Leased Premises shall not
constitute acceptance of the Leased Premises nor Tenant’s acknowledgment of the
Commencement Date of the Lease, unless Tenant commences the operation of any
portion of its business therein.  This right of entry onto the Leased Premises
is a license from Landlord to Tenant which is subject to revocation in the event
that Tenant or its employees, contractors or agents causes or is the cause of
any code or governmental violation, labor dispute, delay or damage during such
period which results from, whether directly or indirectly, the installation or
delivery of the foregoing, or otherwise becomes in default of any term, covenant
or condition of this Lease as provided in    .  Prior to Tenant’s entry onto the
Leased Premises in accordance herewith.  Tenant shall demonstrate to Landlord
that it has obtained the insurance required and is in compliance
with Section 8.04 of the Lease.  Under no circumstances shall Landlord be liable
or responsible for and Tenant agrees to assume all risk of loss or damage to
such telephone and computer cabling, equipment, fixtures and other personal
property and to indemnify, defend and hold Landlord harmless from any liability,
loss or damage arising from any damage to the property of Landlord, or its
contractors, employees or agents, and any death or personal injury to any person
or persons to the extent caused by, attributable to or arising out of, whether
directly or indirectly, Tenant’s entry onto the Leased Premises or the delivery,
placement, installation, or presence of the telephone and computer cabling,
equipment, fixtures and other personal property, except to the extent that such
loss or damage is caused solely by Landlord’s willful misconduct or gross
negligence or the willful misconduct or gross negligence of Landlord’s
contractors, agents or employees.

 

 

--------------------------------------------------------------------------------

 

 

8.          Warranties.  Landlord shall cause the repair or replacement of any
defects in material or workmanship in the Upfit installed by Landlord for a
period of one (1) year after the date of substantial completion of the Leased
Premises, or the duration of any manufacturer’s warranty, whichever is longer,
provided Tenant notifies Landlord of such defect as soon as reasonably
practicable after the date Tenant discovers such defect.  LANDLORD MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, IN CONNECTION WITH THE
UPFIT EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 8.  Tenant’s sole remedy for
the breach of any applicable warranty shall be the remedy set forth in
this Section 8.  Tenant agrees that no other remedy, including without
limitation, incidental or consequential damages for lost profits, injury to
person or property or any other incidental or consequential loss, shall be
available to Tenant.

 

9.          Compliance with Certain Requirements.  At any time before, during,
and after construction, Landlord shall have the right to require changes to the
Plans and construction in order to comply with applicable building codes, other
governmental requirements, and insurance requirements.  Neither Landlord’s nor
Tenant’s approval of the Plans is a warranty that the Plans comply with
applicable building codes, other governmental requirements, and insurance
requirements.

 

10.        No Liability.  Notwithstanding the review and approval by Landlord of
the Detailed Plans and any changes to same, Landlord shall have no
responsibility or liability, including the costs of additional or corrective
work, in regard to the safety, sufficiency, adequacy or legality thereof, and
Tenant shall look solely to the party(ies) preparing same as the party(ies)
responsible for ensuring that such Detailed Plans and changes thereto (and the
architectural and engineering completeness and sufficiency thereof and the Upfit
constructed as a result thereof) are in compliance with all applicable laws and
regulations, and Tenant’s stated intended use.

 

(The remainder of this page intentionally left blank.)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

 

SCHEMATIC SPACE PLAN

 

Keystone Technology Park - Building IV

 

419 Davis Drive, Suite 600

 

Durham, North Carolina 27713

 

 

The Schematic Space Plan shall be completed on or before ten (10) calendar days
after the Execution Date, and when executed by both parties, shall automatically
become attached to this Lease as Exhibit C-l.  Landlord and Tenant shall use
reasonable good- faith efforts to complete the Schematic Space Plan within such
ten (10) calendar day period and any failure to complete the Schematic Space
Plan within such ten (10) business day period shall be a Tenant Delay.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

BUILDING RULES

 

1.          The sidewalks, walks, plaza entries, corridors, concourses, ramps,
staircases, escalators and elevators shall not be obstructed or used by Tenant,
or any person entering the Building under express or implied invitation of
Tenant, for any purpose other than ingress and egress to and from the Leased
Premises.  No bicycle, motorcycle or other vehicle (except for a forklift) shall
be brought into the Building or kept on the Leased Premises without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.

 

(2)          No freight, furniture or bulky matter of any description shall be
received into the Building except in such a manner, during such hours and using
such passageways as may be approved by Landlord.  Any hand trucks, carryalls or
similar appliances used for the delivery or receipt of merchandise or equipment
shall be equipped with rubber tires, side guards and such other safeguards as
Landlord shall require.

 

(3)          Landlord shall have the right to prescribe the weight, position and
manner of installation of safes, concentrated filing/storage systems or other
heavy equipment which shall, if considered necessary by Landlord, be installed
in a manner, which may require reinforcement of the Building’s structure (at
Tenant’s cost and expense) to insure satisfactory weight distribution.  All
damage done to the Building by reason of a safe or any other article of Tenant’s
equipment being on the Leased Premises shall be repaired at the expense of
Tenant.  The time, routing and manner of moving safes or other heavy equipment
shall be subject to prior written approval by Landlord, which approval shall not
be unreasonably withheld.

 

(4)          Tenant shall use no other method of heating or cooling than that
supplied by Landlord, except for the Back-up Generator operated by Tenant or any
additional heating, ventilating and air conditioning equipment, which such
equipment shall be (i) approved by Landlord prior to installation, with
Landlord’s approval not to be unreasonably withheld and (ii) installed and
maintained by Tenant, at Tenant’s sole cost and expense.

 

(5)          Tenant shall not at any time, cause or allow the placement, leaving
or discarding of any rubbish, paper, articles or objects of any kind whatsoever
outside the doors of the Leased Premises or in the corridors or passageways of
the Building.

 

(6)          Landlord shall have the right to prohibit any advertising by Tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability to be leased by third parties, and.  upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising.

 

(7)          Except as otherwise set forth in Tenant’s Lease, Tenant shall not
place, or cause or allow to be placed, any signage, lettering or graphics
whatsoever, in or outside the Leased Premises except in and at such places as
may be designated by Landlord and consented to by Landlord in writing, which
consent shall not be unreasonably withheld, prior to the installation of such
signage, lettering or graphics.  All signage, lettering and graphics on exterior
doors and walls shall conform to the Building standard prescribed by Landlord. 
Any signage, lettering or graphics located in the Leased Premises that is
visible to the public must be approved, in writing, by Landlord prior to
installation thereof, which approval shall not be unreasonably withheld.

 

(8)          Canvassing, soliciting or peddling in the Building is prohibited
and Tenant shall cooperate to prevent same.

 

(9)          Landlord shall have the right to exclude any person from the
Building other than during customary business hours, and any person in the
Building shall be subject to identification by employees and agents of
Landlord.  All persons in or entering the Building shall be required to comply
with the security policies of the Building.  If Tenant desires any additional
security services for the Leased Premises, Tenant shall have the right (only
with the advance written consent of Landlord) to obtain such additional services
at Tenant’s sole cost and expense.  Tenant shall keep doors to unattended areas
locked and shall otherwise exercise reasonable precautions to protect property
in the Building and the Leased Premises from theft, loss or damage.

 

 

--------------------------------------------------------------------------------

 

 

(10)          Only workers employed, designated or approved by Landlord may be
employed for repairs, installations, alterations, painting, material moving and
other similar work that may be done in or on the Leased Premises.

 

(11)          Tenant shall not do or allow any cooking or conduct any
restaurant, luncheonette, automat or cafeteria for the sale or service of food
or beverages to its employees or to others, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld.  Tenant may,
however, provide, at Tenant’s cost and expense, microwave oven(s),
refrigerator(s) and coffee machine(s) in a designated break room/area(s) of the
Leased Premises for use by Tenant’s employees and invitees.

 

(12)          Except as permitted by Section 6.03 of Tenant’s Lease, Tenant
shall not bring, or cause or allow to be brought or kept in or on the Leased
Premises, the Building or the Project, any bleach, inflammable, combustible,
corrosive, caustic, odorous, poisonous, toxic or explosive substance or any
substance deemed to be a Hazardous or Toxic Material under any applicable
Environmental Law or regulation.

 

(13)          Tenant shall not mark, paint, drill into or in any way deface any
part of the Building or the Leased Premises.  No boring, driving of nails or
screws, cutting or stringing of wires shall be permitted, except with the prior
written consent of Landlord, and as Landlord may direct; provided, however, that
Tenant shall be permitted to install or hang usual and customary office artwork
and dry boards without Landlord’s prior written consent.  Tenant shall not
install coat hooks, identification plates or anything else on doors nor any
resilient tile or similar floor covering in the Leased Premises except with the
prior written approval of Landlord which approval shall not be unreasonably
withheld.  The use of cement or other similar adhesive material is expressly
prohibited.

 

(14)          Tenant shall not place any additional locks or bolts of any kind
on any door in the Building or the Leased Premises or change or alter any lock
on any door therein in any respect.  Landlord shall furnish two (2) keys for
each lock on exterior doors to the Leased Premises, and two (2) keys
(conventional or card type) for one (1) or more exterior doors to the Building,
and shall, on Tenant’s request and at Tenant’s expense, provide additional
duplicate keys.  Tenant shall not make any duplicate keys.  All keys shall be
returned to Landlord upon the termination of the Lease, and Tenant shall give to
Landlord the explanation of the combination of all safes, vaults and combination
locks in the Leased Premises.  Landlord may at all times keep a pass key to the
Leased Premises.  All entrance doors to the Leased Premises shall be left locked
when the Leased Premises are not in use.  Notwithstanding the foregoing, and
provided that Tenant informs Landlord of any and all relevant access codes,
Tenant shall, at its sole cost and expense (with the understanding that Tenant
may use the Allowance), be permitted to install a security system at the Leased
Premises, including, without limitation, an access card and lock system,
provided Tenant requests and obtains Landlord’s written approval (which approval
shall not be unreasonably withheld) of the specific security system prior to the
commencement of installation.

 

(15)          Tenant shall give immediate notice to Landlord in case of theft,
unauthorized solicitation or accident in the Leased Premises or in the Building
or of defects therein or in any fixtures or equipment, or of any known emergency
in the Building.

 

(16)          Tenant shall place a water-proof tray under all plants in the
Leased Premises and shall be responsible for any damage to the floors, carpets,
and/or any other damage caused by over-watering such plants.

 

(17)          Tenant shall not use the Leased Premises or allow the Leased
Premises to be used for photographic, multibit, multigraph or digital
reproductions, except in connection with its own business and not as a service
for others, without Landlord’s prior written permission.

 

(18)          Tenant shall not use or permit any portion of the Leased Premises
to be used for any uses other than those specifically granted in Tenant’s Lease.

 

(19)          Tenant shall not advertise for laborers (i.e.  those who perform
physical labor outdoors) giving the Leased Premises as an address, nor pay such
laborers at a location in the Leased Premises.

 

 

--------------------------------------------------------------------------------

 

 

(20)          Employees of Landlord or Landlord’s agent(s) shall not perform any
work or do anything outside of their regular duties, unless under special
instructions from Landlord or Landlord’s agent(s).

 

(21)          Without the prior approval of Landlord, in Landlord’s sole
discretion, Tenant shall not place a load upon any floor of the Leased Premises
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law, regulation or code.  Business machines and
mechanical and electrical equipment belonging to Tenant which cause noise,
vibration, electrical or magnetic interference, or any other nuisance that may
be transmitted to the structure or other portions of the Building or to the
Leased Premises to such a degree as to be reasonably objectionable to Landlord
or which interfere with the use or enjoyment by other tenants of their leased
premises or the public portions of the Building, shall be placed and maintained
by Tenant, at Tenant’s expense, in settings of cork, rubber, spring type or
other vibration eliminators sufficient to eliminate noise or vibration.

 

(22)          Tenant shall famish and install a chair mat for each desk chair
located on carpet in the Leased Premises.

 

(23)          No solar screen materials, awnings, draperies, shutters or other
interior or exterior window coverings that are visible from the exterior of the
Building or from the exterior of the Leased Premises within the Building may be
installed by Tenant.  Building-standard mini blinds shall not be pulled up or
removed, but may be opened using the “wand”.

 

(24)          Tenant shall not place, install or operate within the Leased
Premises or any other part of the Building any engine or stove, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld.

 

(25)          No portion of the Leased Premises or any other part of the
Building shall at any time be used or occupied as sleeping or lodging quarters.

 

(26)          For purposes of the Lease, holidays shall be deemed to mean and
include the following: (a) New Year’s Day; (b) Memorial Day; (c) Independence
Day; (d) Labor Day; (e) Thanksgiving Day and the Friday following; and
(f) Christmas Day.  If any such holiday occurs on a weekend, then the holiday
shall be the day such holiday is legally observed.

 

(27)          Tenant shall at all times keep the Leased Premises neat and
orderly.

 

(28)          All permitted alterations and additions to the Leased Premises
must conform to applicable building and fire codes.  Tenant shall obtain prior
approval from applicable building and fire officials and Landlord with respect
to any such modifications and shall deliver “as-built” plans therefor to the
property manager for the Building on completion.

 

(29)          It is the intent of both Landlord and Tenant that any portion of
the Leased Premises visible to the public hold a high quality professional image
at all times.  If, at any time during the Term, Landlord or Landlord’s agent
deems such visible area to hold less than a high quality professional image,
Landlord shall advise Tenant of desired changes to be made to such area to
conform to the intent of this paragraph.  Within three (3) business days, Tenant
shall cause the desired changes to be made, or present Landlord with a plan for
accomplishing such changes.  Tenant shall have such additional time as is
reasonably required to implement the plan, not to exceed two (2) months;
provided, however, that if Tenant is not diligently pursuing the plan for
accomplishing such changes within ten (10) business days, or does not implement
the plan within two (2) months, then Landlord may provide draperies or blinds
for the glassed area at Tenant’s expense, and Tenant shall keep such draperies
or blinds closed at all times.

 

(30)          The toilet rooms, urinals, wash bowls and other plumbing apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein.  The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose employees or
agents, shall have caused it.

 

 

--------------------------------------------------------------------------------

 

 

(31)          The Building has been designated a “non-smoking” building. 
Tenant, and all persons entering the Building under the express or implied
invitation of Tenant are prohibited from smoking in the common areas both inside
and outside of the Building, except in those areas outside the Building
designated as smoking areas by Landlord.

 

(32)          No animals, except for “service animals” trained to assist
disabled persons, shall be brought or kept in or about the Leased Premises or
the Building without the prior written consent of Landlord.

 

(33)          Tenant shall not play or allow the playing or the generation of
(i) any music or loud noise in the common areas of the Building without
Landlord’s prior written consent and/or (ii), any loud music or loud noise in
the Leased Premises, as determined by Landlord in Landlord’s sole discretion.

 

(34)          Tenant shall not cause or allow any odors deemed obnoxious or
otherwise unreasonable by Landlord, in Landlord’s sole discretion, to permeate
or emanate from the Leased Premises.

 

(35)          Tenant shall not bring, or cause or allow to be brought, any
firearms, ammunition or weapons of any kind, whether concealed or otherwise,
into the Building at any time.

 

(36)          Landlord reserves the right to rescind, amend and add Building
Rules, and to waive Building Rules with respect to any tenant or tenants.

 

(The remainder of this page intentionally left blank.)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

FORM OF ESTOPPEL CERTIFICATE

 

The
undersigned                                                                (“Tenant”),
in consideration of One Dollar ($1.00) and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby certifies
to                                           (“Landlord”), [the holder or
prospective holder of any mortgage covering the property] (the “Mortgagee”) and
[the vendee under any contract of sale with respect to the Property] (the
“Purchaser”) as follows:

 

1.          Tenant and Landlord executed a certain Lease Agreement (the
“Lease”), dated             , 20      , covering the             floods) shown
attached on the plan annexed hereto as Exhibit A-l (the “Leased Premises”) in
the building located in the                           known as and by the street
number                     (the “Building”), for a term commencing on
                    ,20      , and expiring
on                                    .

 

2.          The Lease is in full force and effect and has not been modified,
changed, altered or amended in any respect.

 

3.          Tenant has accepted and is now in possession of the Leased Premises
and is paying the full Rent under the Lease.

 

4.          The Base Rent payable under the Lease is $               per month. 
The Base Rent and all Additional Rent and other charges required to be paid
under the Lease have been paid for the period up to and
including                   .

 

5.          Tenant has provided Landlord with the following as Security for the
Lease:                    .

 

6.          No Rent under the Lease has been paid for more than thirty (30) days
in advance of its due date.

 

7.          All work required under the Lease to be performed by Landlord has
been completed to the full satisfaction of Tenant.

 

8.          There are no defaults existing under the Lease on the part of either
Landlord or Tenant.

 

9.          There is no existing basis for Tenant to cancel or terminate the
Lease.

 

10.        As of the date hereof, there exist no valid defenses, offsets,
credits, deductions in rent or claims against the enforcement of any of the
agreements, terms, covenants or conditions of the Lease.

 

11.        Tenant affirms that any dispute with Landlord giving rise to a claim
against Landlord is a claim under the Lease only and is subordinate to the
rights of the holder of all first lien mortgages on the Building and shall be
subject to all the terms, conditions and provisions thereof.  Any such claims
are not offsets to or defenses against enforcement of the Lease.

 

12.        Tenant affirms that any dispute with Landlord giving rise to a claim
against Landlord is a claim under the Lease only and is subordinate to the
rights of the Purchaser pursuant to any contract of sale.  Any such claims are
not offsets to or defenses against enforcement of the Lease.

 

13.        Tenant affirms that any claims pertaining to matters in existence at
the time Tenant took possession and which are known to or which were then
readily ascertainable by Tenant shall be enforced solely by money judgment
and/or specific performance against the Landlord named in the Lease and may not
be enforced as an offset to or defense against enforcement of the Lease.

 

14.        There are no actions, whether voluntary or otherwise, pending against
or contemplated by Tenant under the bankruptcy laws of the United States or any
state thereof.

 

15.        There has been no material adverse change in Tenant’s financial
condition between the date hereof and the date of the execution and delivery of
the Lease.

 

 

--------------------------------------------------------------------------------

 

 

16.        Tenant acknowledges that Landlord has informed Tenant that an
assignment of Landlord’s interest in the Lease has been or will be made to the
Mortgagee and that no modification, revision, or cancellation of the Lease or
amendments thereto shall be effective unless a written consent thereto of the
Mortgagee is first obtained, and that until further notice payments under the
Lease may continue as heretofore.

 

17.        Tenant acknowledges that Landlord has informed Tenant that Landlord
has entered into a contract to sell the Property to Purchaser and that no
modification, revision or cancellation of the Lease or amendments thereto shall
be effective unless a written consent thereto of the Purchaser has been
obtained.

 

18.        This certification is made to induce Purchaser to consummate a
purchase of the Property and to induce Mortgagee to make and maintain a mortgage
loan secured by the Property and/or to disburse additional funds to Landlord
under the terms of its agreement with Landlord, knowing that said Purchaser and
Mortgagee rely upon the truth of this certificate in making and/or maintaining
such purchase or mortgage or disbursing such funds, as applicable.

 

19.        Except as modified herein, all other provisions of the Lease are
hereby ratified and confirmed.

 

 

 

TENANT:

 

 

 

 

 

Liquidia Technologies, Inc., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

 

Attest:

 

Name:

 

 

 

 

 

 

By:

 

 

Title:

 

 

Secretary

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F
(Page 1 of 12)

 

ITEMIZED INVENTORY OF HAZARDOUS OR TOXIC MATERIALS chemical name

 

chemical name

(2-(acryloyloxy)ethyl) trimethylammonium chloride

(3S)-cis-3,6-dimethyl-1,4-dioxane-2,5-dione, 98%

1,1,1-trichloroethane

1.1.2.2-tetrabromoethane

1.1.3.3-tetramethyldisiloxane

1.1’-dioactadecyl-3.3.3’.3’-tetramethylindocarbocyanine perchlorate, 97%

I.I’-dioactadecyl-3.3.3’.3’-tetramethylindodicarbocyanine perchlorate, >=95%

1.2-propanediol

1.3-bis(Trifluoromethyl) benzene

1.3-butanediol

1.3-diaminopropane,99%

1.3-propanediol

1.4-butanediol

1.4-butanediol diacrylate

1.4-Diazabicyclo(2,2,2) octane

1.4-dioxane

1.4-dioxane-2,5-dione

1,6-diisocyanatohexane

1,8-diazabicyclo[5.4.0] undec-7-ene

1 -benzoyl acetone

1 -butane thiol

1-butanol

1H,1H,2H,2H-perfluoro-1-octanol

1-hydroxycyclohexyl phenyl ketone, 99%

1-octadecanethiol

1 -octanol

1 -pentanol

1-vinyl-2-pyrrolidone, 99+%

1-vinylimidazole

2-(2-butoxyethoxy) ethanol

2-(dimethylamine) ethyl methacrylate

2,2’-azobisisobutyronitrile, 98%

2.2-bis(4-trifluorovinyloxyphenyl)-1,1,1,3,3,3-hexafluoropropane

2.2-diethoxyacetophenone

2.2-dimethoxy propane

2.2-dimethoxy-2-phenylacetophenone, 99%

2.5-bis(tert-butylperoxy)-2,5-dimethylhexane, tech., 90%

2.6-dimethyl-4-heptanone

2.6-di-tert-butyl-4-methylphenol

2-allyloxyethanol

2-aminoethyl methacrylate hydrochloride, 90%

2-butanone

2-butanone oxime

2-ethoxyethanol

2-ethyl-4-methyl-imidazole, 95%

2-furaldehyde

2-heptanone, aka methyl amyl ketone

2-hydroxy-2-methylpropiophenone

2-hydroxyethyl disulfide

2-hydroxyethyl methacrylate

2- isocyanatoethyl methacrylate

 

 

--------------------------------------------------------------------------------

 

 

2- isocyanatoethyl methacrylate

2-methoxyethanol

2-methoxypropene

2-n-morpholinoethyl acrylate

3-(trichlorosilyl)propyl methacrylate

3-(triethoxysilyl) propyl isocyanate

3-(trimethoxysilyl) propyl methacrylate

3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-l-decanethiol

3.6-dioxa-1,8-octanediothiol

3,9-divinyl-2,4,8,10-tetraoxaspiro(5.5)-undecane

3-aminopropyltriethoxysilane

4-(1,1,2,2,3,3,4,4l5,5,6,6,7,7l8,8,8-heptafluoro-octyl)-1H-imidazole

4,4’-bis(4-trifiuorovinyioxy) biphenyl

4,4-bis(diethyl amino)benzophenone

4,4’-trimethylenedipiperidine

4-Acetylphenyl isocyanate

4-di(methylamino) pyridine

4-fIuorostyrene

4-hydroxy-4-methyl-2-pentanone

4-methyl-2-pentanol

4-methyl-2-pentanone

4-vinyl-1-cyclohexene 1,2 epoxide

4-vinylbenzyl chloride

5-fluorouracil

60A liquid urethane activator

60A liquid urethane base

80A liquid urethane activator

80A liquid urethane base

8515 DL2M

8515 DL Low IV

94A liquid urethane activator

94A liquidia urethane base

a,a’-dichloro-p-xylene

acetic acid, glacial

acetone

acetone-d6

acetonitrile

acetylacetone

acrylamide

acrylic acid

acrylic adhesive

activated carbon

Albumin, human factor V

ally! acetoacetate

allyl bromide

allyl disulfide

aluminum foil

aluminum oxide

aluminum oxide, basic

aluminum oxide, weakly acidic

ammonium formate

aniline

anisaldehyde

arabinogalactan

Asp-Asp-Asp-Asp

benzyl chloride

bis (4-tert-butylphenl)iodonium perfluoro-1-butanesulfonate, 99+%

 

 

--------------------------------------------------------------------------------

 

 

bisphenol A glycerolate (1 glycerol/phenol) diacryiate

b-mercaptoethanol

boric acid

bromobenzene

bromocresol green

bromophenol blue solution

butyl acetate

carbon disulfide

catalyst T 121 Blue

cellulose acetate

cellulose acetate butyrate

cetyltrimethlyammonium bromide

chitosan

chitosan

chitosan oligosaccharide lactate

chlorobenzene

chloroform

chloroform-d

chloromethyldimethylsilane

chlorotrimethylsilane

cholesteryl 3B-(n-(dimethylaminoethyl) carbamate)

cholesteryl n-(trimethylammonioethyl) carbamate chloride

cholesteryl-N-(Trimethylammonioethyl) carbamate chloride

chromium(VI) oxide

collodion

coumarin

coumarin 6

cyanoacrylate ester

cyclohexane

cyclohexanone

cyracure photoinitiator uvi-6976

cytop

cytop

cytop

Desmodur N 3600

di(ethylene glycol) divinyl ether

di(ethylene glycol) vinyl ether

diacetone acrylamide

dibutylamine

dibutyltin dilaurate

dichloromethane

dicyclopentadiene dioxide, 97%

DiD oil, 1.1’-dioctadecyl-3.3.3’.3’-tetramethylindodicarbocyanine perchlorate

diethanolamine

diethylenetriamine

dimethoxymethanr

dimethyl formamide

dimethyl sulfoxide-d6

dimethyltin dichloride

di-n-butyltin diacetate, 95%

dioctyl sulfosuccinate, sodium salt, 96%

diphenyl(2,4,6-trimethylbenzoyl)-phopshine oxide /
2-hydroxy-2-methylpropiophenone

diphenyliodonium hexafluorophosphate, 98+%

dipropylene glycol

dithiothreitol

DMSO

dodecyl sulfate

 

 

--------------------------------------------------------------------------------

 

 

dowex 1 x4 ion exchange resin

drierite

DSP-Lomat’s Reagent

duro-tak 387-2051

e-caprolatone monomer

epichlorohydrin, 99+%

epoxy embedding medium, accelerator

ethanol

ethanol

ethanolamine

ethanolamine

ethyl 4-aminobenzoate, aka benzocaine

ethyl acetate

ethyl ether

ethyl formamate

ethyl oxo-(4-trifluoromethylphenyl) acetate

ethylene diamine

ethylene glycol

ethylene glycol BIS

fastformTM silver plating solution

flashcure light cure adhesive

fluorescein

fluorescein isothiocyanate, mixed isomers

fluorescein o-acrylate

fluorolink 1500

fluorolink D

fluorolink D4000

fluorolink T

formamide

formic acid

fullerene

gelatin

girard’s reagent t

glycerol

glycerol dimethacrylate

glycerol, 99% GC

glycerol-1-allylether

glycidol

glycidyl methacrylate, 97%

glycidyl methacrylate, 97%

Glycine, for molecular biology

Gly-Gly-Gly-Gly-Gly-Gly

heptane

hexamethylenediamine, 98%

hexane

hexanes, isomers

holo-transferrin human

hydrochloric acid, 37% ACS grade

hydrogen peroxide, 30%

hydroxyethyl acrylate

hydroxypropyl methyl cellulose

ibuprofen

indium(lll) chloride

indium(lll) nitrate hydrate

Indomethacin

iron(ll) chloride

iron(lll) chloride hexahydrate

 

 

--------------------------------------------------------------------------------

 

 

isophorone

isophorone diisocyanate, 98%

isophorone-diamine, >=99%

isopropanol

isopropanol acs grade

isopropanol, electronic grade

Itraconazole

Itraconazole

Itraconazole, minimum 98% TLC

Krytox

Krytox hexafluoropropylene oxide homopolymer alcohol

loctite Nuva-Sil Medical Device adhesive

M 4512

magnesium sulfate

magnesium sulfate, anhydrous, reagent grade, 97%

Maxima C Plus vacuum pump oil

methacrylic acid

methacrylic acid glycidyl ester

methacryloxypropyltrichlorosilane

methacryloyl chloride

methanol

methanol

methanolic hydrchloric acid

methylcyclohexane

methylenedi-p-phenyl

methyltributylammonium chloride, 75% solution in water

molecular sieves, 4A

molecular sieves, 5A

mono-2-(methacryloyloxy)ethyl succinate

N-(2-Aminoethyl)-3-aminopropylmethyldimethoxysilane

n.n.n’.n’-tetramethylethylenediamine

naproxen

neopentyl glycol diglycidyl ether, tech.

N-heptafluorobutyrylimidazole, 97%

 nickel chloride-6-hydrate

nickel(II) sulfate hexahydrate

n-isopropylacrylamide

nitric acid

nitrobenzene

n-methylallylamine

NOA74

n-tris(hydroxymethyl)methyl acrylamide

n-vinylcaprolactam

o-(2-(3-mercaptopropionylamino)ethyl)-o-’methyl-PEG 5000

o-(2-mercaptoethyl)-o’-methyl-hexa(ethylene glycol)

oxalic acid, dihydrate

perchloric acid

perfluorodecalin

perfluorohexane

phenanthrenequinone

phenol

phosphate buffer

phosphoric acid

photoinitiator (SEC-15)

platinum(0)-1,3-divinyl-1,1,3,3-tetramethyldisiloxane

poly(2-hydroxyethyl methacrylate)

poly(dimethylsiloxane) hydroxy terminated, viscosity 1000cP

 

 

--------------------------------------------------------------------------------

 

 

poly(dimethylsiloxane) hydroxy terminated, viscosity 500cP

poly(dimethylsiloxane), 200 fluid

poly(dimethylsiloxane), hydroxy terminated (base, cure agent)

poly(dimethylsiloxane), methacryloxypropyl terminated

poly(dimethylsiloxane), methacryloxypropyl terminated, 1000 cSt

poly(dl-lactide/glycolide)

poly(dl-lactide/glycolide) 50/50

poly(ethylene glycol) (400) mono-methacrylate

poly(ethylene glycol) acrylate

poly(ethylene glycol) bis (3-aminopropyl) terminated

poly(ethylene glycol) diacrylate

poly(ethylene glycol) diacrylate

poly(ethylene glycol) diglycidyl ether

poly(ethylene glycol) methacrylate

poly(ethylene glycol) methyl ether

poly(ethylene glycol) monoethyl ether monomethacrylate

poly(ethylene glycol), MW 200

poly(ethylene glycol-polylactic acid diblock polymer-peg(1000)-B-pla(750)

poly(ethylene glycol-polylactic acid diblock polymer-peg(5000)-B-pla(1000)

poly(ethylene oxide-propylene oxide)

poly(ethylene terephthalate)

poly(L-lactide)

poly( methyl methacrylate)

poly(styrenesulfonate)/poly(2,3-dihydrothieno(3,4-b)-1,4-dioxin)

poly(tetrafluoroethylene oxide-co-di-fluoromethylene oxide) a,w-diol,
ethoxylated

poly(tetrafluoroethylene)

poly(vinyl alcohol)

poly(vinyl alcohol) 75%

poly(vinyl alcohol), 98%

poly(vinyl pyrrolidine), MW 10000

poly(vinyl pyrrolidine), MW 40000

polyaniline

polycaprolactone

polyethylene

polyethylene glycol 4000 solution

polyethylene glycol diacrylate, 97%

polylactic acid

polylactide

polyoxyethylenesorbitan monooleate tween 80

polypyrrole

polythiophene polymer

polyvinyl alcohol

potassium bromide

potassium carbonate anhydrous

potassium hydrogen phthalate

potassium hydroxide

potassium hydroxide

potassium tert-butoxide, 97.0%

povidone

prism surface insensitive instant adhesive

propionitrile

propylene carbonate

propylene glycol monomethyl ether acetate

protamine sulfate

p-styrenesulfonyl chloride

p-toluenesulfonic acid monohydrate

p-toluenesulfonic acid, polymer bound

 

 

--------------------------------------------------------------------------------

 

 

pyrene 

pyridine

pyridinium p-toluenesulfonate

rhodamine b

RnaseZap

sea sand

semicosil 936 UV

sephadex g-10

sephadex g-15

silica

silicon dioxide, hexamethyldisilazane treated

silicon oil

sodium carbonate

sodium chloride, acs reagent, >=99.0%

sodium diethyldithiocarbamate trihydrate

sodium hydride

sodium hydroxide

sodium sulfate

sodium tetraborte decahydrate, acs reagent, 99.5-105.0%

solkane (1,1,1,3,-pentafluorobutane)

span 80

SU-8 1500

SU-8 2010

SU-8 2050

SU-8 Developer

SU-8 Series Resists

succinic dihydrazide

sulfathiazole

sulfuric acid, babcock grade

sulfuric acid, reagent grade, 95-98%

sylgard® 184 silicone elastomer kit, curing agent and base

TEGO 709

TEGQ711

TEGO 902

tert-amyl alcohol aka methyl amyl alcohol

tert-butyl peroxide, 98%

tetrabutyl ammonium bisulfate, 97%

tetrabutyl ammonium bisulfate, 99%

tetrachloroethylene

tetraethylthiuram disulfide

tetrahydrofuran

tetrahydrofuran

thioglycolic acid

thioxanthen-9-one

tin(ll) 2-ethylhexanoate

tin(IV) chloride

tin(IV) chloride pentahydrate

titanium(IV) butoxide

titanium(IV) ethoxide

titanium(IV) isopropoxide

titanium(IV) oxide, nanopowder

toluene

toluene

toluene-2,4-diisocyanate

transferrin, human

trichloro(1H,1H,2H,2H-perfluorooctyl)-silane, 97%

trichloroethylene

 

 

--------------------------------------------------------------------------------

 

 

triethoxysilane

triethylamine

triethylamine

trimethyl orthoacetate

trimethyl orthoformate

trimethylolpropane ethoxylate triacrylate

trimethylolpropane triacrylate

trimethylolproprane diallyl ether

triphenylsulfonium perfluoro-1-butanesulfonate, 99+%, electronic grade

tris(triphenylphosphine) rhodium(l) chloride

Tween 20

UV acrylate

vacuum pump oil 19

Wacker SilGel 1507

Water, HPLC grade

xylenes

z tetraol

z-dol

z-dol tx

zinc acetate dihydrate

zinc trifluoromethanesulfonate, 98%

Zonyl fluoroadditive Zonyl fiuoromonomer

 

(The remainder of this page intentionally left blank.)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

RENEWAL OPTIONS

 

As long as (i) Tenant is not in default under this Lease as defined
in Section 9.02 at the time of exercise of each Renewal Option (as hereinafter
defined) or at the time of commencement of each Renewal Term (as hereinafter
defined), (ii) Tenant has not been in monetary default of this Lease as defined
in Section 9.02, as evidenced by receipt of written notice from Landlord of such
monetary default, more than two (2) times during the Term, and Tenant has not
been in non-monetary default under this Lease, as evidenced by receipt of
written notice from Landlord of such non-monetary default, more than four
(4) times during the Term, and (iii) Tenant is in occupancy of the Leased
Premises at the time of exercise of each Renewal Option and at the time of
commencement of each Renewal Term, then Tenant is granted two (2) options (each
a “Renewal Option”) to renew the Term of this Lease for two (2) consecutive
periods of three (3) additional years each (each a “Renewal Term”), to commence
upon the expiration of the initial Term, and first (1st) Renewal Term, of this
Lease.  Tenant shall exercise each Renewal Option by delivering written notice
of such election to Landlord at least nine (9) months prior to the expiration of
the Term, including any Renewal Term.  The renewals of this Lease shall be upon
the same terms and conditions of this Lease, except (a) the Base Rent during
each Renewal Term shall be the then prevailing Market Base Rent Rate (defined
below) for similar space in the Building or Project at the time such Renewal
Term commences, (b) Tenant shall have no option to renew this Lease beyond the
expiration of the second (2nd) Renewal Term, (c) Tenant shall not have the right
to assign its renewal rights to any subtenant of the Leased Premises or assignee
of this Lease, nor may any such subtenant or assignee exercise such renewal
rights, and (d) the leasehold improvements will be provided for Tenant’s
continued use in their then existing condition (on an “as is” basis) at the time
the Renewal Term commences.

 

As used in this Lease, the term “Market Base Rent Rate” shall mean the
prevailing annual rental rate then being charged for single-story, generic
office space comparable to other office space in the Project (taking into
consideration, but not limited to, use, location and floor level within the
applicable building, definition of rentable area, leasehold improvements
provided, quality and location of the applicable building, rental concessions
(e.g., such as abatements or Lease assumptions) and the time the particular rate
under consideration became effective).  It is agreed that bona fide written
offers to lease the Leased Premises or comparable space made to Landlord by
third parties (at arm’s-length) may be used by Landlord as an indication of
Market Base Rent Rate.

 

Whenever in this Lease a provision calls for a rental rate to be, or be adjusted
to, the Market Base Rent Rate, Tenant shall continue to pay Base Rent as so
adjusted and the Additional Rent as provided in this Lease.

 

(The remainder of this page intentionally left blank.)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

FIRST OFFER RIGHT

 

As long as (i) Tenant is not in default under this Lease as defined
in Section 9.02 at the time of exercise of this option or at the time of
commencement of the term for the additional space, (ii) Tenant has not been in
monetary default of this Lease as defined in Section 9.02,  as evidenced by
receipt of written notice from Landlord of such monetary default, more than two
(2) times during the Term, and Tenant has not been in non-monetary default under
this Lease, as evidenced by receipt of written notice from Landlord of such
non-monetary default, more than four (4) times during the Term, and (iii) Tenant
is in occupancy of the Leased Premises (in the same, or greater, amount of
square footage that was occupied by Tenant as of the Commencement Date) at the
time of exercise of this option and at the time of commencement of the term for
the additional space, then Landlord hereby grants to Tenant, but not any
assignee or subtenant of Tenant, a right (the “First Offer Right”) during the
Term to lease in its entirety any space that becomes available that is
contiguous to the Leased Premises provided that Tenant leases a minimum of
10,000 to 15,000 additional square feet in the Building (the “Space”) that may
become available (i.e., vacant) with the understanding that the configuration
and total square footage contained in the Space shall be determined by Landlord,
in Landlord’s sole, but reasonable, discretion and Landlord shall notify Tenant
of such configuration and square footage at the time of Landlord’s written
notice to Tenant of the availability of the Space.  Landlord shall offer the
Space to Tenant at the prevailing Market Base Rent Rate (defined below), upon
the following terms and conditions:

 

The First Offer Right set forth herein is subject to any prior existing rights
of any third parties and Landlord’s hereby reserved right to continue to lease
(by lease amendment or new lease agreement) the Space to the tenant, assignee or
subtenant occupying the Space, whether or not pursuant to an option to renew. 
Landlord specifically acknowledges and agrees that, as of the Execution Date,
there are no other tenants in the Project with any rights to the Space, except
for the existing tenant, International Business Machines Corporation.

 

1.          Prior to Landlord leasing the Space to any third party.  Landlord
shall provide Tenant with written notice of the availability of the Space and
written terms of the expansion.

 

2.          Tenant shall then have ten (10) business days from the date of
Landlord’s notice in which to respond, in writing.

 

3.          If Tenant elects to lease the Space, Tenant shall provide Landlord
with written notice of such election within ten (10) calendar days of the date
of Landlord’s notice.  The parties shall then have thirty (30) calendar days
from the date of Tenant’s notice to agree to mutually acceptable terms for
Tenant’s leasing the Space and to execute an amendment to this Lease specifying
the terms of the expansion.

 

4.          Tenant shall accept the Space in its then-existing condition.  The
term of this Lease with regard to the Space shall commence on Tenant’s occupancy
of the Space (the “Space Commencement Date”); provided, however, that in no
event shall the Space Commencement Date be later than thirty (30) calendar days
after the expiration of the prior tenant’s lease.  The term of this Lease for
the Space shall expire on the later of: (i) coterminously with the Expiration
Date of this Lease, as such may be amended, or (ii) three (3) years from the
Space Commencement Date, in which such event the Term of this Lease for the
entire Leased Premises shall also be extended to such date.

 

5.          If Tenant does not respond to Landlord’s notice within such ten
(10) business day period or provides Landlord with written notice that Tenant
does not elect to lease the Space, or if Landlord and Tenant, working in
good-faith, fail to execute an amendment to this Lease with regard to the Space,
then the First Offer Right shall terminate with regard to the Space described in
Landlord’s notice, and Landlord may thereafter lease the Space that was
described in Landlord’s notice to any third party on the terms set forth in
Landlord’s notice to Tenant.  If such Space becomes available to lease at a
later date during the Term, or if Landlord does not lease such Space on the
terms set forth in the notice, then Landlord must again offer such Space to
Tenant for lease, and the terms and provisions of this First Offer Right shall
apply to such re-offered Space.

 

 

--------------------------------------------------------------------------------

 

 

6.          Notwithstanding the foregoing, in the event Tenant leases the Space
(either during an initial offering of such Space or a re-offering of such
Space), Tenant shall, at Tenant’s sole cost and expense, bring any remaining
vacant space in the Building (the “Vacant Space”) to a similar condition to that
which existed immediately prior to Tenant’s exercise of its First Offer Right
(“Leasable Condition”), including, but not limited to, (i) ensuring Leasable
Condition electrical capacity in the Vacant Space, (ii) ensuring Leasable
Condition plumbing facilities (including rest rooms) in the Vacant Space,
(iii) build-out of a main entry for the Vacant Space, and (iv) any other items
required by any federal, state or municipal building code for the Vacant Space
(the work done to bring the Vacant Space to a Leasable Condition shall be
“Tenant’s Work in the Vacant Space”).  Subject to the aforementioned code
requirements, Landlord shall have the right to approve Tenant’s Work in the
Vacant Space, with Landlord acting reasonably.

 

As used in this Lease, the term “Market Base Rent Rate” shall mean the annual
rental rate then being charged in the greater Research Triangle
Park/Interstate-40 area of North Carolina for space comparable to the space for
which the Market Base Rent Rate is being determined (taking into consideration,
but not limited to, use, location and floor level within the applicable
building, definition of rentable area, leasehold improvements provided, quality
and location of the applicable building, rental concessions (e.g., such as
abatements or Lease assumptions) and the time the particular rate under
consideration became effective).  It is agreed that bona fide written offers to
lease the Leased Premises or comparable space made to Landlord by third parties
(at arm’s-length) may be used by Landlord as an indication of Market Base Rent
Rate.

 

(The remainder of this page intentionally left blank.)

 

 

--------------------------------------------------------------------------------

 

 

STATE OF NORTH CAROLINA

 

 

 

DURHAM COUNTY

LEASE MODIFICATION AGREEMENT NO. 1

 

THIS LEASE MODIFICATION AGREEMENT NO. 1 (this “Agreement”) is made and entered
into as of this 12th day of January, 2009 (the “Execution Date”), by and
between GRE Keystone Technology Park One LLC, Delaware limited liability company
(“Landlord”), and Liquidia Technologies, Inc., a Delaware corporation authorized
to conduct business in the State of North Carolina (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
June 29, 2007 (the “Lease”), pursuant to which Tenant leased approximately
21,210 square feet of flex space contained in Suite 600 (the “Leased Premises”)
of the building known as Keystone Technology Park - Building IV, and located at
419 Davis Drive, Durham, North Carolina 27713 (the “Building”). (The Lease is
incorporated herein by reference in its entirety.  Any capitalized term used and
not otherwise defined herein shall have the meaning ascribed to it in the
Lease.); and

 

WHEREAS, Section 4.09 of the Lease (Amortization of Excess Upfit) allows Tenant,
at its option, to pay as Additional Rent the amount that is in excess of the
Allowance for the Upfit to the Leased Premises, up to a maximum of Seven Hundred
Sixty-eight Thousand Eight Hundred Sixty-two Dollars and Fifty Cents
($768,862.50) (the “Amortized Allowance”), amortized using an annual interest
rate of seven percent (7%), commencing November 1, 2008 and amortized over the
remaining initial Term of the Lease (i.e., through October 31, 2014), and paid
in equal monthly installments (such actual monthly payment shall be the “Upfit
Amortization”); and

 

WHEREAS.  Tenant has notified Landlord of Tenant’s desire repay the Amortized
Allowance as Additional Rent under the Lease; and

 

WHEREAS.  Landlord and Tenant desire to amend the Lease setting forth the actual
repayment amount for the Amortized Allowance upon the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the premises, rent, mutual covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Landlord and Tenant hereby
agree as follows:

 

1.          Amortized Allowance Repayment.  Pursuant to Section 4.09 of the
Lease, commencing November 1, 2008 and continuing each month through the
remainder of the initial Term of the Lease (i.e., through October 31, 2014), the
Amortized Allowance payable by Tenant to Landlord shall equal $13,108.34 per
month.  The monthly payment shall be due and payable as of the first day of each
month in the same manner as Base Rent under Section 4.01 of the Lease and
subject to a Late Charge for late payments in accordance with Section 4.08 of
the Lease.

 

2.          Affirmation of Lease Terms.  Except as expressly modified herein,
the original terms and conditions of the Lease shall remain in full force and
effect.

 

3.          Binding Agreement.  Upon execution by Tenant, this Agreement shall
be binding upon Tenant, its legal representatives and successors, and, to the
extent assignment may be approved by Landlord hereunder.  Tenant’s assigns. 
Upon execution by Landlord, this Agreement shall be binding upon Landlord, its
legal representatives, successors and assigns.  This Agreement shall inure to
the benefit of Landlord and Tenant, and their respective representatives,
successors and permitted assigns.

 

4.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument.

 

1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
representatives as of the day and year first above written.

 

 

LANDLORD:

 

 

 

GRE Keystone Technology Park One LLC, a Delaware limited liability company

 

 

 

By:

GRE Keystone Technology Park Holdings LLC, a Delaware limited liability company,
its Sole Member

 

 

 

 

 

By:

Capital Associates Management, LLC, a North Carolina limited liability company,
acting as Investment Manager for GRE Keystone Technology Park Holdings LLC

 

 

 

 

 

 

By:

/s/ Stephen P. Porterfield

 

 

Stephen P. Porterfield, Delegate Manager

 

 

 

 

 

TENANT:

 

 

 

Liquidia Technologies, Inc., a Delaware corporation

 

 

 

 

By:

/s/ Bruce Boucher

 

 

 

 

Name:

Bruce Boucher

 

 

 

 

Title:

President

 

2

--------------------------------------------------------------------------------

 

 

STATE OF NORTH CAROLINA

 

DURHAM COUNTY

LEASE MODIFICATION AGREEMENT NO. 2

 

THIS LEASE MODIFICATION AGREEMENT NO. 2 (this “Agreement”) is made and entered
into as of this 17th day of December, 2010 (the “Execution Date”), by and
between GRE Keystone Technology Park One LLC, a Delaware limited liability
company (“Landlord”), and Liquidia Technologies, Inc., a Delaware corporation
authorized to conduct business in the State of North Carolina (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
June 29, 2007 (the “Original Lease”), pursuant to which Tenant leased
approximately 21,210 square feet of space contained in Suite 600 (the “Original
Leased Premises”) of the building known as Keystone Technology Park - Building
IV, and located at 419 Davis Drive, Durham, North Carolina 27713 (the
“Building”); and

 

WHEREAS, Landlord and Tenant entered into that certain Lease Modification
Agreement No. 1 dated January 12, 2009 (“Amendment No. 1”), pursuant to which
the Upfit Amortization for the Amortized Allowance was set forth.  The Original
Lease and Amendment No. 1 are incorporated herein by reference in their entirety
and hereinafter collectively referred to as the “Lease”.  Any capitalized term
used and not otherwise defined herein shall have the meaning ascribed to it in
the Lease; and

 

WHEREAS, the Suite number set forth in the Lease is Suite 600, but Tenant is
using Suite number 100 instead; and

 

WHEREAS, Exhibit H to the Lease (First Offer Right) contains a First Offer Right
for Tenant to lease additional space in the Building that is contiguous to the
Original Leased Premises, and Tenant has exercised its First Offer Right for
certain additional space; and

 

WHEREAS, Landlord and Tenant desire to modify the Lease in order to expand the
Original Leased Premises and to make certain other modifications to the Lease,
upon the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises, rent, mutual covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Landlord and Tenant hereby
agree as follows:

 

1.          Notice Addresses.

 

The notice address for Landlord, provided in Subsection 2.01(k) of the Lease
shall change to the following:

 

GRE Keystone Technology Park One LLC

c/o Capital Associates

1255 Crescent Green, Suite 300

Cary, North Carolina 27518

(919)233-9901

 

Landlord and Tenant specifically acknowledge and agree that Landlord’s address
for Rent payments shall remain as set forth in Subsection 2.01(k) of the Lease.

 

2.          Suite Number.  Effective as of the Execution Date, Subsection
2.01(b) of the Lease is amended to show that the Suite number for the Leased
Premises is “Suite 100”.

 

3.          Leased Premises/Occupancy Limit.

 

4.          Effective as of March 1, 2011 (the “Expansion No. 1
Date”), Subsection 2.01(b) of the Lease is amended to show that the “Leased
Premises” shall contain approximately 36,831 square feet of space, including the
15,621 square feet of additional space contained in the Building and shown
on Exhibit A-l-a (“Expansion No. 1”) and thereafter the Leased Premises shall be
as described in the attached Exhibit A-l-b, both of which are incorporated by
reference in this Agreement in their entirety.

 

1

--------------------------------------------------------------------------------

 

 

5.          Effective as of March 1, 2011, the Permitted Maximum Occupancy set
forth in Subsection 2.01(i) of the Lease shall be changed to “145 persons”.

 

6.          Rent.  Effective as of the Expansion No. 1 Date, Base Rent shall be
as follows:

 

7.          Base Rent shall be a blended sum of the following:  for the Leased
Premises, Base Rent shall continue to be as set forth in the Original Lease
(including all escalations as set forth therein), and with regard to Expansion
No. 1, (i) shall be equal to $10.70 per square foot, per annum, (ii) abated in
full for the first six (6) full months after the Expansion No. 1 Date and abated
in part (so that the rental shall equal $5.35 per square foot, per annum) for
full months seven (7) through nine (9) after the Expansion No. 1 Date, and
(iii) escalated by 3.0% on the first day of the 13th full anniversary month and
each subsequent annual anniversary of the Expansion No. 1 Date throughout the
Term (i.e., each March 1st); and

 

8.          Therefore, the Base Rent chart set forth in Subsection 2.01(d) of
the Lease is amended as follows:

 

Full Month(s)
after
Expansion
No. 1 Date

 

Date(s)

 

Original
Leased
Premises
Monthly
Base Rent
(21,210SF)

 

Expansion ’
No. 1 Monthly
Base Rent
(15,621 SF)

 

Total
Monthly Base
Rent

 

Annual (or for
time period noted)
Base Rent

Prior to Expansion No. 1

 

11/1/10 through 2/28/11

 

$20,279.65

 

N/A

 

$20,279.65

 

$40,559.30
(for 2 months)

1 through 6

 

3/1/11 through 8/31/11

 

$20,279.65

 

$0.00
($10.70/SF Base Rent abated)

 

$20,279.65

 

$121,677.90
(for 6 months)

7 through 9

 

9/1/11 through 11/30/11

 

$20,279.65

 

$6,964.36
(1/2 of S10.70/SF Base Rent abated)

 

$27,244.01

 

$81,732.03
(for 3 months)

10 through 12

 

12/1/11 through 2/29/12

 

$20,888.04

 

$13,928.73

 

$34,816.77

 

$104,450.31
(for 3 months)

13 through 20

 

3/1/12 through 10/31/12

 

$20,888.04

 

$14,346.59

 

$35,234.63

 

$281,877.04
(for 8 months)

21 through 24

 

11/1/12 through 2/28/13

 

$21,514.68

 

$14,346.59

 

$35,861.27

 

$143,445.08
(for 4 months)

25 through 32

 

3/1/13 through 10/31/13

 

$21,514.68

 

$14,776.99

 

$36,291.67

 

$290,333.36
(for 8 months)

33 through 36

 

11/1/13 through 2/28/14

 

$22,160.12

 

$14,776.99

 

$36,937.11

 

$147,748.44
(for 4 months)

37 through 44

 

3/1/14 through 10/31/14

 

$22,160.12

 

$15,220.30

 

$37,380.42

 

$299,043.36
(for 8 months)

 

In addition to the foregoing, Tenant shall continue to be liable to Landlord for
the Additional Rent applicable to the Original Leased Premises and Expansion
No. 1 as set forth in the Lease.  For purposes of clarity, Tenant will be liable
to Landlord for the Additional Rent applicable to Expansion No. 1 during the
abated Base Rent period set forth above.  Effective as of the Expansion No. 1
Date, Tenant’s total monthly TICAM Expense Adjustment payment is estimated to
equal $8,962.21 based upon estimated TICAM Expenses of $2.92 per square foot,
per annum.

 

2

--------------------------------------------------------------------------------

 

 

9.          Cap on TICAM Expenses.  The last three sentences of Section 4.04
(c) shall be deleted in its entirety and replaced with the following:

 

Notwithstanding the foregoing, commencing January 1, 2011, and for purposes of
determining Tenant’s annual TICAM Expense Adjustment in any calendar year of the
Term, the TICAM Expenses which are controllable by Landlord (the “Controllable
TICAM”) shall not exceed the Controllable TICAM for the year ending December 31,
2010 (which for purposes of the annual TICAM Expense Adjustment calculation
shall be treated as the “base year”), increased at a rate of five percent (5%),
compounded annually.  The limitation shall not apply to the following expenses: 
taxes, insurance, utilities, refuse collection, weather related cleanup, and any
other TICAM Expense item not within Landlord’s reasonable control (the
“Uncontrollable Expenses”).  Any expenses other than Uncontrollable Expenses
shall be Controllable TICAM.

 

10.        Tenant Improvements.  Effective as of the Execution Date, the Lease
is amended by the addition of the attached Exhibit B with respect to the fitup
work in the Original Leased Premises and Expansion No. 1.

 

11.        Security.  Within ten (10) business days of the full execution and
delivery of this Agreement, Tenant shall provide Landlord with additional
Security for the Lease in the amount of $11,000.00 and thereafter, Subsection
2.01(i) of the Lease will be changed to reflect the total Security for the Lease
as “$36,000.00”.

 

12.        First Offer Right.  Even though Tenant has exercised its First Offer
Right with regard to the Space, Landlord shall keep the First Offer Right set
forth in Exhibit H to the Lease intact, but the “Space” shall now be as set
forth on the attached, Exhibit H-l, and Tenant shall retain the option to lease
a minimum of 10,000 square feet contained in the revised Space.

 

13.        Brokerage/Indemnification.  Landlord and Tenant each represent to the
other that they, respectively, have had no dealings with any real estate broker
or agent in connection with the negotiation of this Agreement except for Capital
Associates Management, LLC, Landlord’s broker, and Cassidy Turley, Tenant’
broker, and that they, respectively, know of no other real estate broker or
agent who is entitled to a commission or finder’s fee in connection with this
Agreement.  Each party shall indemnify, protect, defend and hold harmless the
other party against all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, but not limited to, reasonable
attorneys’ fees) for any leasing commission, finder’s fee or equivalent
compensation alleged to be owed on account of dealings with any other than the
above-stated real estate brokers by the party from whom indemnification is
sought.  Landlord shall pay the commissions or fees due with respect to
Expansion No. 1 to the above-stated Landlord’s broker.  Landlord’s broker will
then pay Tenant’s broker.

 

14.        Affirmation of Lease.  Except as expressly modified herein, the
original terms and conditions of the Lease shall remain in full force and
effect.

 

15.        Binding Agreement.  Upon execution by Tenant, this Agreement shall be
binding upon Tenant, its legal representatives and successors, and, to the
extent assignment may be approved by Landlord hereunder, Tenant’s assigns.  Upon
execution by Landlord, this Agreement shall be binding upon Landlord, its legal
representatives, successors and assigns.  This Agreement shall inure to the
benefit of Landlord and Tenant, and their respective representatives, successors
and permitted assigns.

 

16.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument.

 

(Signatures appear on the following page.)

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
representatives as of the day and year first above written.

 

  LANDLORD:         GRE Keystone Technology Park One LLC, a Delaware limited
liability company      

 

By:

GRE Keystone Technology Park Holdings LLC, a Delaware limited liability company,
its Sole Member

 

 

 

 

 

By:

Capital Associates Management, LLC, a North Carolina limited liability company,
acting as Investment Manager for GRE Keystone Technology Park Holdings LLC

 

 

 

 

 

 

By:

/s/ Stephen P. Porterfield

 

 

Stephen P. Porterfield, Delegate Manager

 

 

 

 

 

TENANT:

 

 

 

Liquidia Technologies, Inc, a Delaware corporation

 

 

 

 

By:

/s/ Bruce Boucher

 

 

 

 

Name:

Bruce Boucher

 

 

 

 

Title:

President

 

4

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1-a

 

EXPANSION NO. 1

 

Keystone Technology Park - Building IV
419 Davis Drive
Durham, North Carolina 27713

 

[image18.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-b

 

ENTIRE LEASED PREMISES (from and after the Expansion No. 1 Date)

 

Keystone Technology Park - Building IV
419 Davis Drive, Suite 100
Durham, North Carolina 27713

 

[image19.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

WORKLETTER AGREEMENT

 

1)            Existing Condition and Expansion No. 1 Tenant Improvements.  The
condition of the Original Leased Premises and Expansion No. 1 as of the date of
this Agreement, as is and with all faults, shall be deemed the “Existing
Condition”.  All demolition of and improvements made to the Existing Condition
in accordance with the Schematic Space Plan and Plans (both defined below) shall
be deemed the “Tenant Improvements”.

 

2)            Allowance.  Landlord shall provide Tenant with a tenant
improvement allowance in the amount not to exceed $124,968.00 (the “Expansion
Allowance”), to pay for the costs and expenses incurred by Landlord for the
design and construction of Expansion No. 1 and modifications to the design and
construction of the Original Leased Premises.  The costs and expenses shall
include, but not be limited to, the costs and expenses of any (i) design and
construction services related to architectural, plumbing, mechanical and
electrical trades, (ii) demolition work, (iii) construction administration
services provided by Landlord’s architect and consulting engineers, and
(iv) other work necessary to demise the space.  Costs and expenses shall also
include all costs associated with any contractor’s general conditions, permits
(including any new or changes to development, facility or transportation impact
fees), taxes, insurance and fees (but shall not include a construction
management fee for Landlord).

 

3)            Design.  Landlord shall cause an architect and one or more
engineers, each of whom shall be designated by Landlord and reasonably approved
by Tenant, to consult with Tenant and to prepare architectural, plumbing,
mechanical and electrical plans that are (i) consistent with the “Schematic
Space Plan” for the Leased Premises (including Expansion No. 1),
(ii) sufficiently detailed for pricing, approval and construction of the Tenant
Improvements, and (iii) subject to Landlord’s approval, which shall not be
unreasonably withheld (the “Detailed Plans”).  All partitions, doors, hardware,
ceiling tile, window coverings, plumbing, HVAC, lighting fixtures, switches,
outlets and life safety items shall be designed in Landlord’s standard manner. 
Carpet, paint, and millwork shall be selected and designed in Landlord’s
standard manner and from Landlord’s standard finishes, unless otherwise agreed
to by Landlord-, in accordance with Section 4 herein.  Tenant shall furnish to
Landlord all other information and technical data reasonably necessary for the
preparation of the Detailed Plans within two (2) business days of Landlord’s
request therefor, or as otherwise agreed to by Tenant and Landlord, so as not to
delay the design, pricing, approval and construction of the Tenant Improvements
by the Expansion No. 1 Date.  Tenant has authorized Bruce Boucher (“Tenant’s
Representative”) to represent Tenant for all purposes related to the design and
construction of the Tenant Improvements, including approval of the Plans and any
Change Orders (as defined below), and approval by Tenant’s Representative shall
constitute approval by Tenant.

 

4)            Approval of Plans and Cost.  Landlord shall cause a general
contractor or contractors designated by Landlord and reasonably approved by
Tenant, to prepare detailed pricing of construction of the Tenant Improvements
pursuant to the Detailed Plans.  Landlord shall submit to Tenant for Tenant’s
approval (i) the Detailed Plans and (ii) an itemized cost statement of all
design and construction costs related to the Tenant Improvements (the “Cost
Statement”).  Within five (5) business days after its receipt of the Detailed
Plans and Cost Statement, Tenant shall approve the Detailed Plans and the Cost
Statement in writing, subject to any modifications or changes in the Detailed
Plans requested by Tenant.  Landlord, in its reasonable discretion, shall retain
final approval rights for the Detailed Plans.  After Tenant’s approval of the
Detailed Plans and the Cost Statement, or in the event Tenant does not respond
to Landlord within such five (5) business day period, the Detailed Plans and the
Cost Statement shall be deemed to be approved by Tenant, and the approved
Detailed Plans shall be thereafter deemed the “Plans”.  Notwithstanding anything
to the contrary contained herein, if the costs and expenses of the Tenant
Improvements as approved by Tenant exceed the Expansion Allowance, then Tenant
shall be obligated to pay for all such excess costs.  Landlord shall submit an
invoice to Tenant for such excess costs at the time the Detailed Plans and Cost
Statement are approved or deemed approved by Tenant, and Tenant shall pay the
excess costs within fifteen (15) days of receipt of Landlord’s invoice
therefor.  If the cost of designing and constructing the Tenant Improvements as
approved by Tenant is less than the Expansion Allowance, Tenant shall not be
entitled to any refund of the unused portion of the Expansion Allowance.

 

 

--------------------------------------------------------------------------------

 

 

5)            Change Orders and Additional Costs.  After approval of the Cost
Statement by Tenant, additional costs will likely be incurred by Landlord. 
These costs may include, without limitation, design costs that may not yet have
been billed, design costs for selection of finishes, costs for construction
clarifications and other construction administration by the architect or
engineers, construction changes required by governmental inspectors, and changes
to the Plans or actual construction initiated by Tenant.  From time to time,
Landlord shall update the previously approved Cost Statement to account for the
subsequent changes in cost, and Tenant shall pay any cost in excess of the
Expansion Allowance and not previously paid by Tenant within fifteen (15) days
of receipt of an invoice detailing such costs.  For changes initiated by Tenant
that will revise the previously approved Cost Statement or the construction
schedule and increase the costs associated therewith, a change order (“Change
Order”) shall be prepared by Landlord, its architect, or general contractor. 
Each Change Order shall include information regarding any revisions to the cost
and construction schedule, and shall provide sufficient information for
evaluation by Landlord, its architect, and Tenant.  Before the work detailed on
the Change Order proceeds, Tenant’s Representative must approve the Change
Order, including any increase in cost and time.  Tenant shall have two
(2) business days to approve each Change Order, unless Landlord grants Tenant
more time.  If Tenant does not approve the Change Order within the approval
period, the Change Order shall be deemed disapproved by Tenant.  If the Change
Order is not approved or deemed disapproved, Landlord shall not proceed with the
work contemplated in the Change Order.  If the Change Order is approved and the
additional cost exceeds Five Thousand Dollars ($5,000.00), are in excess of the
Expansion Allowance, and if requested by Landlord, Tenant shall pay the cost of
any such Change Order before Landlord proceeds with the work that is the subject
of the Change Order.

 

6)            Construction.  After Tenant (i) approves the Detailed Plans and
the Cost Statement, (or if Tenant does not respond to Landlord regarding the
Detailed Plans and the Cost Statement, as set forth in Section 4 herein), and
(ii) pays any and all costs in excess of the Expansion Allowance as set forth in
Section 4 herein, then Landlord shall be entitled to cause, and shall cause, the
general contractor designated by Landlord to construct the Tenant Improvements
in accordance with the Plans and the Cost Statement.

 

7)            Delay.  There shall be no delay in the commencement of payments of
Rent with regard to Expansion No.1, even if the Tenant Improvements are not
completed by March 1, 2011.

 

8)            Tenant’s Access to Expansion No. 1.  Landlord shall permit Tenant
and its agents reasonable access to Expansion No. 1 during normal business hours
prior to the Expansion No. 1 Date for the purpose of installing telephone and
computer cabling, equipment, fixtures and other personal property, and the entry
and use of Expansion No. 1 shall not constitute acceptance of Expansion No. 1
nor Tenant’s acknowledgment of the Expansion No. 1 Date of the Lease, unless
Tenant commences the operation of any portion of its business therein.  This
right of entry onto Expansion No. 1 is a license from Landlord to Tenant which
is subject to revocation in the event that Tenant or its employees, contractors
or agents causes or is the cause of any code or governmental violation, labor
dispute, delay or damage during the period which results from, whether directly
or indirectly, the installation or delivery of the foregoing, or otherwise
becomes in default of any term, covenant or condition of the Lease as provided
in Section 9.02.  Prior to Tenant’s entry onto Expansion No. 1 in accordance
herewith, Tenant shall demonstrate to Landlord that it has obtained the
insurance required and is in compliance with Section 8.04 of the Lease.

 

9)            Warranties.  Landlord shall cause the repair or replacement of any
defects in material or workmanship in the Tenant Improvements installed by
Landlord for a period of one (1) year after the date of substantial completion
of the Tenant Improvements, or the duration of any manufacturer’s warranty,
whichever is longer, provided Tenant notifies Landlord of the defect as soon as
reasonably practicable after the date Tenant discovers the defect.  LANDLORD
MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, IN
CONNECTION WITH THE TENANT IMPROVEMENTS EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 8.  Tenant’s sole remedy for the breach of any applicable warranty shall
be the remedy set forth in this Section 8.  Tenant agrees that no other remedy,
including without limitation, incidental or consequential damages for lost
profits, injury to person or property or any other incidental or consequential
loss, shall be available to Tenant.

 

10)          Compliance with Certain Requirements.  At any time before, during,
and after construction, Landlord shall have the right to require changes to the
Plans and construction in order to comply with applicable building codes, other
governmental requirements, and insurance requirements.  Neither Landlord’s nor
Tenant’s approval of the Plans is a warranty that the Plans comply with
applicable building codes, other governmental requirements, and insurance
requirements.

 

11)          No Liability.  Notwithstanding the review and approval by Landlord
of the Detailed Plans and any changes to same, Landlord shall have no
responsibility or liability, including the costs of additional or corrective
work, in regard to the safety, sufficiency, adequacy or legality thereof, and
Tenant shall look solely to the party(ies) preparing same as the party(ies)
responsible for ensuring that the Detailed Plans and changes thereto (and the
architectural and engineering completeness and sufficiency thereof and the
Tenant Improvements constructed as a result thereof) are in compliance with all
applicable laws and regulations, and Tenant’s stated intended use.

 

(The remainder of this page intentionally left blank.)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-1

 

THE SPACE

 

Keystone Technology Park - Building IV
419 Davis Drive
Durham, North Carolina 27713

 

[image20.jpg]

 

 

--------------------------------------------------------------------------------

 

 

THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment) is entered into
between LCFRE DURHAM KEYSTONE TECHNOLOGY PARK, L.P., a Delaware limited
partnership (‘Landlord’), and LIQUIDIA TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”), with reference to the following:

 

A.            GRE Keystone Technology Park One LLC (predecessor-in-interest to
Landlord) and Tenant entered into that certain Lease Agreement dated June 29,
2007, as amended by that certain Lease Modification Agreement No. 1 dated
January 12, 2009, and that certain Lease Modification Agreement No. 2 dated
December 17, 2010 (as amended, the “Lease “), covering approximately 36.831
rentable square feet known as Suite 100 on the 1st floor (the “Premises”) of 419
Davis Drive, Durham, North Carolina, commonly known as Keystone Technology Park
- Building IV (the “Building”).

 

B.            Landlord and Tenant now desire to further amend the Lease as set
forth below.  Unless otherwise expressly provided in this Amendment, capitalized
terms used in this Amendment shall have the same meanings as in the Lease.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

1.             First Extension Period.  The term of the Lease is extended for a
period of 36 months (the “First Extension Period’) commencing on November 1,
2014 and expiring on October 31, 2017 Tenant acknowledges that it has no further
extension or renewal rights or options under the Lease except for the one
remaining option to renew for 3 years as set forth in Exhibit G of the Lease.

 

2.             Base Rent.  Commencing on November 1, 2014 and continuing through
the First Extension Period, Tenant shall, at the time and in the manner provided
in the Lease, pay to Landlord as Base Rent for the Premises the amounts set
forth in the following rent schedules, plus any applicable tax thereon:

 

Premises

 

FROM

 

THROUGH

 

RATE

   

MONTHLY
BASE RENT

 

November 1,2014

 

October 31. 2015

  $ 12.75     $ 39,132.94  

November 1,2015

 

October 31, 2016

  $ 13.13     $ 40,299.25  

November 1, 2016

 

October 31, 2017

  $ 12.53     $ 41,526.95  

 

3.             TICAM Expenses.  Tenant shall continue to pay Tenant’s Pro Rata
Share of TICAM Expenses as more particularly described in Article 4 of the Lease
during the First Extension Period.

 

4.             Condition of Premises.  Tenant accepts the Premises in its
“as-is” condition.  However, any necessary construction of leasehold
improvements shall be accomplished and the cost of such construction shall be
paid in accordance with the “Work Letter” between Landlord and Tenant attached
to this Amendment as Exhibit A.  Tenant acknowledges that Landlord has not
undertaken to perform any modification, alteration or improvement to the
Premises.  TENANT WAIVES ANY CLAIMS DUE TO DEFECTS IN THE PREMISES.  Tenant
waives the right to terminate the Lease due to the condition of the Premises. 
Nothing in this Section shall be deemed to negate Landlord’s repair and
maintenance obligations under the Lease.

 

5.             Consent.  This Amendment is subject to, and conditioned upon, any
required consent or approval being unconditionally granted by Landlord’s
mortgagee(s).  If any such consent shall be denied, or granted subject to an
unacceptable condition, this Amendment shall be null and void and the Lease
shall remain unchanged and in full force and effect.

 

1

--------------------------------------------------------------------------------

 

 

6.             Broker.  Tenant represents and warrants that it has not been
represented by any broker or agent in connection with the execution of this
Amendment, except Jim Allaire of Cushman & Wakefield/Thalhimer as Tenant’s
broker, and Sue Back and Jordan Betz of Cushman & Wakefield/Thalhimer as
Landlord’s broker whose commissions shall be paid by Landlord pursuant to
separate written agreements.  Tenant shall indemnify, defend and hold harmless
Landlord and its designated property management, construction and marketing
firms, and their respective partners, members, affiliates and subsidiaries, and
all of their respective officers, directors, shareholders, employees, servants,
partners, members, representatives, insurers and agents from and against all
claims (including costs of defense and investigation) of any other broker or
agent or similar party claiming by, through or under Tenant in connection with
this Amendment.  Landlord shall indemnify, defend and hold harmless Tenant and
its partners, members, affiliates and subsidiaries, and all of their respective
officers, directors, shareholders, employees, servants, partners, members,
representatives, insurers and agents from and against all claims (including
costs of defense and investigation) of any other broker or agent or similar
party claiming by, through or under Landlord in connection with this Amendment.

 

7.             OFAC List Representation.  Tenant hereby represents and warrants
to Landlord that neither Tenant nor any of its officers, directors,
shareholders, partners, members or affiliates is or will be an entity or person:
(a) that is listed in the annex to.  or is otherwise subject to the provisions
of.  Executive Order 13224 issued on September 24, 2001 (“EO 13224”): (b) whose
name appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specially Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to.  the OFAC website, http:www.treas.gov/ofac/tl
lsdn.pdf); (c) who commits, threatens to commit or supports “terrorism,” as that
term is defined in EO 13224; or (d) who is otherwise affiliated with any entity
or person listed above.

 

8.             Time of the Essence.  Time is of the essence with respect to
Tenant’s execution and delivery to Landlord of this Amendment.  If Tenant fails
to execute and deliver a signed copy of this Amendment to Landlord by 5:00
p.m. (in the city in which the Premises is located) on May 30, 2014, this
Amendment shall be deemed null and void and shall have no force or effect,
unless otherwise agreed in writing by Landlord.  Landlord’s acceptance,
execution and return of this Amendment shall constitute Landlord’s agreement to
waive Tenant’s failure to meet such deadline.

 

9.             Miscellaneous.  This Amendment shall become effective only upon
full execution and delivery of this Amendment by Landlord and Tenant.  This
Amendment contains the parties’ entire agreement regarding the subject matter
covered by this Amendment, and supersedes all prior correspondence,
negotiations, and agreements, if any, whether oral or written, between the
parties concerning such subject matter.  There are no contemporaneous oral
agreements, and there are no representations or warranties between the parties
not contained in this Amendment on which the parties have relied.  Except as
modified by this Amendment, the terms and provisions of the Lease shall remain
in full force and effect, and the Lease, as modified by this Amendment, shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and permitted assigns.

 

[Signatures to follow]

 

2

--------------------------------------------------------------------------------

 

 

LANDLORD AND TENANT enter into this Amendment as of the Effective Date specified
below Landlord’s signature.

 

 

LANDLORD:

 

 

 

LCFRE DURHAM KEYSTONE

 

TECHNOLOGY PARK, L.P., a

 

Delaware limited partnership

 

 

 

By: LCFRE Durham Keystone Technology Park GP. LLC. a Delaware limited liability
company, its general partner

 

 

 

 

 

 

By:

/s/ Thomas P. Paterson

 

Name:

Thomas P. Paterson

 

Title:

Vice President

 

Effective date: June 25, 2014

 

 

 

 

 

TENANT:

 

 

 

 

 

LIQUIDIA TECHNOLOGIES, INC., a

 

Delaware corporation

 

 

 

 

 

 

By:

/s/ Timothy Albury

 

 

Name:

Timothy Albury

 

 

Title:

CFO

 

3

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

WORK LETTER

 

This Work Letter is attached as an Exhibit to that certain Third Amendment to
Lease Agreement (the “Amendment”) between LCFRE DURHAM KEYSTONE TECHNOLOGY PARK,
L.P., as Landlord, and LIQUIDIA TECHNOLOGIES, INC., as Tenant, that amends that
certain Lease Agreement dated June 29, 2007 (as amended, the “Lease”) and
relating to the lease by Landlord to Tenant of that certain Premises.  Unless
otherwise specified, all capitalized terms used in this Work Letter shall have
the same meanings as in the Lease as amended by the Amendment.

 

1.             Construction.  Tenant agrees to construct leasehold improvements
(the “Tenant Work”) in a good and workmanlike manner in and upon the Premises,
at Tenant’s sole cost and expense, in accordance with the following provisions. 
After completion.  Tenant shall submit to Landlord for Landlord’s approval
complete plans and specifications for the construction of the Tenant Work
(“Tenant’s Plans”).  Within 10 business days after receipt of Tenant’s Plans,
Landlord shall review and either approve or disapprove Tenant’s Plans.  If
Landlord disapproves Tenant’s Plans, or any portion thereof, Landlord shall
notify Tenant thereof and of the revisions Landlord requires before Landlord
will approve Tenant’s Plans.  Within 10 business days after Landlord’s notice,
Tenant shall submit to Landlord, for Landlord’s review and approval, plans and
specifications incorporating the required revisions.  The final plans and
specifications approved by Landlord are hereinafter referred to as the “Approved
Construction Documents”.  Tenant will employ experienced, licensed contractors,
architects, engineers and other consultants, approved by Landlord, to construct
the Tenant Work and will require in the applicable contracts that such parties
(a) carry insurance in such amounts and types of coverages as are reasonably
required by Landlord, and (b) design and construct the Tenant Work in a good and
workmanlike manner and in compliance with all laws.  Unless otherwise agreed to
in writing by Landlord and Tenant, all work involved in the construction and
installation of the Tenant Work shall be carried out by Tenant’s contractor
under the sole direction of Tenant, in compliance with all Building rules and
regulations and in such a manner so as not to unreasonably interfere with or
disturb the operations, business, use and enjoyment of the Project by other
tenants in the Building or the structural calculations for imposed loads. 
Tenant shall obtain from its contractors and provide to Landlord a list of all
subcontractors providing labor or materials in connection with any portion of
the Tenant Work prior to commencement of the Tenant Work.  Tenant warrants that
the design, construction and installation of the Tenant Work shall conform to
the requirements of all applicable laws, including building, plumbing and
electrical codes and parameters, and the requirements of any authority having
jurisdiction over, or with respect to, such Tenant Work.

 

2.             Costs.  Subject to the terms and conditions of this Section 2. 
Landlord will provide Tenant with an allowance (the “Reimbursement Allowance”)
to be applied towards the cost of constructing the Tenant Work.

 

(A)          Landlord’s obligation to reimburse Tenant for Tenant’s construction
of the Tenant Work shall be: (i) limited to actual costs incurred by Tenant in
its construction of the Tenant Work; (ii) limited to an amount up to, but not
exceeding, $3.00 multiplied by the rentable square footage of the Premises; and
(iii) conditioned upon Landlord’s receipt of written notice (which notice shall
be accompanied by invoices and documentation set forth below) from Tenant that
the Tenant Work has been completed and accepted by Tenant.  The cost of (a) all
space planning, design, consulting or review services and construction drawings,
(b) extension of electrical wiring from Landlord’s designated location(s) to the
Premises, (c) purchasing and installing all building equipment for the Premises
(including any submitters and other above building standard electrical equipment
approved by Landlord), (d) required metering, re- circuiting or re-wiring for
metering, equipment rental, engineering design services, consulting services,
studies, construction services, cost of billing and collections, (e) materials
and labor, and (f) an asbestos survey of the Premises if required by applicable
law.  shall all be included in the cost of the Tenant Work and may be paid out
of the Reimbursement Allowance, to the extent sufficient funds are available for
such purpose.  Any reimbursement obligation of Landlord under this Work Letter
shall be applied solely to the purposes specified above, as allocated, within
365 days after the Effective Date or be forfeited with no further obligation on
the part of Landlord.

 

 

--------------------------------------------------------------------------------

 

 

(B)          Landlord shall pay the Reimbursement Allowance to Tenant within 45
days following Landlord’s receipt of (i) third-party invoices for costs incurred
by Tenant in constructing the Tenant Work; (ii) evidence that Tenant has paid
the invoices for such costs; and (iii) final lien waivers from any contractor or
supplier who has constructed or supplied materials for the Tenant Work.  If the
costs incurred by Tenant in constructing the Tenant Work exceed the
Reimbursement Allowance, then Tenant shall pay all such excess costs and Tenant
agrees to keep the Premises and the Project free from any liens arising out of
the non-payment of such costs.

 

(C)          All installations and improvements now or hereafter placed in the
Premises other than building standard improvements shall be for Tenant’s account
and at Tenant’s cost.  Tenant shall pay ad valorem taxes and increased insurance
thereon or attributable thereto, which cost shall be payable by Tenant to
Landlord as additional Rent within 30 days after receipt of an invoice
therefor.  Tenant’s failure to pay such cost shall constitute an event of
default under the Lease.

 

3.             ADA Compliance.  Tenant shall, at its expense, be responsible for
ADA compliance in the Premises, including restrooms on any floor now or
hereafter leased or occupied in its entirety by Tenant, its affiliates or
transferees.  Landlord shall not be responsible for determining whether Tenant
is a public accommodation under ADA or whether the Approved Construction
Documents comply with ADA requirements.  Such determinations, if desired by
Tenant, shall be the sole responsibility of Tenant.  Landlord’s approval of the
Approved Construction Documents shall not be deemed a statement of compliance
with applicable Laws, nor of the accuracy, adequacy, appropriateness,
functionality or quality of the improvements to be made according to the
Approved Construction Documents.

 

4.             Landlord’s Oversight and Coordination.  Construction of the
Tenant Work shall be subject to oversight and coordination by Landlord, but such
oversight and coordination shall not subject Landlord to any liability to
Tenant.  Tenant’s contractors or any other person.  Landlord has the right to
inspect construction of the Tenant Work from time to time.

 

5.             Assumption of Risk and Waiver.  Tenant hereby assumes any and all
risks involved with respect to the Tenant Work and hereby releases and
discharges all Landlord parties from any and all liability or loss, damage or
injury suffered or incurred by Tenant or third parties in any way arising out of
or in connection with the Tenant Work.

 

 

--------------------------------------------------------------------------------

 

 

FOURTH AMENDMENT TO LEASE AGREEMENT

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into
between DURHAM KTP TECH 4, LLC, a Delaware limited liability company
(“Landlord”), and LIQUIDIA TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”), with reference to the following:

 

A.            GRE Keystone Technology Park One LLC (predecessor-in-interest to
Landlord) (“GRE”) and Tenant entered into that certain Lease Agreement dated
June 29, 2007, as amended by that certain Lease Modification Agreement No. 1
dated January 12, 2009, that certain Lease Modification Agreement No. 2 dated
December 17, 2010, and that certain Third Amendment to Lease Agreement dated
June 25, 2014 (as amended, the “Lease”), covering approximately 36,831 rentable
square feet known as Suite 100 on the first floor (the “Premises”) of Keystone
Technology Park Building IV, 419 Davis Drive, Durham, North Carolina (the
“Building”).

 

B.            GRE assigned its interest in the Lease to LCFRE Keystone
Technology Park, L.P, which subsequently assigned its interest in the Lease to
Landlord.

 

C.            Landlord and Tenant now desire to further amend the Lease as set
forth below.  Unless otherwise expressly provided in this Amendment, capitalized
terms used in this Amendment shall have the same meanings as in the Lease.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

1.             Second Extension Period.  The Term of the Lease is extended for a
period of approximately 60 months (the “Second Extension Period”) commencing on
November 1, 2017, and expiring on October 31, 2022.  Tenant acknowledges that it
has no remaining options to extend the Term under the Lease except as provided
in Section 5 below.  All other renewal rights and options are hereby deleted and
of no further force or effect.

 

2.             Base Rent.  Commencing on November 1, 2017 and continuing through
the Second Extension Period, Tenant shall, at the time and in the manner
provided in the Lease, pay to Landlord as Base Rent the amounts set forth in the
following rent schedule, plus any applicable tax thereon:

 

FROM

 

THROUGH

 

RATE

 

ANNUAL
BASE RENT

 

November 1, 2017

 

October 31, 2018

 

$

15.25

 

$

561,672.72

 

November 1, 2018

 

October 31, 2019

 

$

15.71

 

$

578,615.04

 

November 1, 2019

 

October 31,2020

 

$

16.18

 

$

595,925.64

 

November 1, 2020

 

October 31, 2021

 

$

16.66

 

$

613,604.52

 

November 1, 2021

 

October 31, 2022

 

$

17.16

 

$

632,019.96

 

 

3.             Additional Rent.  Tenant shall continue to pay Tenant’s
Proportionate Share of Expenses as set forth in Section 4 of the Lease.

 

4.             Condition of Premises.  Tenant accepts the Premises in its
“as-is” condition AND CONFIGURATION, AND WITHOUT ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY LANDLORD REGARDING THE PREMISES
AND THE BUILDING.  TENANT HEREBY AGREES THAT THE PREMISES ARE IN GOOD ORDER AND
SATISFACTORY CONDITION.  However, any necessary construction of leasehold
improvements shall be accomplished and the cost of such construction shall be
paid in accordance with the “Work Letter” between Landlord and Tenant attached
to this Amendment as Exhibit A.

 

1

--------------------------------------------------------------------------------

 

 

5.             Option Term.

 

(a)           Option Right.  Landlord hereby grants to the originally named
Tenant herein (“Original Tenant”) one (1) option to extend the Lease Term for a
period of five (5) years (the “Option Term”), which option shall be irrevocably
exercised only by written notice delivered by Tenant to Landlord not more than
fifteen (15) months nor less than twelve (12) months prior to the expiration of
the Second Extension Period, provided that the following conditions (the “Option
Conditions”) are satisfied: (i) as of the date of delivery of such notice,
Tenant is not in default under the Lease, after the expiration of any applicable
notice and cure period; (ii) as of the end of the Second Extension Period,
Tenant is not in default under the Lease, after the expiration of any applicable
notice and cure period; (iii) Tenant has not previously been in default under
the Lease, after the expiration of any applicable notice and cure period, more
than twice; and (iv) the Lease then remains in full force and effect and
Original Tenant or an Affiliate (as such term is defined in the Lease) with a
net worth equal to or greater than that of Original Tenant occupies the entire
Premises at the time the option to extend is exercised and as of the
commencement of the Option Term.  Landlord may, at Landlord’s option, exercised
in Landlord’s sole and absolute discretion, waive any of the Option Conditions
in which case the option, if otherwise properly exercised by Tenant, shall
remain in full force and effect.  Upon the proper exercise of such option to
extend, and provided that Tenant satisfies all of the Option Conditions (except
those, if any, which are waived by Landlord), the Lease Term, as it applies to
the Premises, shall be extended for a period of five (5) years.  The rights
contained in this Section 5 shall be personal to Original Tenant, and may be
exercised by Original Tenant (and not by any assignee, sublessee or other
transferee of Tenant’s interest in the Lease).

 

(b)           Option Rent.  The annual Rent payable by Tenant during the Option
Term (the “Option Rent”) shall be equal to the “Fair Rental Value,” as that term
is defined below, for the Premises as of the commencement date of the Option
Term.  The “Fair Rental Value” as used in this Section 5, shall be equal to the
annual rent per rentable square foot (including additional rent and considering
any “base year” or “expense stop” applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the Option Term), are leasing
non-sublease, non-encumbered, non-equity space which is not significantly
greater or smaller in size than the subject space, for a comparable lease term,
in an arm’s length transaction, which comparable space is located in the
“Comparable Buildings,” as that term is defined in this Section 5, below
(transactions satisfying the foregoing criteria shall be known as the
“Comparable Transactions”), taking into consideration the following concessions
(the “Concessions”)’, (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable space; (b) tenant improvements
or allowances provided or to be provided for such comparable space, and taking
into account the value, if any, of the existing improvements in the subject
space, such value to be based upon the age, condition, design, quality of
finishes and layout of the improvements and the extent to which the same can be
utilized by a general office user other than Tenant; and (c) other reasonable
monetary concessions being granted such tenants in connection with such
comparable space; provided, however, that in calculating the Fair Rental Value,
no consideration shall be given to (i) the fact that Landlord is or is not
required to pay a real estate brokerage commission in connection with Tenant’s
exercise of its right to extend the Lease Term, or the fact that landlords are
or are not paying real estate brokerage commissions in connection with such
comparable space, and (ii) any period of rental abatement, if any, granted to
tenants in comparable transactions in connection with the design, permitting and
construction of tenant improvements in such comparable spaces.  The Concessions
(A) shall be reflected in the effective rental rate (which effective rental rate
shall take into consideration the total dollar value of such Concessions as
amortized on a straight-line basis over the applicable term of the Comparable
Transaction (in which case such Concessions evidenced in the effective rental
rate shall not be granted to Tenant)) payable by Tenant, or (B) at Landlord’s
election, all such Concessions shall be granted to Tenant in kind.  The term
“Comparable Buildings” shall mean the Building and those other class A life
sciences buildings which are comparable to the Building in terms of age (based
upon the date of completion of construction or major renovation of to the
building), quality of construction, level of services and amenities, size and
appearance, and are located in Durham, North Carolina and the surrounding
commercial area.

 

(c)           Determination of Option Rent.  In the event Tenant timely and
appropriately exercises an option to extend the Lease Term, Landlord shall
notify Tenant of Landlord’s determination of the Option Rent on or before the
Lease Expiration Date.  If Tenant, on or before the date which is ten (10) days
following the date upon which Tenant receives Landlord’s determination of the
Option Rent, in good faith objects to Landlord’s determination of the Option
Rent, then Landlord and Tenant shall attempt to agree upon the Option Rent using
their best good-faith efforts.  If Landlord and Tenant fail to reach agreement
within ten (10) days following Tenant’s objection to the Option Rent (the
“Outside Agreement Date”), then each party shall make a separate determination
of the Option Rent, as the case may be, within five (5) days, and such
determinations shall be submitted to arbitration in accordance with the
provisions below.  If Tenant fails to object to Landlord’s determination of the
Option Rent within the time period set forth herein, then Tenant shall be deemed
to have objected to Landlord’s determination of Option Rent.

 

2

--------------------------------------------------------------------------------

 

 

(i)            Landlord and Tenant shall each appoint one arbitrator who shall
be, at the option of the appointing party, a real estate broker, appraiser or
attorney who shall have been active over the five (5) year period ending on the
date of such appointment in the leasing or appraisal, as the case may be, of
other class A life sciences buildings located in the Durham, North Carolina
market area.  The determination of the arbitrators shall be limited solely to
the issue of whether Landlord’s or Tenant’s submitted Option Rent is the closest
to the actual Option Rent, taking into account the requirements above, as
determined by the arbitrators.  Each such arbitrator shall be appointed within
fifteen (15) days after the Outside Agreement Date.  Landlord and Tenant may
consult with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions.  The arbitrators so
selected by Landlord and Tenant shall be deemed “Advocate Arbitrators.”

 

(ii)           The two (2) Advocate Arbitrators so appointed shall be
specifically required pursuant to an engagement letter within ten (10) days of
the date of the appointment of the last appointed Advocate Arbitrator to agree
upon and appoint a third arbitrator (“Neutral Arbitrator”) who shall be
qualified under the same criteria set forth hereinabove for qualification of the
two Advocate Arbitrators, except that neither the Landlord or Tenant or either
parties’ Advocate Arbitrator may, directly or indirectly, consult with the
Neutral Arbitrator prior or subsequent to his or her appearance.  The Neutral
Arbitrator shall be retained via an engagement letter jointly prepared by
Landlord’s counsel and Tenant’s counsel.

 

(iii)          The three arbitrators shall, within thirty (30) days of the
appointment of the Neutral Arbitrator, reach a decision as to whether the
parties shall use Landlord’s or Tenant’s submitted Option Rent, and shall notify
Landlord and Tenant thereof.

 

(iv)          The decision of the majority of the three arbitrators shall be
binding upon Landlord and Tenant.

 

(v)           If either Landlord or Tenant fails to appoint an Advocate
Arbitrator within fifteen (15) days after the Outside Agreement Date, then
either party may petition the presiding judge of the Superior Court of Durham
County to appoint such Advocate Arbitrator subject to the criteria above, or if
he or she refuses to act, either party may petition any judge having
jurisdiction over the parties to appoint such Advocate Arbitrator.

 

(vi)          If the two (2) Advocate Arbitrators fail to agree upon and appoint
the Neutral Arbitrator, then either party may petition the presiding judge of
the Superior Court of Durham County to appoint the Neutral Arbitrator, subject
to criteria above, or if he or she refuses to act, either party may petition any
judge having jurisdiction over the parties to appoint such arbitrator.

 

(vii)         The cost of the arbitration shall be paid by Landlord and Tenant
equally.

 

(viii)        In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Option Rent initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent, the payments
made by Tenant shall be reconciled with the actual amounts of Option Rent due,
and the appropriate party shall make any corresponding payment to the other
party,

 

6.             Broker.  Each party represents and warrants to the other that it
has not been represented by any broker or agent in connection with the execution
of this Amendment, other than Thalhimer Raleigh LLC as Landlord’s agent, and
Thalhimer Raleigh LLC, as Tenant’s agent Each party shall indemnify the other
and their respective partners, members, affiliates and subsidiaries, and all of
their respective officers, directors, shareholders, employees, servants,
partners, members, representatives, insurers and agents from and against all
claims (including costs of defense and investigation) relating to its breach of
the foregoing representation.

 

7.             OFAC List Representation.  Tenant hereby represents and warrants
to Landlord that neither Tenant nor, to its knowledge, any of its officers,
directors, shareholders, partners, members or affiliates is or will be an entity
or 

person: (a) that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO 13224”);
(b) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/tllsdn.pdf); (c) who commits, threatens to commit or
supports “terrorism,” as that term is defined in EO 13224; or (d) who is
otherwise affiliated with any entity or person listed above.

 

8.             Miscellaneous.  This Amendment shall become effective only upon
full execution and delivery of this Amendment by Landlord and Tenant.  This
Amendment contains the parties’ entire agreement regarding the subject matter
covered by this Amendment, and supersedes all prior correspondence,
negotiations, and agreements, if any, whether oral or written, between the
parties concerning such subject matter.  There are no contemporaneous oral
agreements, and there are no representations or warranties between the parties
not contained in this Amendment.  Except as modified by this Amendment, the
terms and provisions of the Lease shall remain in full force and effect, and the
Lease, as modified by this Amendment, shall be binding upon and shall inure to
the benefit of the parties hereto, their successors and permitted assigns.  This
Amendment may be executed in one or more counterparts, including by facsimile or
electronic copy.

 

[Signatures to follow]

 

3

--------------------------------------------------------------------------------

 

 

LANDLORD AND TENANT enter into this Amendment as of the Effective Date specified
below Landlord’s signature.

 

 

LANDLORD:

 

 

 

DURHAM KTP TECH 4, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Jamison N. Peschel

 

 

Name:

Jamison N. Peschel

 

 

Title:

Authorized Signatory

 

 

 

 

 

Effective Date: Nov. 17, 2015

 

 

 

 

 

TENANT:

 

 

 

LIQUIDIA TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Timothy Albury

 

 

Name:

Timothy Albury

 

 

Title:

CFO

 

4

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

TENANT WORK LETTER

 

This Tenant Work Letter is attached as an Exhibit to that certain Fourth
Amendment to Lease Agreement (the “Amendment”) between DURHAM KTP TECH 4, LLC,
as Landlord, and LIQUIDIA TECHNOLOGIES, INC., as Tenant, that amends that
certain Lease Agreement dated June 29, 2007 (as amended, the “Lease”) and
relating to the lease by Landlord to Tenant of that certain Premises.  Unless
otherwise specified, all capitalized terms used in this Work Letter shall have
the same meanings as in the Lease as amended by the Amendment.

 

1.   Construction.  Tenant agrees to construct leasehold improvements (the
“Tenant Work”) in a good and workmanlike manner in and upon the Premises, at
Tenant’s sole cost and expense, in accordance with the following provisions. 
Prior to construction, Tenant shall submit to Landlord for Landlord’s approval
complete plans and specifications for the construction of the Tenant Work
(“Tenant’s Plans”).  Within 10 business days after receipt of Tenant’s Plans,
Landlord shall review and either approve or disapprove Tenant’s Plans.  If
Landlord disapproves Tenant’s Plans, or any portion thereof, Landlord shall
notify Tenant thereof and of the revisions Landlord requires before Landlord
will approve Tenant’s Plans.  Within 10 business days after Landlord’s notice,
Tenant shall submit to Landlord, for Landlord’s review and approval, plans and
specifications incorporating the required revisions.  The final plans and
specifications approved by Landlord are hereinafter referred to as the “Approved
Construction Documents”.  Tenant will employ experienced, licensed contractors,
architects, engineers and other consultants, approved by Landlord, to construct
the Tenant Work and will require in the applicable contracts that such parties
(a) carry insurance in such amounts and types of coverages as are reasonably
required by Landlord, (b) list the Landlord and its partners as additional
insureds, and (c) design and construct the Tenant Work in a good and workmanlike
manner and in compliance with all laws.  Unless otherwise agreed to in writing
by Landlord and Tenant, all work involved in the construction and installation
of the Tenant Work shall be carried out by Tenant’s contractor under the sole
direction of Tenant, in compliance with all Building rules and regulations and
in such a manner so as not to unreasonably interfere with or disturb the
operations, business, use and enjoyment of the Project by other tenants in the
Building or the structural calculations for imposed loads.  Tenant shall obtain
from its contractors and provide to Landlord a list of all subcontractors
providing labor or materials in connection with any portion of the Tenant Work
prior to commencement of the Tenant Work.  Tenant warrants that the design,
construction and installation of the Tenant Work shall conform to the
requirements of all applicable laws, including building, plumbing and electrical
codes and parameters, and the requirements of any authority having jurisdiction
over, or with respect to, such Tenant Work.

 

2.   Costs.  Subject to the terms and conditions of this Section 2, Landlord
will provide Tenant with an allowance (the “Reimbursement Allowance”) to be
applied towards the cost of constructing the Tenant Work.

 

(A) Landlord’s obligation to reimburse Tenant for Tenant’s construction of the
Tenant Work shall be: (i) limited to actual costs incurred by Tenant in its
construction of the Tenant Work; (ii) limited to an amount up to, but not
exceeding, $10.00 multiplied by the rentable square footage of the Premises; and
(iii) conditioned upon Landlord’s receipt of written notice (which notice shall
be accompanied by invoices and documentation set forth below) from Tenant that
the Tenant Work has been completed and accepted by Tenant.  The cost of (a) all
space planning, design, consulting or review services and construction drawings,
(b) extension of electrical wiring from Landlord’s designated location(s) to the
Premises, (c) purchasing and installing all building equipment for the Premises
(including any submeters and other above building standard electrical equipment
approved by Landlord), (d) required metering, re-circuiting or re-wiring for
metering, equipment rental, engineering design services, consulting services,
studies, construction services, cost of billing and collections, (e) materials
and labor, (f) a 1% project management fee as outlined below in Section 4,
payable to Landlord or its affiliates on total construction costs, and (g) an
asbestos survey of the Premises if required by applicable law, shall all be
included in the cost of the Tenant Work and may be paid out of the Reimbursement
Allowance, to the extent sufficient funds are available for such purpose.  Any
reimbursement obligation of Landlord under this Work Letter shall be applied
solely to the purposes specified above, as allocated, within 365 days after the
Effective Date or be forfeited with no further obligation on the part of
Landlord.

 

 

--------------------------------------------------------------------------------

 

 

(B) Landlord shall pay the Reimbursement Allowance to Tenant within 45 days
following Landlord’s receipt of (i) third-party invoices for costs incurred by
Tenant in constructing the Tenant Work; (ii) evidence that Tenant has paid the
invoices for such costs; and (iii) final lien waivers from any contractor or
supplier who has constructed or supplied materials for the Tenant Work.  If the
costs incurred by Tenant in constructing the Tenant Work exceed the
Reimbursement Allowance, then Tenant shall pay all such excess costs and Tenant
agrees to keep the Premises and the Project free from any liens arising out of
the non-payment of such costs,

 

(C) All installations and improvements now or hereafter placed in the Premises
other than building standard improvements shall be for Tenant’s account and at
Tenant’s cost.  Tenant shall pay ad valorem taxes and increased insurance
thereon or attributable thereto, which cost shall be payable by Tenant to
Landlord as additional Rent within 30 days after receipt of an invoice
therefor.  Tenant’s failure to pay such cost shall constitute an event of
default under the Lease.

 

3.   ADA Compliance.  Landlord shall not be responsible for determining whether
Tenant is a public accommodation under ADA or whether the Approved Construction
Documents comply with ADA requirements.  Such determinations, if desired by
Tenant, shall be the sole responsibility of Tenant.  Landlord’s approval of the
Approved Construction Documents shall not be deemed a statement of compliance
with applicable Laws, nor of the accuracy, adequacy, appropriateness,
functionality or quality of the improvements to be made according to the
Approved Construction Documents.

 

4.   Landlord’s Oversight and Coordination.  Construction of the Tenant Work
shall be subject to oversight and coordination by Landlord, but such oversight
and coordination shall not subject Landlord to any liability to Tenant, Tenant’s
contractors or any other person.  Landlord has the right to inspect construction
of the Tenant Work from time to time.  A 1% project management fee shall be
payable to Landlord or its affiliates by Tenant on total construction costs
which amount Landlord may pay from the available Reimbursement Allowance.

 

5.   Assumption of Risk and Waiver.  Tenant hereby assumes any and all risks
involved with respect to the Tenant Work and hereby releases and discharges all
Landlord parties from any and all liability or loss, damage or injury suffered
or incurred by Tenant or third parties in any way arising out of or in
connection with the Tenant Work.

 

 

--------------------------------------------------------------------------------

 

 

FIFTH AMENDMENT TO LEASE AGREEMENT

 

TIDS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into
between DURHAM KTP TECH 4, LLC, a Delaware limited liability
company (“Landlord’), and LIQUIDIA TECHNOLOGIES, INC., a Delaware
corporation (“Tenant’), with reference to the following:

 

A.          GRE Keystone Technology Park One LLC (predecessor-in-interest to
Landlord) (“GRE”) and Tenant entered into that certain Lease Agreement dated
June 29, 2007, as amended by that certain Lease Modification Agreement No. I
dated January 12, 2009, that certain Lease Modification Agreement No. 2 dated
December 17, 2010, that certain Third Amendment to Lease Agreement dated
June 25, 2014, and that certain Fourth Amendment to Lease Agreement dated
November 17, 2015 (collectively, the “Lease”), covering approximately 36,831
rentable square feet known as Suite 100 on the first floor (the “Premises”) of
Keystone Technology Park Building IV, 419 Davis Drive, Durham, North Carolina
(the “Building”).

 

B.          GRE assigned its interest in the Lease to LCFRE Keystone Technology
Park, L.P. which subsequently assigned its interest in the Lease to Landlord.

 

C.          Landlord and Tenant now desire to further amend the Lease as set
forth below. Unless otherwise expressly provided in this Amendment, capitalized
terms used in this Amendment shall have the same meanings as in the Lease.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

1.          Second Extension Period. Under the Fourth Amendment the parties had
agreed to extend the Term of the Lease until October 31, 2022. The parties now
agree to a further extension of the Term as stated herein. The “Second Extension
Period” as defined in the Fourth Amendment is hereby redefined to be a period of
approximately 108 months (the “Second Extension Period) commencing on
November 1, 2017, and expiring on October 31, 2026. Tenant acknowledges that it
has no remaining options to extend the Term under the Lease except as provided
in Section 5 of the Fourth Amendment. All other renewal rights and options are
hereby deleted and of no further force or effect.

 

2.          Base Rent. The Base Rent table in the Fourth Amendment is hereby
deleted for all purposes. Commencing on November 1, 2017 and continuing through
the Second Extension Period, Tenant shall, at the time and in the manner
provided in the Lease, pay to Landlord as Base Rent the amounts set forth in the
following rent schedule, plus any applicable tax thereon:

 

 

 

 

 

 

 

MONTHLY

 

ANNUAL

 

FROM

 

THROUGH

 

RATE

 

BASE RENT

 

BASE RENT

 

November 1, 2017

 

October 31, 2018

 

$

24.25

 

$

74,429.31

 

$

893,151.72

 

November 1, 2018

 

October 31, 2019

 

$

24.98

 

$

76,669.87

 

$

920,038.44

 

November 1, 2019

 

October 31, 2020

 

$

25.73

 

$

78,971.80

 

$

947,661.60

 

November 1, 2020

 

October 31, 2021

 

$

26.50

 

$

81,335.13

 

$

976,021.56

 

November 1, 2021

 

October 31, 2022

 

$

27.29

 

$

83,759.83

 

$

1,005,117.96

 

November 1, 2022

 

October 31, 2023

 

$

28.11

 

$

86,276.62

 

$

1,035,319.44

 

November 1, 2023

 

October 31, 2024

 

$

28.96

 

$

88,885.48

 

$

1,066,625.76

 

November I, 2024

 

October 31, 2025

 

$

29.82

 

$

91,525.04

 

$

1,098,300.48

 

November I, 2025

 

October 31, 2026

 

$

30.72

 

$

94,287.36

 

$

1,131,448.32

 

 

3.          Additional Rent. Tenant shall continue to pay Tenant’s Proportionate
Share of Expenses as set forth in Section 4 of the Lease.

 

1

--------------------------------------------------------------------------------

 

 

4.          Condition of Premises. TENANT ACCEPTS THE PREMISES IN ITS “AS-IS” 
CONDITION AND CONFIGURATION, AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, BY LANDLORD REGARDING THE PREMISES AND THE
BUILDING. TENANT HEREBY AGREES THAT THE PREMISES ARE IN GOOD ORDER AND
SATISFACTORY CONDITION. However, any necessary construction of leasehold
improvements shall be accomplished and the cost of such construction shall be
paid in accordance with the “Work Letter” between Landlord and Tenant attached
to this Amendment as Exhibit A.

 

5.          Additional Security Deposit. Within ten (I 0) days after the Fina1
Financing Date, as defined below, so long as this Amendment is not terminated in
accordance with Section 6 below Tenant shall post an additional $261,717.24
(the “Supplemental Security Deposit’) to the already existing Security Deposit
of $36,000 under the Lease and the total Security Deposit shall be equal to
$297,717.24 So long as Tenant is not in default under the Lease beyond
applicable notice and cure periods, the Security Deposit shall be reduced by
$74,429.31 on the date Tenant completes the initial public offering for the
stock of Tenant and provides proof of such completed transaction to Landlord
(the “IPO Date”). Additionally, so long as Tenant is not in default under the
Lease beyond applicable notice and cure periods, the Security Deposit shall be
reduced by an additional $74,429.31 on the date which is three (3) years after
the IPO Date so long as Tenant’s financial position is equal to or greater than
Tenant’s financial position as of the IPO Date. For clarity, in both instances
above with respect to Security Deposit reduction, Landlord shall return the said
amounts to Tenant within thirty (30) days of Tenant providing Landlord with
sufficient written notice of satisfaction of said condition.

 

Landlord shall not be required to fund any portion of the Reimbursement
Allowance, as defined in Exhibit A, until Tenant has posted the Supplemental
Security Deposit with Landlord.

 

6.          Contingency. This Amendment is contingent upon Tenant’s receipt of
financing from its Bridge financing (the “Financing”). In the event Tenant does
not finalize the Financing on or before January 31, 2017 (the “Final Financing
Date”) then either Tenant or Landlord may terminate this Amendment upon written
notice to Landlord which notice must be given to the other party on or before
February 10, 2017. If neither party provides such notice by the required date
this Amendment shall continue in full force and effect and this Section 6 shall
be deemed deleted from this Amendment. In addition to any other limitations on
funding the Reimbursement Allowance, Landlord shall not be required to provide
any of the Reimbursement Allowance to Tenant until Tenant obtains the Financing
or until this Section 6 is deemed deleted from this Amendment.

 

7.          Broker. Each party represents and warrants to the other that it has
not been represented by any broker or agent in connection with the execution of
this Amendment, other than Longfellow Brokerage Services NC, LLC as Landlord’s
agent, and Foundry Commercial, as Tenant’s agent Each party shall indemnify the
other and their respective partners, members, affiliates and subsidiaries, and
all of their respective officers, directors, shareholders, employees, servants,
partners, members, representatives, insurers and agents from and against all
claims (including costs of defense and investigation) relating to its breach of
the foregoing representation.

 

8.          OFAC List Representation. Tenant hereby represents and warrants to
Landlord that neither Tenant nor, to its knowledge, any of its officers,
directors, shareholders, partners, members or affiliates is or will be an entity
or person: (a) that is listed in the annex to, or is otherwise subject to tbe
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO
13224”); (b) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC’) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/tllsdn.pdf); (c) who commits, threatens to commit or
supports “terrorism,” as that term is defined in EO 13224; or (d) who is
otherwise affiliated with any entity or person listed above.

 

9.          Miscellaneous. This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant. This Amendment
contains the parties’ entire agreement regarding the subject matter covered by
this Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment. Except as modified by this Amendment, the terms and provisions of the
Lease shall remain in full force and effect, and the Lease, as modified by this
Amendment, shall be binding upon and shall inure to the benefit of the parties
hereto, their successors and permitted assigns. This Amendment may be executed
in one or more counterparts, including by facsimile or electronic copy.

 

[Signatures to follow]

 

2

--------------------------------------------------------------------------------

 

 

LANDLORD AND TENANT enter into this Amendment as of the Effective Date specified
below Landlord’s signature.

 

 

LANDLORD:

 

 

 

DURHAM KTP TECH 7, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Jamison N. Peschel

 

Name:

Jamison N. Peschel

 

Title:

Authorized Signatory

 

Effective Date: June 9, 2017

 

 

 

 

 

TENANT:

 

 

 

LIQUIDIA TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Shawn Glidden

 

Name:

Shawn Glidden

 

Title:

VP Legal Affairs and Secretary

 

Effective Date: June 9, 2017

 

3

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

TENANT WORK LETTER

 

This Tenant Work Letter is attached as an Exhibit to that certain Fifth
Amendment to Lease Agreement (the ‘‘Amendment’? between DURHAM KTP TECH 4, LLC,
as Landlord, and LIQUIDIA TECHNOLOGIES, INC., as Tenant, that amends that
certain Lease Agreement dated June 29, 2007 (as amended, the “Lease’? and
relating to the lease by Landlord to Tenant of that certain Premises. Unless
otherwise specified, all capitalized terms used in this Work Letter shall have
the same meanings as in the Lease as amended by the Amendment.

 

1.          Construction. Tenant agrees to construct leasehold improvements
(the “Tenant Work”) in a good and workmanlike manner in and upon the Premises,
at Tenant’s sole cost and expense, in accordance with the following provisions.
Prior to construction, Tenant shall submit to Landlord for Landlord’s approval
complete plans and specifications for the construction of the Tenant
Work (“Tenant’s Plans”). Within 10 business days after receipt of Tenant’s
Plans, Landlord shall review and either approve or disapprove Tenant’s Plans. If
Landlord disapproves Tenant’s Plans, or any portion thereof, Landlord shall
notify Tenant thereof and of the revisions Landlord requires before Landlord
will approve Tenant’s Plans. Within 10 business days after Landlord’s notice,
Tenant shall submit to Landlord, for Landlord ‘s review and approval, plans and
specifications incorporating the required revisions. The final plans and
specifications approved by Landlord are hereinafter referred to as
the ‘‘Approved Construction Documents”. Tenant will employ experienced, licensed
contractors, architects, engineers and other consultants, approved by Landlord,
to construct the Tenant Work and will require in the applicable contracts that
such parties (a) carry insurance in such amounts and types of coverages as are
reasonably required by Landlord, (b) list the Landlord and its partners as
additional insureds, and (c) design and construct the Tenant Work in a good and
workmanlike manner and in compliance with all laws. Unless otherwise agreed to
in writing by Landlord and Tenant, all work involved in the construction and
installation of the Tenant Work shall be carried out by Tenant’s contractor
under the sole direction of Tenant, in compliance with all Building rules and
regulations and in such a manner so as not to unreasonably interfere with or
disturb the operations, business, use and enjoyment of the Project by other
tenants in the Building or the structural calculations for imposed loads. Tenant
shall obtain from its contractors and provide to Landlord a list of all
subcontractors providing labor or materials in connection with any portion of
the Tenant Work prior to commencement of the Tenant Work. Tenant warrants that
the design, construction and installation of the Tenant Work shall conform to
the requirements of all applicable laws, including building, plumbing and
electrical codes and parameters, and the requirements of any authority having
jurisdiction over, or with respect to, such Tenant Work.

 

2.          Costs. Subject to the terms and conditions of this Section 2,
Landlord will provide Tenant with an allowance (the “Reimbursement
Allowance”) to be applied towards the cost of constructing the Tenant Work.

 

(A)          Landlord’s obligation to reimburse Tenant for Tenant’s construction
of the Tenant Work shall be: (i) limited to actual costs incurred by Tenant in
its construction of the Tenant Work; (ii) limited to an amount up to, but not
exceeding, $54.30 multiplied by the rentable square footage of the Premises (for
clarification purposes the amount listed in this subsection ii is in addition to
the $10.00 per square foot provided to Tenant under the Fourth Amendment which
amount has been fully utilized by Tenant);  and

 

(iii) conditioned upon Landlord’s receipt of written notice (which notice shall
be accompanied by invoices and documentation set forth below) from Tenant that
the Tenant Work has been completed and accepted by Tenant. The cost of (a) all
space planning, design, consulting or review services and construction drawings,
(b) extension of electrical wiring from Landlord’s designated location(s) to the
Premises, (c) purchasing and installing all building equipment for the Premises
(including any submeters and other above building standard electrical equipment
approved by Landlord), (d)  required metering, re-circuiting or re-wiring for
metering, equipment rental, engineering design services, consulting services,
studies, construction services, cost of billing and collections, (e) materials
and labor, (f) a 1% project management fee as outlined below in Section 4,
payable to Landlord or its affiliates on total construction costs, and (g) an
asbestos survey of the Premises if required by applicable law, shall all be
included in the cost of the Tenant Work and may be paid out of the Reimbursement
Allowance, to the extent sufficient funds are available for such purpose. Any
reimbursement obligation of Landlord under this Work Letter shall be applied
solely to the purposes specified above, as allocated, within 365 days after the
Effective Date or be forfeited with no further obligation on the part of
Landlord.

 

 

--------------------------------------------------------------------------------

 

 

(B)          Landlord shall pay the Reimbursement Allowance to Tenant within 45
days following Landlord’s receipt of (i) third-party invoices for costs incurred
by Tenant in constructing the Tenant Work; (ii) evidence that Tenant has paid
the invoices for such costs; and (iii) final lien waivers from any contractor or
supplier who has constructed or supplied materials for the Tenant Work. If the
costs incurred by Tenant in constructing the Tenant Work exceed the
Reimbursement Allowance, then Tenant shall pay all such excess costs and Tenant
agrees to keep the Premises and the Project free from any liens arising out of
the non-payment of such costs.

 

(C)          All installations and improvements now or hereafter placed in the
Premises other than building standard improvements shall be for Tenant’s account
and at Tenant’s cost. Tenant shall pay ad valorem taxes and increased insurance
thereon or attributable thereto, which cost shall be payable by Tenant to
Landlord as additional Rent within 30 days after receipt of an invoice therefor.
Tenant’s failure to pay such cost shall constitute an event of default under the
Lease.

 

3.          ADA Compliance. Landlord shall not be responsible for determining
whether Tenant is a public accommodation under ADA or whether the Approved
Construction Documents comply with ADA requirements. Such determinations, if
desired by Tenant, shall be the sole responsibility of Tenant. Landlord’s
approval of the Approved Construction Documents shall not be deemed a statement
of compliance with applicable Laws, nor of the accuracy, adequacy,
appropriateness, functionality or quality of the improvements to be made
according to the Approved Construction Documents.

 

4.          Landlord’s Oversight and Coordination. Construction of the Tenant
Work shall be subject to oversight and coordination by Landlord, but such
oversight and coordination shall not subject Landlord to any liability to
Tenant, Tenant’s contractors or any other person. Landlord has the right to
inspect construction of the Tenant Work from time to time. A one percent (1%)
project management fee shall be payable to Landlord or its affiliates by Tenant
on total construction costs which amount Landlord may pay from the available
Reimbursement Allowance.

 

5.          Assumption of Risk and Waiver. Tenant hereby assumes any and all
risks involved with respect to the Tenant Work and hereby releases and
discharges all Landlord parties from any and all liability or loss, damage or
injury suffered or incurred by Tenant or third parties in any way arising out of
or in connection with the Tenant Work.

 

 

--------------------------------------------------------------------------------

 

 

SEVENTH AMENDMENT TO Lease Agreement

 

THIS SEVENTH AMENDMENT TO LEASE AGREEMENT (this “Expansion Premises Amendment”)
is entered into effective as of the 1st day of November, 2018 (the “Effective
Date”), by and between Durham KTP Tech 4, LLC, a Delaware limited liability
company (“Landlord”), and LIQUIDIA TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”), with reference to the following:

 

GRE Keystone Technology Park One LLC (predecessor-in-interest to Landlord)
(“GRE”) and Tenant entered into that certain Lease Agreement dated June 29,
2007, as amended by that certain Lease Modification Agreement No. 1 dated
January 12, 2009, that certain Lease Modification Agreement No. 2 dated December
17, 2010, that certain Third Amendment to Lease Agreement dated June 25, 2014,
that certain Fourth Amendment to Lease Agreement dated November 17, 2015 (the
“Fourth Amendment”), that certain Fifth Amendment to Lease Agreement dated
January 23, 2017 and that certain Sixth Amendment to Lease Agreement dated June
9, 2017 (collectively, as amended, the “Existing Lease”), covering approximately
36,831 rentable square feet known as Suite 100 on the first floor (the “Existing
Premises”) of Keystone Technology Park Building IV, 419 Davis Drive, Durham,
North Carolina, 27560 (the “Building”).

 

GRE assigned its interest in the Lease to LCFRE Keystone Technology Park, L.P.
which subsequently assigned its interest in the Lease to Landlord.

 

Landlord and Tenant desire to amend the terms of the Existing Lease to expand
the Existing Premises and to modify certain other terms of the Lease. For
purposes hereof, the Existing Lease as amended by this Expansion Premises
Amendment is referred to as the “Lease.” All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Existing Lease.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

Recitals. The recitals shall form a part of this Expansion Premises Amendment.

 

Expansion of the Premises. Tenant desires to expand the Existing Premises to
include an additional eight thousand two hundred sixty-four (8,264) rentable
square feet commonly known as Suite 200 located in the Building, as shown on
Exhibit A attached hereto and incorporated herein by reference (the “Expansion
Premises”). Effective as of the Expansion Premises Rent Commencement Date (as
defined in Section 4 of this Expansion Premises Amendment), the Existing
Premises shall be expanded by adding the Expansion Premises and the term
“Premises” under the Lease shall be redefined to be the Existing Premises plus
the Expansion Premises, totaling approximately 45,095 rentable square feet of
space (the “Revised Premises”).

 

Lease Term; Renewal Options. Effective as of the Effective Date, the Term of the
Lease for the Expansion Space (the “Expansion Premises Term”) shall be
co-terminus with the Term of the Lease with respect to the Existing Premises,
which shall expire on October 31, 2026, subject to Tenant’s options to extend
the Term of the Lease pursuant to Section 5 of the Fourth Amendment which right
shall apply to the entire Revised Premises.

 

1

--------------------------------------------------------------------------------

 

 

Base Rent. Commencing as of the earlier of: (i) the date on which Tenant takes
possession of any part of the Expansion Premises for the purposes of conducting
business; or (ii) June 1, 2019 (the “Expansion Premises Rent Commencement Date”)
and continuing through the Expansion Premises Term, Tenant shall, at the time
and in the manner provided in the Lease, pay to Landlord as Base Rent for the
Revised Premises the amounts set forth in the following rent schedule, plus any
applicable tax thereon:

 

FROM

THROUGH

RATE

MONTHLY

BASE RENT

PERIOD

BASE RENT

Expansion Premises Rent Commencement Date

October 31, 2019

$24.98

$93,872.76

TBD

November 1, 2019

October 31, 2020

$25.73

$96,691.20

$1,160,294.40

November 1, 2020

October 31, 2021

$26.50

$99,584.79

$1,195,017.48

November 1, 2021

October 31, 2022

$27.29

$102,591.13

$1,231,093.56

November 1, 2022

October 31, 2023

$28.11

$105,672.62

$1,268,071.44

November 1, 2023

October 31, 2024

$28.96

$108,829.27

$1,305,951.24

November 1, 2024

October 31, 2025

$29.82

$112,098.65

$1,345,183.80

November 1, 2025

October 31, 2026

$30.72

$115,443.20

$1,385,318.40

 

Additional Rent. Tenant shall continue to pay the TICAM Expense Adjustment for
the Existing Premises as set forth in Section 4 of the Lease until the Expansion
Premises Rent Commencement Date. Commencing on the Expansion Premises Rent
Commencement Date and continuing through the remainder of the Expansion Premises
Term, Tenant shall pay the TICAM Expense Adjustment updated for the rentable
square footage of the Revised Premises as set forth in Section 4 of the Lease.

 

Delivery of Expansion Space. Tenant shall accept the Expansion Space and all
components thereof including, but not limited to, electrical and mechanical in
its presently existing “as-is”, “where-is”, with all faults condition and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Expansion Space except as otherwise
expressly set forth in the Tenant Work Letter attached hereto as Exhibit B and
incorporated herein by reference. Notwithstanding anything else contained in
this Expansion Premises Amendment, Landlord shall ensure the presently existing
HVAC units at the Expansion Premises are delivered in good working order. The
acceptance of the Expansion Space in “as-is” condition shall in no way limit
Landlord’s repair obligations set forth in the Lease. The terms of the Existing
Lease shall continue to control the construction obligations of the parties with
regard to the Existing Premises.

 

Early Access to Expansion Premises. Commencing on the Effective Date, Tenant and
its contractors shall have the right, at Tenant’s own risk and at no charge but
subject to the terms and conditions of Section 6.1 of the Tenant Work Letter
attached hereto as Exhibit B, to enter upon the Expansion Premises, to install
its furniture, fixtures, and equipment (including Tenant’s data and telephone
cabling and equipment) within the Expansion Premises.

 

Broker. Tenant represents and warrants that it has not been represented by any
broker or agent in connection with the execution of this Expansion Premises
Amendment, other than Foundry Commercial, as Tenant’s agent (“Tenant’s Broker”),
which Tenant’s Broker shall be compensated pursuant to a separate written
agreement. Tenant shall indemnify and hold harmless Landlord and its designated
property management, construction and marketing firms, and their respective
partners, members, affiliates and subsidiaries, and all of their respective
officers, directors, shareholders, employees, servants, partners, members,
representatives, insurers and agents from and against all claims (including
costs of defense and investigation) of any other broker or agent or similar
party claiming by, through or under Tenant in connection with this Expansion
Premises Amendment. Landlord represents and warrants that it has not been
represented by any broker or agent in connection with the execution of this
Expansion Premises Amendment except Longfellow Real Estate Partners. Landlord
shall indemnify and hold harmless Tenant and its partners, members, affiliates
and subsidiaries, and all of their respective officers, directors, shareholders,
employees, servants, partners, members, representatives, insurers and agents
from and against all claims (including costs of defense and investigation) of
any other broker or agent or similar party claiming by, through or under
Landlord in connection with this Expansion Premises Amendment.

 

2

--------------------------------------------------------------------------------

 

 

Counterparts/Signatures. This Expansion Premises Amendment may be executed in
counterparts. All executed counterparts shall constitute one agreement, and each
counterpart shall be deemed an original. The parties hereby acknowledge and
agree that electronic signatures, facsimile signatures or signatures transmitted
by electronic mail in so-called “pdf” format shall be legal and binding and
shall have the same full force and effect as if an original of this Expansion
Premises Amendment had been delivered. Landlord and Tenant (i) intend to be
bound by the signatures (whether original, faxed or electronic) on any document
sent by facsimile or electronic mail, (ii) are aware that the other party will
rely on such signatures, and (iii) hereby waive any defenses to the enforcement
of the terms of this Expansion Premises Amendment based on the foregoing forms
of signature.

 

Miscellaneous. This Expansion Premises Amendment shall become effective only
upon full execution and delivery of this Expansion Premises Amendment by
Landlord and Tenant. This Expansion Premises Amendment contains the parties’
entire agreement regarding the subject matter covered by this Expansion Premises
Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Expansion Premises Amendment. Except as modified by this Expansion Premises
Amendment, the terms and provisions of the Lease shall remain in full force and
effect, and the Lease, as modified by this Expansion Premises Amendment, shall
be binding upon and shall inure to the benefit of the parties hereto, their
successors and permitted assigns. To the extent of any conflict between the
terms of this Expansion Premises Amendment and the Lease, this Expansion
Premises Amendment shall control.

 

 

[Signatures to follow]

 

3

--------------------------------------------------------------------------------

 

 

LANDLORD AND TENANT enter into this Expansion Premises Amendment as of the
Effective Date specified below Landlord’s signature.

 

 

 

Landlord:

 

Durham KTP Tech 4, LLC,

a Delaware limited liability company

         

 

     By: /s/ Jamison N. Peschel
     Name: Jamison N. Peschel
     Title: Authorized Signatory

          Effective Date: November 1, 2018      

Tenant:

 

LIQUIDIA TECHNOLOGIES, INC.,

  a Delaware corporation                By: /s/ Rob Lippe
     Name: Rob Lippe
     Title: COO

 

4

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

DEPICTION OF THE EXPANSION PREMISES

 

[image21.jpg]

 

KEYSTONE TECH 4

 

419 Davis Drive, Suite 200

 

8,264 RSF

 

A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

tenant WORK LETTER

 

This Tenant Work Letter sets forth the terms and conditions relating to the
construction of improvements in the Expansion Premises. All references in this
Tenant Work Letter to Articles or Sections of “this Expansion Premises
Amendment” shall mean the relevant portion of the Expansion Premises Amendment
to which this Tenant Work Letter is attached as Exhibit A and of which this
Tenant Work Letter forms a part, and all references in this Tenant Work Letter
to Sections of “this Tenant Work Letter” shall mean the relevant portion of this
Tenant Work Letter.

 

1.           LANDLORD’S CONSTRUCTION IN THE EXPANSION PREMISES

 

1.1     Landlord Work. None.

 

2.           TENANT IMPROVEMENTS

 

2.1     Tenant Improvements Allowance. Tenant shall be entitled to a tenant
improvement allowance (the “Tenant Improvements Allowance”) in the maximum
aggregate amount of $950,360.00 (i.e., $115.00 per rentable square foot of the
Expansion Premises) (the “Maximum Allowance Amount”) for the hard costs and
customary soft costs incurred by Tenant including, without limitation
out-of-pocket architectural and engineering fees and a one and one-half percent
(1.5%) project management fee payable to Landlord or its affiliates and permits,
relating to the design and construction of Tenant’s improvements which are to be
permanently affixed to the Expansion Premises (the “Tenant Improvements”). In no
event shall Tenant be permitted to use any excess Tenant Improvements Allowance
toward the Base Rent or any soft costs that are not directly related to the
design and construction within the Expansion Premises. In no event shall
Landlord be obligated to make disbursements pursuant to this Tenant Work Letter
in a total amount which exceeds the Maximum Allowance Amount. All Tenant
Improvements for which the Tenant Improvements Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease. Tenant must
fully utilize the Tenant Improvements Allowance within twelve (12) months after
the Effective Date of this Expansion Premises Amendment (such period to be
extended by any delays caused by Landlord, its agents, employees, architects
and/or contractors in the development and approval of the final space plan
and/or the construction documents and/or delays in the submission and pursuit of
permits and the construction of the Tenant Improvements, provided, however,
Tenant shall notify Landlord in writing of the claimed estimated length of such
Landlord delay within ten (10) business days after its occurrence and Landlord
may elect by written notice delivered to Tenant within ten (10) business days
thereafter to dispute the claimed estimated Landlord delay) and any amounts
unutilized by such date shall be deemed forfeited by Tenant.

 

2.2     Disbursement of the Tenant Improvements Allowance. Except as otherwise
set forth in this Tenant Work Letter, the Tenant Improvements Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s reasonable disbursement process) for costs incurred by Tenant related
to the construction of the Tenant Improvements and for the following items and
costs (collectively, the “Tenant Improvements Allowance Items”): (i) payment of
the fees of the “Architect” as that term is defined in Section 3.1 of this
Tenant Work Letter in connection with the preparation and review of the
“Construction Documents,” as that term is defined in Section 3.1 of this Tenant
Work Letter; (ii) payment of the project management fee described above, (iii)
the cost of any changes to the Construction Documents or Tenant Improvements
required by all applicable building codes (the “Code”) enacted after approval of
the Construction Documents, (iv) costs payable to the Contractor and any
subcontractors, and (v) other costs incurred in connection with the Tenant
Improvements to the extent the same can be paid using the Tenant Improvements
Allowance pursuant to the specific provisions of this Tenant Work Letter.

 

B-1

--------------------------------------------------------------------------------

 

 

Once Landlord is required to disburse any portion of the Tenant Improvement
Allowance as noted above, Landlord shall disburse the applicable portion of the
Tenant Improvements Allowance within thirty (30) calendar days of a Payment
Request (as hereinafter defined), an amount equal to the portion of the actual
costs and expenses Tenant has incurred and paid in connection with the
construction of the Tenant Improvements to date, which are to be paid for from
the Tenant Improvement Allowance provided the following conditions have been
satisfied:

 

(1)     Tenant has delivered to Landlord a payment request (“Payment Request”)
in a form reasonably satisfactory to Landlord specifying the work which has been
completed; and

 

(2)     Tenant’s general contractor and/or architect shall have submitted an
application for payment and sworn statement substantially in the form of AIA
Document G702 and AIA Document G703; and

 

(3)     Tenant has submitted to Landlord lien waivers or partial lien waivers
from all contractors, subcontractors, artchitects, and materialmen who performed
such work to cover the work included under the Payment Request and all prior
work Tenant was required to pay for before utilizing the Tenant Improvements
Allowance.

 

Notwithstanding anything herein to the contrary, the Tenant Improvements
Allowance must be requested by Tenant, if at all, in accordance with this
paragraph on or before the date that is one (1) year following the Effective
Date of this Expansion Premises Amendment, and any portion not requested by such
date may no longer be utilized by Tenant and shall be deemed forfeited to
Landlord.

 

3.           CONSTRUCTION DOCUMENTS

 

3.1     Selection of Architect/Construction Documents. Tenant shall retain
Integrated Designs, PA (collectively, the “Architect”) as subcontractors to
prepare the “Construction Documents,” as that term is defined in this Section
3.1 for the Tenant Improvements, together with the consulting engineers selected
by the Architect and reasonably approved by Landlord. Tenant may retain another
Architect or Architects from time to time, provided, however, that any such
other Architects shall be subject to Landlord’s reasonable approval. The plans
and drawings to be prepared by Architect hereunder shall be known collectively
as the “Construction Documents.” All Construction Documents shall comply with
the drawing format and specifications as determined by Landlord, and shall be
subject to Landlord’s and Tenant’s approval. Landlord may hire an architectural
firm to conduct a peer review, and the fees associated with this peer review
shall be paid from the Tenant Improvements Allowance.

 

Landlord has no obligation to approve any Tenant Change or any Tenant
Improvements not shown on the plans previously approved by Landlord and Tenant
or reasonably inferable therefrom if, in Landlord’s reasonable judgment, such
Tenant Improvements (i) would materially increase the cost of performing any
other work in the Building, unless in each case Tenant agrees to pay such costs
based on Tenant’s Change Estimate Notice (as defined below), (ii) are
incompatible with the design, quality, equipment or systems of the Building or
otherwise require a change to the existing Building systems or structure, each
in a manner that would not otherwise be required in connection with the
improvements contemplated by the Fit Plan (as defined below), (iii) is not
consistent the first class nature of the Building, or (iv) otherwise do not
comply with the provisions of the Lease.

 

B-2

--------------------------------------------------------------------------------

 

 

3.2     Final Space Plan. Tenant has approved the preliminary space plan
prepared by the Architect attached as Attachment 1 hereto (the “Fit Plan”).
Tenant shall use commercially reasonable efforts to cause the Architect to
prepare a space plan for the Expansion Premises which space plan shall be
reasonably consistent with the Fit Plan and shall include a layout and
designation of all labs, offices, rooms and other partitioning, their intended
use, and equipment to be contained therein, and shall deliver the space plan to
Landlord and Tenant for their approval. Landlord shall review and provide any
changes to the space plan within five (5) business days of receipt thereof. Once
Landlord and Tenant approve the final space plan, the space plan shall be
considered final (the “Final Space Plan”).

 

3.3     Construction Documents. Tenant shall cause the Architect to complete
final Construction Documents consistent with the Final Space Plan and shall
submit the same to Landlord and Tenant for their approval. Landlord shall review
and provide any changes to the construction documents within five (5) business
days of receipt thereof, and the Tenant shall use reasonable efforts to cause
the Architect to prepare and circulate modified documents within ten (10)
business days of its receipt of any requested changes from Tenant or Landlord.
Such process of submittal and response within the time frame specified in the
preceding sentence shall continue until each of Landlord and Tenant gives
written approval to such documents, and the Construction Documents shall be
considered final once approved by the Landlord and the Tenant. In no event may
either Tenant or Landlord require any changes that are inconsistent with the
Final Space Plan. The Construction Documents shall comply with applicable laws
existing on the date of this Tenant Work Letter and which may be enacted prior
to approval of completed Construction Documents. Subject to the provisions of
Sections 3.1 and 5.4 of this Tenant Work Letter, Tenant may, from time to time,
by written request to Landlord on a form reasonably specified by Landlord
(“Tenant Change”), request a change in the Tenant Improvements shown on the
Construction Documents, which approval shall not be unreasonably withheld or
conditioned, and shall be granted or denied within five (5) business days after
delivery of such Tenant Change to Landlord.

 

3.4     Permits. The Construction Documents as approved (or deemed approved)
pursuant to Section 3.3 shall be the “Approved Working Drawings”. Following
approval or deemed approval of the Cost Proposal, as described below, Tenant
shall promptly thereafter submit or cause to be submitted, the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor,” as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the applicable Tenant
Improvements (the “Permits”).

 

4.           CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

4.1     Contractor. A contractor designated by Tenant and approved by Landlord
(“Contractor”) shall construct the Tenant Improvements.

 

4.2     Cost Proposal. After the Approved Working Drawings are approved by
Landlord and Tenant, Tenant shall provide Landlord with a cost proposal (or cost
proposals) in accordance with the Approved Working Drawings, which cost
proposal(s) shall include, as nearly as possible, the cost of all Tenant
Improvements Allowance Items to be incurred by Tenant in connection with the
design and construction of the Tenant Improvements and shall include a so-called
guaranteed maximum price proposal from Tenant’s Contractor (collectively, the
“Cost Proposal”), which Cost Proposal shall include, among other things, the
Contractor’s fee, general conditions, and a reasonable contingency. The Cost
Proposal may include early trade release packages for long lead time matters
such as mechanical equipment. In connection with the Cost Proposal, Tenant shall
cause the Contractor to solicit at least three (3) bids from each subcontractor
trade for which the total cost is expected to exceed $10,000.00. Landlord may
review bid packages at Landlord’s request. In the case of each bid request,
Tenant will accept the lowest responsible bid, unless Landlord and Tenant
reasonably determine otherwise.

 

B-3

--------------------------------------------------------------------------------

 

 

4.3     Construction of Tenant Improvements by Contractor.

 

4.3.1     Intentionally Deleted.

 

4.3.2     Tenant’s Retention of Contractor. Tenant shall independently retain
Contractor to construct the Tenant Improvements in accordance with the
applicable Approved Working Drawings and the applicable Cost Proposal. Landlord
shall be entitled to review the Tenant’s construction contract with the
Contractor upon Landlord’s written request. Tenant shall manage the Contractor
in its performance of the construction work and endeavor to oversee the
Contractor’s performance of its work to protect Landlord from construction
defects.

 

5.           COMPLETION OF THE TENANT IMPROVEMENTS

 

5.1     Substantial Completion. Tenant shall give Landlord at least twenty (20)
days prior written notice of the date that Tenant reasonably anticipates that
the Tenant Improvements will be Substantially Complete (as defined below). For
purposes of this Lease, “Substantial Completion” shall occur upon the completion
of construction of the Tenant Improvements substantially pursuant to the
Approved Working Drawings for such Tenant Improvements (each as reasonably
determined by Landlord), with the exception of any punch list items.

 

5.2     Intentionally omitted.

 

5.3     Intentionally omitted.

 

5.4     Tenant Changes. Landlord may, but shall not be obligated to, approve any
Tenant Change on the condition that Tenant shall pay in full, in advance (or
cause to be paid in full from the Tenant Improvements Allowance), any and all
additional costs or expenses associated with the approval of said Tenant Change.
If Tenant shall request any Tenant Change, Tenant shall provide Landlord in
writing (a “Tenant’s Change Estimate Notice”) the estimated costs of design
and/or construction of the Tenant Improvements that Tenant determines will be
incurred as a consequence of such Tenant Change on an order of magnitude basis
on account of such proposed Tenant Change. The cost of any Tenant Change shall
be determined on a net basis; i.e. taking into account the savings, if any,
resulting from such Tenant Change.

 

5.5     Delay Not Caused by Parties. Neither the Landlord nor Tenant shall be
considered to be in default of the provisions of this Tenant Work Letter for
delays in performance due to Force Majeure.

 

6.           MISCELLANEOUS

 

6.1     Tenant’s Entry Into the Expansion Premises. Tenant shall comply with and
perform, and shall cause its employees, agents, contractors, subcontractors,
material suppliers and laborers to comply with and perform, all of Tenant’s
insurance and indemnity obligations and other obligations governing the conduct
of Tenant at the Property under this Lease.

 

Any independent contractor of Tenant (or any employee or agent of Tenant)
performing any work or inspections in the Expansion Premises shall be subject to
all of the terms, conditions and requirements contained in the Lease and, prior
to such entry, Tenant shall provide Landlord with evidence of the insurance
coverages required below.

 

6.2     Tenant’s Representative. Tenant has designated Matt Carey and Michael
Hunter as its sole representatives with respect to the matters set forth in this
Tenant Work Letter, who, until further notice to Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Tenant Work Letter.

 

B-4

--------------------------------------------------------------------------------

 

 

6.3     Landlord’s Representative. Landlord has designated J. Randal Long as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

 

6.4     Intentionally omitted.

 

6.5     General. This Tenant Work Letter shall not be deemed applicable to any
additional space added to the Expansion Premises at any time or from time to
time, whether by any options under the Lease or otherwise, or to any portion of
the Premises or any additions to the Premises in the event of a renewal or
extension of the original Lease Term, whether by any options under the Lease or
otherwise, unless and to the extent expressly provided in the Lease or any
amendment or supplement to the Lease that such additional space is to be
delivered to Tenant in the same condition the initial Expansion Premises is to
be delivered.

 

6.6     Insurance. Prior to the commencement of the Tenant Improvements, Tenant
shall provide Landlord with evidence that Tenant carries Builder’s All Risk
insurance in an amount approved by Landlord covering the construction of such
Tenant Improvements, and such other insurance as Landlord may reasonably
require, it being understood and agreed that all of such Tenant Improvements
shall be insured by Tenant pursuant to the Lease immediately upon completion
thereof. In addition, Tenant’s contractors, subcontractors, and architects shall
be required to carry Commercial General Liability Insurance in an amount
approved by Landlord and otherwise in accordance with the requirements of the
Lease and such general liability insurance shall name the Landlord as additional
insured. Landlord may, in its discretion, require Tenant to obtain and record a
statutory form of lien bond, or obtain performance and payment bonds, or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Tenant Improvements and naming Landlord
as a co-obligee, in each case in form and substance reasonably satisfactory to
Landlord. In addition, Tenant’s contractors and subcontractors shall be required
to carry workers compensation insurance with a waiver of subrogation in favor of
Landlord.

 

B-5

--------------------------------------------------------------------------------

 

 

Attachment 1

 

Tenant’s Fit Plan

 

[image22.jpg]

 

B-6